Exhibit 10.3

EXECUTION VERSION

SMART ABS SERIES 2013-1US TRUST

CURRENCY SWAP AGREEMENT

PERPETUAL TRUSTEE COMPANY LIMITED

ABN 42 000 001 007

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

ABN 11 005 357 522

MACQUARIE SECURITIES MANAGEMENT PTY LIMITED

ABN 26 003 435 443

 

 

 

 

LOGO [g461461allen_logo004.jpg]



--------------------------------------------------------------------------------

(Multicurrency — Cross Border)

ISDA®

International Swap Dealers Association, Inc.

 

MASTER AGREEMENT

dated as of

…… 9 January 2013………….

Australia and New Zealand Banking Group Limited ABN 11 005 357 522 (“Party A”)  
Perpetual Trustee Company Limited ABN 42 000 001 007 in its capacity as trustee
of the SMART ABS Series 2013-1US Trust (“Party B”) Macquarie Securities
Management Pty Limited ABN 26 003 435 443 (the “Manager”)  

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

Accordingly, the parties agree as follows: —

 

1.

Interpretation

(a)       Definitions. The terms defined in Section 14 and in the Schedule will
have the meanings therein specified for the purpose of this Master Agreement.

(b)       Inconsistency.  In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement (including the
Schedule), such Confirmation will prevail for the purpose of the relevant
Transaction.

(c)       Single Agreement.  All Transactions are entered into in reliance on
the fact that this Master Agreement and all Confirmations form a single
agreement between the parties (collectively referred to as this “Agreement”),
and the parties would not otherwise enter into any Transactions.

 

2.

Obligations

(a)       General Conditions.

(i)      Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

(ii)     Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

(iii)    Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
applicable condition precedent specified in this Agreement.

Copyright © 1992 by International Swap Dealers Association, Inc.



--------------------------------------------------------------------------------

(b)       Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

(c)       Netting. If on any date amounts would otherwise be payable:—

(i)     in the same currency; and

(ii)    in respect of the same Transaction,

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

(d)      Deduction or Withholding for Tax.

(i)     Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—

(1)    promptly notify the other party (“Y”) of such requirement;

(2)    pay to the relevant authorities the full amount required to be deducted
or withheld (including the full amount required to be deducted or withheld from
any additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

(3)    promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

(4)    if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment
to which Y is otherwise entitled under this Agreement, such additional amount as
is necessary to ensure that the net amount actually received by Y (free and
clear of Indemnifiable Taxes, whether assessed against X or Y) will equal the
full amount Y would have received had no such deduction or withholding been
required. However, X will not be required to pay any additional amount to Y to
the extent that it would not be required to be paid but for:—

(A)   the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

(B)   the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

 

   2    ISDA®  1992



--------------------------------------------------------------------------------

(ii)    Liability. If: —

(1)    X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

(2)    X does not so deduct or withhold; and

(3)    a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

(e)       Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

 

3.       Representations



Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—

(a)       Basic Representations.

(i)     Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

(ii)    Powers.  It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

(iii)   No Violation or Conflict. Such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv)   Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v)    Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

   3    ISDA®  1992



--------------------------------------------------------------------------------

(b)       Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.

(c)       Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.

(d)       Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

(e)       Payer Tax Representation. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(e) is accurate
and true.

(f)       Payee Tax Representations. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true.

 

4.

Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

(a)       Furnish Specified Information. It will deliver to the other party or,
in certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:—

(i)      any forms, documents or certificates relating to taxation specified in
the Schedule or any Confirmation;

(ii)     any other documents specified in the Schedule or any Confirmation; and

(iii)    upon reasonable demand by such other party, any form or document that
may be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b)       Maintain Authorisations. It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become necessary in the future.

(c)       Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

(d)       Tax Agreement. It will give notice of any failure of a representation
made by it under Section 3(f) to be accurate and true promptly upon learning of
such failure.

(e)       Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated,

 

   4    ISDA®  1992



--------------------------------------------------------------------------------

organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

 

5.

Events of Default and Termination Events

(a)       Events of Default. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any of the following events constitutes an event of
default (an “Event of Default”) with respect to such party:—

(i)     Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

(ii)    Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

(iii)   Credit Support Default.

(1)    Failure by the party or any Credit Support Provider of such party to
comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;

(2)    the expiration or termination of such Credit Support Document or the
failing or ceasing of such Credit Support Document to be in full force and
effect for the purpose of this Agreement (in either case other than in
accordance with its terms) prior to the satisfaction of all obligations of such
party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or

(3)    the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document;

(iv)    Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

(v)    Default under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party
(1) defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least three Local
Business Days if there is no applicable notice requirement or grace period) or
(3) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf);

(vi)    Cross Default. If “Cross Default” is specified in the Schedule as
applying to the party, the occurrence or existence of (1) a default, event of
default or other similar condition or event (however

 

   5    ISDA®  1992



--------------------------------------------------------------------------------

described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

(vii)  Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party: —

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts; or

(viii)  Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: —

(1)  the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

(2)  the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

(b)       Termination Events. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any event specified below constitutes an Illegality if
the event is specified in (i) below, a Tax Event if the event is specified in
(ii) below or a Tax Event Upon Merger if the event is specified in (iii) below,
and, if specified to be applicable, a Credit Event

 

   6    ISDA®  1992



--------------------------------------------------------------------------------

Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:—

(i)     Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party): —

(1)    to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

(2)    to perform, or for any Credit Support Provider of such party to perform,
any contingent or other obligation which the party (or such Credit Support
Provider) has under any Credit Support Document relating to such Transaction;

(ii)    Tax Event. Due to (x) any action taken by a taxing authority, or brought
in a court of competent jurisdiction, on or after the date on which a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
the party (which will be the Affected Party) will, or there is a substantial
likelihood that it will, on the next succeeding Scheduled Payment Date (1) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is
required to be deducted or withheld for or on account of a Tax (except in
respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional
amount is required to be paid in respect of such Tax under Section 2(d)(i)(4)
(other than by reason of Section 2(d)(i)(4)(A) or (B));

(iii)   Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);

(iv)   Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in
the Schedule as applying to the party, such party (“X”), any Credit Support
Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X or its successor or transferee, as
appropriate, will be the Affected Party); or

(v)    Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c)       Event of Default and Illegality. If an event or circumstance which
would otherwise constitute or give rise to an Event of Default also constitutes
an Illegality, it will be treated as an Illegality and will not constitute an
Event of Default.

 

   7    ISDA®  1992



--------------------------------------------------------------------------------

6.

Early Termination

(a)       Right to Terminate Following Event of Default. If at any time an Event
of Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b)       Right to Terminate Following Termination Event.

(i)     Notice. If a Termination Event occurs, an Affected Party will, promptly
upon becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

(ii)    Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii)   Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

(iv)    Right to Terminate. If: —

(1)    a transfer under Section 6(b)(ii) or an agreement under
Section 6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

(2)    an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then

 

   8    ISDA®  1992



--------------------------------------------------------------------------------

continuing, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all Affected Transactions.

(c)       Effect of Designation.

(i)    If notice designating an Early Termination Date is given under
Section 6(a) or (b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.

(ii)   Upon the occurrence or effective designation of an Early Termination
Date, no further payments or deliveries under Section 2(a)(i) or 2(e) in respect
of the Terminated Transactions will be required to be made, but without
prejudice to the other provisions of this Agreement. The amount, if any, payable
in respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

(d)       Calculations.

(i)    Statement. On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including all relevant quotations and specifying any amount payable under
Section 6(e)) and (2) giving details of the relevant account to which any amount
payable to it is to be paid. In the absence of written confirmation from the
source of a quotation obtained in determining a Market Quotation, the records of
the party obtaining such quotation will be conclusive evidence of the existence
and accuracy of such quotation.

(ii)    Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

(e)       Payments on Early Termination. If an Early Termination Date occurs,
the following provisions shall apply based on the parties’ election in the
Schedule of a payment measure, either “Market Quotation” or “Loss”, and a
payment method, either the “First Method” or the “Second Method”. If the parties
fail to designate a payment measure or payment method in the Schedule, it will
be deemed that “Market Quotation” or the “Second Method”, as the case may be,
shall apply. The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.

(i)    Events of Default. If the Early Termination Date results from an Event of
Default: —

(1)    First Method and Market Quotation. If the First Method and Market
Quotation apply, the Defaulting Party will pay to the Non-defaulting Party the
excess, if a positive number, of (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party over (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party.

(2)    First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

(3)    Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the

 

   9    ISDA®  1992



--------------------------------------------------------------------------------

Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.

(4)    Second Method and Loss. If the Second Method and Loss apply, an amount
will be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

(ii)    Termination Events.  If the Early Termination Date results from a
Termination Event: —

(1)    One Affected Party. If there is one Affected Party, the amount payable
will be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

(2)    Two Affected Parties. If there are two Affected Parties: —

(A)  if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

(B)  if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

(iii)    Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

(iv)    Pre-Estimate. The parties agree that if Market Quotation applies an
amount recoverable under this Section 6(e) is a reasonable pre-estimate of loss
and not a penalty. Such amount is payable for the loss of bargain and the loss
of protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 

   10    ISDA®  1992



--------------------------------------------------------------------------------

7.

Transfer

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that: —

(a)       a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b)       a party may make such a transfer of all or any part of its interest in
any amount payable to it from a Defaulting Party under Section 6(e).

Any purported transfer that is not in compliance with this Section will be void.

 

8.

Contractual Currency

(a)       Payment in the Contractual Currency. Each payment under this Agreement
will be made in the relevant currency specified in this Agreement for that
payment (the “Contractual Currency”). To the extent permitted by applicable law,
any obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.

(b)       Judgments. To the extent permitted by applicable law, if any judgment
or order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

(c)       Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

(d)       Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.

 

   11    ISDA®  1992



--------------------------------------------------------------------------------

9.

Miscellaneous

(a)       Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

(b)       Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

(c)       Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d)       Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e)       Counterparts and Confirmations.

(i)  This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

(f)       No Waiver of Rights. A failure or delay in exercising any right, power
or privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g)       Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

10.

Offices; Multibranch Parties

(a)       If Section 10(a) is specified in the Schedule as applying, each party
that enters into a Transaction through an Office other than its head or home
office represents to the other party that, notwithstanding the place of booking
office or jurisdiction of incorporation or organisation of such party, the
obligations of such party are the same as if it had entered into the Transaction
through its head or home office. This representation will be deemed to be
repeated by such party on each date on which a Transaction is entered into.

(b)       Neither party may change the Office through which it makes and
receives payments or deliveries for the purpose of a Transaction without the
prior written consent of the other party.

(c)       If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

11.

Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document

 

   12    ISDA®  1992



--------------------------------------------------------------------------------

to which the Defaulting Party is a party or by reason of the early termination
of any Transaction, including, but not limited to, costs of collection.

 

12.

Notices

(a)      Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

(i)    if in writing and delivered in person or by courier, on the date it is
delivered;

(ii)   if sent by telex, on the date the recipient’s answerback is received;

(iii)   if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

(iv)  if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

(v)   if sent by electronic messaging system, on the date that electronic
message is received,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

(b)      Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.

 

13.

Governing Law and Jurisdiction

(a)      Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b)      Jurisdiction. With respect to any suit, action or proceedings relating
to this Agreement (“Proceedings”), each party irrevocably:—

(i)    submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

(ii)   waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c)      Service of Process. Each party irrevocably appoints the Process Agent
(if any) specified opposite its name in the Schedule to receive, for it and on
its behalf, service of process in any Proceedings. If for any

 

   13    ISDA®  1992



--------------------------------------------------------------------------------

reason any party’s Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12. Nothing in
this Agreement will affect the right of either party to serve process in any
other manner permitted by law.

(d)      Waiver of Immunities. Each party irrevocably waives, to the fullest
extent permitted by applicable law, with respect to itself and its revenues and
assets (irrespective of their use or intended use), all immunity on the grounds
of sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

14.

Definitions

As used in this Agreement:—

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

“Applicable Rate” means:—

(a)     in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(b)     in respect of an obligation to pay an amount under Section 6(e) of
either party from and after the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable, the Default Rate;

(c)     in respect of all other obligations payable or deliverable (or which
would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and

(d)     in all other cases, the Termination Rate.

“Burdened Party” has the meaning specified in Section 5(b).

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

   14    ISDA®  1992



--------------------------------------------------------------------------------

“Defaulting Party” has the meaning specified in Section 6(a).

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Illegality” has the meaning specified in Section 5(b).

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or
(3) or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have

 

   15    ISDA®  1992



--------------------------------------------------------------------------------

been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values. If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Office” means a branch or office of a party, which may be such party’s head or
home office.

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of: —

(a)     the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

(b)     such party’s Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

“Specified Entity” has the meanings specified in the Schedule.

 

   16    ISDA®  1992



--------------------------------------------------------------------------------

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

“Stamp Tax” means any stamp, registration, documentation or similar tax.

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

“Tax Event” has the meaning specified in Section 5(b).

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

“Termination Currency” has the meaning specified in the Schedule.

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market

 

   17    ISDA®  1992



--------------------------------------------------------------------------------

value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

 

 

Australia and New Zealand Banking Group Limited

ABN 11 005 357 522

   

   Perpetual Trustee Company Limited

   ABN 42 000 001 007

By:    /s/ David Yun            By:     /s/ Hagbarth Strom       /s/ Brian
Spellman

Name:    David Yun         Name:    Hagbarth Strom   Brian Spellman

Title:

 

Documentation Head

Institutional Legal Group

   

Title:

  Manager   Senior Manager

Date:

  9/1/2013    

Date:

  9 January 2013    

Macquarie Securities Management Pty Limited

ABN 26 003 435 443

     

By:   /s/ Amber Riley              /s/ Russell Gripper        

Name:   Amber Riley   Russell Gripper        

Title:

  Division Director   Division Director        

Date:

               

 

   18    ISDA®  1992



--------------------------------------------------------------------------------

SCHEDULE

to the

ISDA MASTER AGREEMENT

dated as of 9 January 2013 between

Macquarie Securities Management Pty Limited

ABN 26 003 435 443

(“Manager”)

and

Australia and New Zealand Banking Group Limited

ABN 11 005 357 522

(“Party A”)

and

Perpetual Trustee Company Limited

ABN 42 000 001 007

as trustee of the SMART ABS Series 2013-1US Trust

(“Party B”)

 

Part 1. Termination Provisions.

In this Agreement:

 

(a) “Specified Entity” does not apply in relation to Party A or Party B.

 

(b) The definition of “Specified Transaction” is not applicable.

 

(c)   (i)     The following provisions of Section 5 will not apply to Party A:

 

    Section 5(a)(v)

    Section 5(a)(vi)

    Section 5(b)(iii)

    Section 5(b)(iv)

 

  (ii) The following provisions of Section 5 will not apply to Party B:

 

    Section 5(a)(ii)

    Section 5(a)(iii), except that Section 5(a)(iii)(1) will apply in respect of
Party B’s obligations under paragraph 2(b) of each Credit Support Annex as
though each Credit Support Annex is a Credit Support Document.

    Section 5(a)(iv)

    Section 5(a)(v)

    Section 5(a)(vi)

    Section 5(a)(vii)

    Section 5(a)(viii)

    Section 5(b)(iii)

    Section 5(b)(iv)

 

19



--------------------------------------------------------------------------------

(d) The “Automatic Early Termination” provisions in Section 6(a) will not apply
to Party A or Party B.

 

(e) Payments on Early Termination.  For the purposes of Section 6(e) of this
Agreement:

 

  (i) Market Quotation will apply; and

 

  (ii) the Second Method will apply.

 

(f) “Termination Currency” means, unless otherwise specified in the Confirmation
in relation to the Transaction, US Dollars. However, if an amount in respect of
an Early Termination Date is payable by Party B (the “Party B Termination
Amount”) pursuant to Section 6(e), Party B will pay that amount (together with
interest calculated in accordance with Section 6(d)(ii)) in Australian dollars.
For this purpose, the Party B Termination Amount will be converted into
Australian dollars by applying the definition of “Termination Currency
Equivalent” in the Agreement as if the amount payable by Party B (in Australian
dollars) is the “amount in the Termination Currency”, the “Termination Currency”
is Australian dollars, the “Other Currency” is US Dollars and the Party B
Termination Amount is an “amount denominated in a currency other than the
Termination Currency”.

 

(g) “Additional Termination Event” applies.  Each of the following constitutes
an Additional Termination Event:

 

  (i) (Downgrade): Each event described as such in Sections 16(c) and 17(e) of
this Agreement.

 

  (ii) (Enforcement): if the Security Trust Deed is enforced pursuant to clause
9 of the Security Trust Deed in relation to a Transaction in relation to a
Series Trust. For the purposes of this Additional Termination Event, Party B is
the only Affected Party and all Transactions will be Affected Transactions.
However, the parties agree that Party B will also have the right to designate an
Early Termination Date pursuant to Section 6(b)(iv) in respect of this
Additional Termination Event as if Party A were the Affected Party.

 

Part 2. Tax Representations

 

(a) Payer Tax Representations.  For the purpose of Section 3(e) of this
Agreement, Party A and Party B each make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant government revenue authority, of any Relevant Jurisdiction to make any
deduction or withholding for or on account of any Tax from any payment (other
than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to be made
by it to any other party under this Agreement. In making this representation, it
may rely on:

 

  (i) the accuracy of any representation made by the other party pursuant to
Section 3(f) of this Agreement;

 

  (ii) the satisfaction of the agreement contained in Section 4(a)(i) or
4(a)(iii) of this Agreement and the accuracy and effectiveness of any document
provided by that other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement; and

 

  (iii) the satisfaction of the agreement of that other party contained in
Section 4(d) of this Agreement,

 

20



--------------------------------------------------------------------------------

provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(b) Payee Tax Representations.

For the purpose of Section 3(f) of this Agreement, each of Party A and Party B
makes the following representation:

It is an Australian resident and does not derive payments under this Agreement
in part or whole in carrying on a business in a country outside Australia or
through a permanent establishment of itself in that country.

 

Part 3. Agreement to Deliver Documents

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver to each other party the following documents, as applicable:

 

(a) Tax forms, documents or certificates to be delivered are:

 

Party required to deliver document    Form/Document/Certificate    Date by which
to be delivered in respect of the Series Trust Party A and Party B    Any
document or certificate reasonably required or reasonably requested by a party
in connection with its obligations to make a payment under this Agreement which
would enable that party to make the payment free from any deduction or
withholding for or on account of Tax or which would reduce the rate at which
deduction or withholding for or on account of Tax is applied to that payment.   
As soon as reasonably practicable following a request by a party or as soon as
possible after becoming aware of such document.

 

(b) Other documents to be delivered are:

 

Party required to deliver document    Form/Document/Certificate    Date by which
to be delivered in respect of the Series Trust Party A, Party B and the Manager
   A certificate specifying the names, title and specimen signatures of the
persons authorised to execute this Agreement and each Confirmation or other
communication in writing made pursuant to this Agreement on its behalf or, if
this Agreement or any Confirmation is to be executed by way of power of
attorney, a copy of that power of attorney.    On the execution of this
Agreement and each Confirmation, unless (a) in the case of any certificate, that
certificate has already been supplied and remains true and in effect or (b) in
the case of any power of attorney, that power of attorney remains valid, and
when any such certificate is updated. Party A, Party B and the Manager    Any
certificate or other document that is required to be provided by the relevant
party under any Transaction Document, including without limitation any such
certificate or other document relating to the    As soon as reasonably
practicable following the provision of the relevant certificate or other
document

 

21



--------------------------------------------------------------------------------

Party required to deliver document    Form/Document/Certificate    Date by which
to be delivered in respect of the Series Trust    financial condition of the
Series Trust.    under the Transaction Documents Party A    The Swap Financial
Disclosure and, to the extent applicable, cause its independent outside
accountants (the “Auditor”) to issue their consent (the “Auditor’s Consent”) to
the filing of or the incorporation by reference of such Swap Financial
Disclosure in the registration statement of Macquarie Leasing Pty Limited;
provided however, that Macquarie Leasing Pty Limited and the Manager shall
cooperate with the Auditor in the preparation of the Auditor’s Consent and
provide the Auditor with any information it may reasonably request in connection
with the Auditor’s Consent.    Prior to printing the Preliminary Prospectus, and
thereafter, in accordance with Part 5(29). Manager    An electronic copy (which
may be in electronic format), executed by each person expressed to be a party
thereto, to Party A of the Master Trust Deed, the Series Supplement, the
Relevant Note Trust Deed, the Relevant Agency Agreement, each Credit Support
Document specified in respect of Party B and (without limiting any obligation
Party B may have under the terms of that Credit Support Document to notify Party
A of amendments thereto) any document that amends in any way the terms of that
Credit Support Document.    Not less than 5 Business Days (or such lesser period
as Party A agrees to) before the Trade Date of the first occurring Transaction
and in the case of any amending documents entered into subsequent to that date,
promptly after each amending document (if any) has been entered into. Party B
and the Manager    A legal opinion as to the validity and enforceability of its
obligations under this Agreement and each other Transaction Document in form and
substance (and issued by legal counsel) reasonably acceptable to each other
party.    Prior to the Effective Date of the first occurring Transaction.
Party B and the Manager    A legal opinion as to taxation matters in connection
with each Transaction in form and substance (and issued by legal counsel)
reasonably acceptable to each other party    Prior to the Effective Date of the
first occurring Transaction. Party B and the Manager    A copy of each report or
notice to Noteholders in connection with the Series Trust    As soon as
reasonably practicable following a request by a party or as soon as possible
after becoming aware of such document having been issued.

Other than the legal opinions, any Credit Support Document or any document
amending a Credit Support Document, all documents delivered under this Part 3(b)
are covered by the Section 3(d) representation.

 

Part 4. Miscellaneous

 

(a) Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

 

22



--------------------------------------------------------------------------------

Address for notices or communications to Party A:

For notices regarding operation, payment and confirmation matters only, notices
should be sent to the address of the relevant branch set out in the relevant
Confirmation (as may be amended from time to time), with a copy in the case of
notices or communications in relation to Sections 5, 6, 7, 11 or 13 to:

 

Address:      ANZ Markets Operations      Level 15, 100 Queen Street     
Melbourne VIC 3000      AUSTRALIA Attention:      Manager, Derivative Operations
Telex No.:      AA151018 Answerback:      ANZAT SWIFT Code      ANZBAU3M
Facsimile No.:      +613 9273 3444 Telephone No.:      +613 8655 3254 Email:
     globalconfirmations@anz.com Address for notices or communications to Party
B: Address:      Perpetual Trustee Company Limited      Level 12, 123 Pitt
Street      Sydney NSW 2000      AUSTRALIA Attention:      Manager, Transaction
Management Facsimile No.:      + 612 8256 1424 Address for notices or
communications to the Manager: Address:      Macquarie Securities Management Pty
Limited      Level 1, 1 Martin Place      Sydney NSW 2000      AUSTRALIA
Attention:      Manager, Securitisation Facsimile No.:      +612 8232 8344

 

(b) Process Agent. For the purpose of Section 13(c) of this Agreement:

Party A appoints as its Process Agent:      Not Applicable.

Party B appoints as its Process Agent:      Not Applicable.

 

(c) Offices.  The provisions of Section 10(a) will not apply to this Agreement.

 

(d) Multibranch Party. For the purpose of Section 10(c) of this Agreement:

 

23



--------------------------------------------------------------------------------

Party A is a Multibranch Party and may enter into a Transaction only through its
Melbourne or Sydney Office.

Party B is not a Multibranch Party.

 

(e) Calculation Agent.

The Calculation Agent is Party A unless an Event of Default or Termination Event
has occurred in relation to which Party A is the Defaulting Party or the sole
Affected Party, respectively, in which case the Calculation Agent is the
Manager.

 

(f) Credit Support Document.  Details of any Credit Support Document:

 

  (i) In relation to Party A:  Any Eligible Guarantee.

 

  (ii) In relation to Party B:  the Security Trust Deed and the General Security
Deed.

 

(g) Credit Support Provider.

 

  (i) In relation to Party A:  The guarantor under any Eligible Guarantee.

 

  (ii) In relation to Party B:  Not Applicable.

 

(h) Governing Law.  This Agreement will be governed by and construed in
accordance with the laws in force in New South Wales and Section 13(b)(i) is
deleted and replaced by the following:

 

  “(i) submits to the non-exclusive jurisdiction of the courts of the State of
New South Wales and courts of appeal from them; and”

 

(i) Netting of Payments.  Subparagraph (ii) of Section 2(c) of this Agreement
will apply in respect of all Transactions of the same type (entered into by the
Party B as trustee of the same Series Trust).

 

(j) “Affiliate” will have the meaning specified in Section 14 of this Agreement.
However, for the purposes of Section 3(c) each of Party A, Party B and the
Manager is deemed not to have any Affiliates.

 

Part 5. Other Provisions

 

(1) Payments:

 

  (a) Insert a new paragraph (iv) in Section 2(a) immediately after
Section 2(a)(iii) as follows:

 

  “(iv) The condition precedent in Section 2(a)(iii)(1) does not apply to a
payment due to be made to a party if it has satisfied all its payment and
delivery obligations under Section 2(a)(i) and has no future payment or delivery
obligations, whether absolute or contingent under Section 2(a)(i).”.

 

  (b) Insert a new paragraph (v) in Section 2(a) immediately after
Section 2(a)(iv) as follows:

 

  “(v)

Where payments are due pursuant to Section 2(a)(i) by Party A to Party B (the
“Party A Payment”) and by Party B to Party A (the “Party B

 

24



--------------------------------------------------------------------------------

 

Payment”) on the same day, then Party A’s obligation to make the Party A Payment
will be subject to the condition precedent (which will be an “applicable
condition precedent” for the purpose of Section 2(a)(iii)(3)) that Party A first
receives either:

 

  (1) the Party B Payment; or

 

  (2) confirmation from Party B’s bank that it holds irrevocable instructions to
effect payment of the Party B Payment and that funds are available to make that
payment.”

 

  (c) Add the following new sentence to Section 2(b):

“Each new account so designated shall be in the same tax jurisdiction as the
original account or if not in the same tax jurisdiction, the relevant party will
provide to each other party a legal opinion, in a form satisfactory to those
parties, confirming that the jurisdiction of the account so designated shall not
give rise to any adverse tax consequences.”.

 

  (d) Amend Section 2(d) as follows:

 

  (i) Section 2(d)(i)(4) is deleted in its entirety; and

 

  (ii) the following words are deleted where they appear in Section 2(d)(ii)(1):

“in respect of which X would not be required to pay an additional amount to Y
under Section 2(d)(i)(4)”,

provided that, notwithstanding the foregoing, Section 2(d)(i)(4) and
Section 2(d)(ii) will apply without any amendment with respect to any payment by
Party B to Party A of interest on any amount calculated as being due by Party B
in respect of any Early Termination Date in respect of the Transaction under
Section 6(e) to the extent that payment of such amount is delayed by the
operation of Part 5(6)(d).

 

(2) Party B’s Payment Instructions:  Party B irrevocably authorises and
instructs Party A to make payment of:

 

  (a) The Party A Initial Exchange Amount (as defined in the Confirmation) due
from Party A to Party B in respect of the Initial Exchange Date (as defined in
the Confirmation) by paying that amount direct to the account notified in
writing by Party B to Party A for that purpose; and

 

  (b) any other amount due from Party A to Party B under this Agreement by
paying that amount direct to the Principal Paying Agent to the account notified
in writing by Party B to Party A for that purpose.

 

(3) Party A’s Payment Instructions:  Party A irrevocably authorises and
instructs Party B to make payment of:

 

  (a) any amount denominated in A$ due from Party B to the account in Australia
notified in writing by Party A to Party B from time to time; and

 

  (b) any amount denominated in US Dollars due from Party B to the account
notified in writing by Party A to Party B from time to time.

 

25



--------------------------------------------------------------------------------

Party A shall, on the second Business Day prior to each Distribution Date,
confirm to the Principal Paying Agent that it has given the bank through which
Party A is to make payment on the Distribution Date irrevocable instructions for
such payment to the Principal Paying Agent and Party A shall procure that the
bank confirm to the Principal Paying Agent that such payment will be made.

 

(4) Representations:  In Section 3:

 

  (a) after “Section 3(f)” in line 2 of Section 3 insert “3(g), 3(h), 3(i),
3(j), 3(k) and 3(l)”;

 

  (b) insert the following new paragraphs (g), (h), (i), (j), (k) and (l) in
Section 3 immediately after Section 3(f):

 

  “(g) Relationship Between Parties.  Each party will be deemed to represent to
the other parties on the date on which it enters into a Transaction that (absent
a written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

 

  (i) Non-Reliance.  It is acting for its own account (or, in the case of Party
B, as trustee of the Series Trust), and it has made its own independent
decisions to enter into that Transaction and as to whether that Transaction is
appropriate or proper for it based upon its own judgment (and in the case of
Party B, also on the judgment of the Manager) and upon advice from such advisers
as it has deemed necessary. It is not relying on any communication (written or
oral) of any other party as investment advice or as a recommendation to enter
into that Transaction; it being understood that information and explanations
related to the terms and conditions of a Transaction will not be considered
investment advice or a recommendation to enter into that Transaction. No
communication (written or oral) received from any other party will be deemed to
be an assurance or guarantee as to the expected results of that Transaction.

 

  (ii) Evaluation and Understanding.  It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

 

  (iii) Status of Parties.  No other party is acting as a fiduciary or an
adviser to it in respect of that Transaction.

 

  (h) Series Trust.  By Party B, in respect of Party B only, in its capacity as
trustee of the Series Trust in respect of each Transaction:

 

  (i) Trust Validly Created.  The Series Trust has been validly created and is
in existence at the date of this Agreement.

 

  (ii) Sole Trustee.  It has been validly appointed as trustee of the Series
Trust and is presently the sole trustee of the Series Trust.

 

26



--------------------------------------------------------------------------------

  (iii) No Proceedings to Remove.  No notice has been given to it and to its
knowledge no resolution has been passed, or direction or notice has been given,
removing it as trustee of the Series Trust.

 

  (iv) Power.  It has power under the Master Trust Deed to enter into this
Agreement and the Credit Support Documents in relation to Party B in its
capacity as trustee of the Series Trust.

 

  (v) Good Title.  Subject only to the Credit Support Documents in relation to
Party B and any Security Interest permitted under the Credit Support Documents
in relation to Party B, and to the best of its knowledge without due enquiry, it
has not taken any steps to create any Security Interests over the assets of the
Series Trust (except for Party B’s right of indemnity out of the Assets of the
Series Trust).

 

  (vi) No breach.  To the best of its knowledge, it is not in breach of any
material provisions of the Master Trust Deed or the Transaction Documents of the
Series Trust.

 

  (vii) No Restriction.  Except as expressly provided in the Transaction
Documents for the Series Trust, there is no restriction on its right of recourse
or indemnity to or out of the Assets of the Series Trust and nothing has
happened which could impair its right of indemnity out of the Assets of the
Series Trust.

 

  (viii) Benefit.  Party B’s entry into this Agreement and each Transaction is
for the benefit of and is in the interests of the beneficiaries of the Series
Trust.

 

  (i) Non-assignment.  It has not assigned (whether absolutely, in equity, by
way of security or otherwise), declared any trust over or granted any Security
Interest over any of its rights under this Agreement or any Transaction except,
in the case of Party B, for the Security Interests created under the Credit
Support Documents specified in relation to Party B.

 

  (j) Contracting as principal.  Each Transaction is entered into by that party
as principal and not otherwise.

 

  (k)

Legal proceedings.  By Party A, in respect of Party A only, (i) it is not as at
the date of the Preliminary Prospectus or the Final Prospectus (each a “Relevant
Date”), and has not been in the twelve months preceding each Relevant Date,
involved in any legal or arbitration proceedings that Party A reasonably expects
would be likely to have, or that have had, a significant effect on its financial
position that in the opinion of Party A require disclosure by it under a
disclosure obligation of any securities exchange on which its securities are
listed (“Significant Proceedings” and “Relevant Securities Exchange”,
respectively) and (ii) nor, so far as Party A is aware as at the Relevant Date,
are any Significant Proceedings

 

27



--------------------------------------------------------------------------------

 

pending or threatened, except, in the case of each of (i) and (ii), any legal or
arbitration proceedings as it may have previously disclosed to Party B.

 

  (l)

Financial Data.  By Party A, in respect of Party A only, each Swap Financial
Disclosure provided by Party A under Part 3(b) of the Schedule and the
information contained in the first, second, third and fourth paragraphs under
the heading “The Currency Swaps and the Fixed Rate Swap—The Currency Swaps—The
Currency Swap Provider” in the Preliminary Prospectus and the Final Prospectus:

 

  (i)

are true and accurate in all material respects,

 

  (ii)

do not contain any untrue statement of a material fact and

 

  (iii)

do not omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading,

in each case, as of the date of the Preliminary Prospectus, the date of the
Final Prospectus or the date such Swap Financial Disclosure is provided, as
applicable; provided, however, that for the avoidance of doubt, with respect to
any information included in any Swap Financial Disclosure that indicates that
such information in any Swap Financial Disclosure is as of an earlier specified
date, or any similar earlier date notation or restriction, the representation
contained in this Section 3(l) with respect to such information included in any
Swap Financial Disclosure shall be as of the earlier specified date of such
information in any Swap Financial Disclosure and not as of the date of the
Preliminary Prospectus, the date of the Final Prospectus or the date such Swap
Financial Disclosure is provided, as applicable; provided further that Party A
acknowledges that if Party A subsequently revises, amends or restates any Swap
Financial Disclosure previously provided to Party B or the Manager, Party A
shall provide such revised, amended or restated Swap Financial Disclosure to
Party B and the Manager within four (4) Local Business Days.”.

 

(5) Event of Default:  In Section 5(a): delete paragraph (i) and replace it with
the following:

 

  “(i) Failure to Pay or Deliver.  Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied within 10 days of when due.”.

 

(6) Termination:

 

  (a) Termination by Party B:  Party B must not (and the Manager must not direct
it to) designate an Early Termination Date without the prior written consent of
the Relevant Note Trustee.

 

  (b)

Consultation on Early Termination Date:  Each party must use reasonable
endeavours (which will not require such party to incur a loss or result in a
reduction in the amounts that would be payable by one party to another as a
consequence of the designation of the Early Termination Date) to consult with
the other parties to this Agreement as to the timing of the Early Termination
Date prior to the designation of an Early Termination Date, provided that this
provision will not

 

28



--------------------------------------------------------------------------------

 

affect a party’s right to designate an Early Termination Date under any other
provision of this Agreement.

 

  (c) Transfers to avoid Termination:

Section 6(b)(ii) is amended as follows:

 

  (i) The following sentences are added at the end of the second paragraph:

“However, if Party A is that other party it must use reasonable efforts to make
such a transfer to an Affiliate provided the Rating Agencies have been notified
by the Manager or by Party A (with a copy to the Manager) in writing in relation
to the Relevant Notes in respect of such a transfer. Party A will not be
required to incur a loss, excluding immaterial incidental expenses, in
connection with any such transfer.”

 

  (ii) The third paragraph is deleted and replaced with the following:

“Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld:

 

  (1) where the other party is Party A, if Party A’s policies in effect at such
time would permit it to enter into transactions with the transferee on the terms
proposed; or

 

  (2) where the other party is Party B, if the Rating Agencies have been
notified by the Manager or by Party A (with a copy to the Manager) in writing in
respect of such transfer.”

 

  (d) Termination Payments by Party B:  Notwithstanding Section 6(d)(ii), prior
to the occurrence of an Event of Default (as defined under the Security Trust
Deed) and the enforcement of the Security (as defined in the General Security
Deed) under the Security Trust Deed and the General Security Deed, any amount
calculated as being due by Party B in respect of any Early Termination Date
under Section 6(e) will be payable (along with interest on the outstanding
amount from that Early Termination Date to the date of payment in accordance
with Section 6(d)) on the Distribution Date (as specified in the relevant
Confirmation) immediately following the date that such amount would otherwise be
payable under Section 6(d)(ii) (or will be payable on that date if that date is
a Distribution Date) except to the extent that such amount is fully satisfied
from the payment of an upfront premium by the provider in respect of a
Replacement Currency Swap in accordance with Part 5(16)(b).

 

(7) No Set-Off:  Section 6(e) is amended by deleting the last sentence of the
first paragraph.

 

(8) Transfer:

Section 7 of this Agreement is amended as follows:

 

  (i) Replace “.” at the end of Section 7(b) with “;”.

 

  (ii) Insert new paragraphs (c), (d) and (e):

 

29



--------------------------------------------------------------------------------

  “(c) a party may make such a transfer in accordance with one or more of the
Security Trust Deed, the General Security Deed for the Series Trust, the Series
Supplement for the Series Trust and the Master Trust Deed;

 

  (d) subject to giving prior written notification to Party B, if the Moody’s
First Trigger Rating Requirements apply, Party A may (at its own cost) transfer
all or substantially all its rights and obligations with respect to this
Agreement to any other entity (a “Transferee”) that is a Moody’s Eligible
Replacement such that the Transferee contracts with Party B on terms that:

 

  (i) have the effect of preserving for Party B the economic equivalent of all
payment and delivery obligations (whether absolute or contingent and assuming
the satisfaction of each applicable condition precedent) under this Agreement
immediately before such transfer; and

 

  (ii) are, in all material respects, no less beneficial for Party B than the
terms of this Agreement immediately before such transfer, as determined by Party
B (acting on the direction of the Manager).

In determining whether or not a transfer satisfies the conditions in paragraph
(d)(ii), Party B (acting on the direction of the Manager) shall act in a
commercially reasonable manner.

If an entity has made a Firm Offer (which remains capable of becoming legally
binding upon acceptance) to be the transferee of a transfer to be made in
accordance with paragraph (d), Party B shall, at Party A’s written request and
cost, take any reasonable steps required to be taken by it to effect such
transfer;

 

  (e) subject to giving prior written notification to Party B, if an Initial
Fitch Rating Event, a Subsequent Fitch Rating Event or a Second Subsequent Fitch
Rating Event has occurred, Party A may (at its own cost) transfer all or
substantially all its rights and obligations with respect to this Agreement to
any other entity that is a Fitch Eligible Replacement.”.

 

(9) Facsimile Transmission:  In Section 12:

 

  (a) replace Section 12(a)(iii) with:

 

  “(iii) if sent by facsimile transmission, on the date a transmission report is
produced by the machine from which the facsimile was sent which indicates that
the facsimile was sent in its entirety to the facsimile number of the recipient
notified for the purpose of this Section unless the recipient notifies the
sender within one Business Day of the facsimile being sent that the facsimile
was not received in its entirety in legible form;”; and

 

  (b) insert a new paragraph (vi) in Section 12(a) immediately after
Section 12(a)(v) as follows:

 

  “(vi) if sent by ordinary mail, on the third (or the seventh, if posted by
airmail) day after posting.”.

 

30



--------------------------------------------------------------------------------

(10) Definitions

In this Agreement, unless the contrary intention appears:

 

  (a) Master Trust Deed and Series Supplement:  subject to Part 5(10)(h), unless
defined in this Agreement words and phrases defined (including by incorporation
from, or by reference to, another document) in the Master Trust Deed and the
Series Supplement have the same meaning in this Agreement. Subject to Part
5(10)(f), where there is any inconsistency in a definition between this
Agreement (on the one hand) and the Master Trust Deed or the Series Supplement
(on the other hand), this Agreement prevails. Where there is any inconsistency
in a definition between the Master Trust Deed, (on the one hand) and the Series
Supplement (on the other hand), the Series Supplement prevails over the Master
Trust Deed in respect of the Series Trust. Where words or phrases used but not
defined in this Agreement are defined in the Master Trust Deed in relation to
the Series Trust (as defined in the Master Trust Deed) such words or phrases are
to be construed in this Agreement, where necessary, as being used only in
relation to the Series Trust (as defined in the Series Supplement);

 

  (b) Trustee Capacity:

 

  (i) a reference to Party B is a reference to Party B in its capacity as
trustee of the Series Trust only, and in no other capacity; and

 

  (ii) a reference to the undertaking, assets, business or money of Party B is a
reference to the undertaking, assets, business or money of Party B in the
capacity referred to in Part 5(10)(b)(i) only; and

 

  (iii) without limiting the foregoing, Section 5(a)(vii) will only apply to
Party B in its capacity as trustee of the Series Trust and:

 

  (A) reference in Section 5(a)(vii)(1) to Party B being dissolved is to the
Series Trust being dissolved; and

 

  (B) the appointment of a Substitute Trustee in relation to the Series Trust in
accordance with the Master Trust Deed is not, of itself, an event to which
Section 5(a)(vii) applies in relation to Party B.

 

  (c) Definitions:  in Section 14:

 

  (i) replace the definitions of “Affected Transactions” and “Local Business
Day” with the following:

““Affected Transactions” means, with respect to a Termination Event, all
Transactions.”

““Local Business Day” has the same meaning as “Business Day”.”; and

 

  (ii) insert the following new definitions:

“Adverse Rating Effect” means, in respect of the Notes of the Series Trust, an
effect which results in downgrading, withdrawal or qualification of the rating
of any of those Notes by a Rating Agency (as defined in the Security Trust Deed)
in respect of the Series Trust.

 

31



--------------------------------------------------------------------------------

“Cash Collateral Account” has the meaning given to it in Section 18 of this
Agreement.

“Collateral Account” means each of the Cash Collateral Account and the
Securities Collateral Account.

“Commission” means the United States Securities and Exchange Commission.

“Credit Support Annex” means the Fitch Credit Support Annex or the Moody’s
Credit Support Annex (as applicable).

“Currency Swap” means a Transaction entered into between Party A, Party B and
the Manager on substantially the terms specified in the Confirmation set out in
Annexure 1 or Annexure 2 (or as otherwise agreed between Party A, Party B and
the Manager).

“Deed of Assumption” means the Deed of Assumption dated 27 February 2007 between
Macquarie Securities Management Pty Limited ABN 26 003 435 443 and Perpetual
Trustee Company Limited ACN 000 001 007.

“Determination Time” in relation to an Interim Exchange Date, the Final Exchange
Date or a Distribution Date means on or about 4.00 pm Sydney time 3 Business
Days prior to the relevant Interim Exchange Date, Final Exchange Date or
Distribution Date, as applicable.

“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system.

“Eligible Bank” means an internationally recognised bank whose credit rating
assigned:

 

  (a) by Fitch Ratings is no lower than the Fitch Prescribed Ratings (or such
lower rating so that the then current rating of the Notes of the Series Trust is
maintained by Fitch Ratings); and

 

  (b) by Moody’s is no lower than the Moody’s First Trigger Required Ratings (or
such lower rating so that the then current rating of the Notes of the Series
Trust is maintained by Moody’s).

“Eligible Guarantee” means an unconditional and irrevocable guarantee in respect
of all of Party A’s (or, as the case may be, the Eligible Replacement’s) present
and future obligations under this Agreement that is provided by a guarantor as
principal debtor rather than surety and is directly enforceable by Party B,
where:

 

  (a) a law firm has given a legal opinion confirming that none of the
guarantor’s payments to Party B under such guarantee will be subject to
deduction or withholding for Tax and such opinion has been delivered to Moody’s
and Fitch Ratings;

 

  (b)

such guarantee provides that, in the event that any of such guarantor’s payments
to Party B are subject to deduction or withholding for Tax, such guarantor is
required to pay such

 

32



--------------------------------------------------------------------------------

 

additional amount as is necessary to ensure that the net amount actually
received by Party B (free and clear of any tax) will equal the full amount Party
B would have received had no such deduction or withholding been required; or

 

  (c) in the event that any payment under such guarantee is made net of
deduction or withholding for Tax, Party A is required under Section 2(a)(i) to
make such additional payment as is necessary to ensure that the net amount
actually received by Party B from the guarantor will equal the full amount Party
B would have received had no such deduction or withholding been required.

“Eligible Replacement” means:

 

  (a) a Fitch Eligible Replacement; or

 

  (b) a Moody’s Eligible Replacement,

as applicable.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exchange Act Reports” means all Distribution Reports on Form 10-D, Current
Reports on Form 8-K and Annual Reports on Form 10-K that are to be filed by
Macquarie Leasing Pty Limited with respect to the Series Trust pursuant to the
Exchange Act.

“Final Prospectus” means the Prospectus Supplement dated on or about 16 January
2013 (the “Prospectus Supplement”) together with the Prospectus dated
28 September 2012 (the “Prospectus”).

“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.

“Fitch Credit Support Annex” means the credit support annex annexed to this
Agreement which is expressed to be the Fitch Credit Support Annex for the
purposes of this Agreement.

“Fitch Eligible Replacement” means an entity which holds a credit rating of at
least the Fitch Prescribed Ratings during a Fitch Ratings Period.

“Fitch Prescribed Ratings” means, during a Fitch Ratings Period, a short-term
credit rating from Fitch Ratings of at least F1 and a long-term credit rating
from Fitch Ratings of at least A.

“Fitch Ratings” means Fitch Ratings Australia Pty Limited and its respective
successors and assigns.

“Fitch Ratings Period” means any period when any Notes of the Series Trust are
outstanding and those Notes are the subject of a rating from Fitch Ratings of AA
(long-term) or higher.

 

33



--------------------------------------------------------------------------------

“Initial Fitch Rating Event” means Party A (or, if applicable, the highest rated
of Party A and any guarantor or co-obligor of Party A) does not have a long-term
credit rating from Fitch Ratings higher than A- and a short-term credit rating
from Fitch Ratings higher than F2.

“Master Trust Deed” means the Master Trust Deed dated 11 March 2002 between the
Manager and Permanent Custodians Limited ACN 001 426 384, the rights and
obligations of which were assumed by Perpetual Trustee Company Limited ACN 000
001 007 pursuant to the Deed of Assumption, as amended and supplemented from
time to time.

“Moody’s” means Moody’s Investor Services Limited and its respective successors
and assigns.

“Moody’s Credit Support Annex” means the credit support annex annexed to this
Agreement which is expressed to be the Moody’s Credit Support Annex for the
purposes of this Agreement.

“Moody’s Eligible Replacement” means an entity with credit ratings higher than
or equal to:

 

  (a) Moody’s First Trigger Required Ratings in respect of
Section 17(a)(iii)(B); or

 

  (b) Moody’s Second Trigger Required Ratings in respect of
Section 17(a)(iii)(A) and Section 17(b)(iii)(A) and (B) of this Agreement.

The “Moody’s First Rating Trigger Requirements” shall apply so long as no
Relevant Entity has the Moody’s First Trigger Required Ratings.

An entity shall have the “Moody’s First Trigger Required Ratings” where such
entity:

 

  (a) is the subject of a Moody’s Short-term Rating, if such rating is “Prime-1”
and its long-term, unsecured and unsubordinated debt or counterparty obligations
are rated “A2” or above by Moody’s; and

 

  (b) is not the subject of a Moody’s Short-term Rating, if its long-term,
unsecured and unsubordinated debt or counterparty obligations are rated “A1” or
above by Moody’s.

The “Moody’s Second Rating Trigger Requirements” shall apply so long as no
Relevant Entity has the Moody’s Second Trigger Required Ratings.

An entity shall have the “Moody’s Second Trigger Required Ratings” where such
entity:

 

  (a) is the subject of a Moody’s Short-term Rating, if such rating is “Prime-2”
or above and its long-term, unsecured and unsubordinated debt or counterparty
obligations are rated “A3” or above by Moody’s; and

 

34



--------------------------------------------------------------------------------

  (b) is not the subject of a Moody’s Short-term Rating, if its long-term,
unsecured and unsubordinated debt or counterparty obligations are rated “A3” or
above by Moody’s.”

“Moody’s Ratings Period” means any period when any Notes of the Series Trust are
outstanding and those Notes are the subject of a rating from Moody’s of “A3” or
higher.

“Moody’s Short-term Rating” means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.

“Preliminary Prospectus” means the Preliminary Prospectus Supplement dated on or
about 9 January 2013 (the “Preliminary Prospectus Supplement”) together with the
Prospectus.

“Rating Notification” means in relation to an event or circumstance means that
the Manager has confirmed in writing to Party B that it has notified each Rating
Agency in respect of the Series Trust of the event or a circumstance and that
the Manager is satisfied that the event or circumstance is unlikely to result in
an Adverse Rating Effect.

“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. §§ 229.1100-229.1123 as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission or as may be provided by the Commission or its
staff from time to time.

“Replacement Currency Swap” has the meaning given to it in Part 5(16).

“Relevant Agency Agreement” has the meaning given to that term in the
Confirmation.

“Relevant Entities” means Party A and any guarantor under an Eligible Guarantee
in respect of all of Party A’s present and future obligations under this
Agreement.

“Relevant Noteholders” has the meaning given to that term in the Confirmation.

“Relevant Notes” has the meaning given to that term in the Confirmation.

“Relevant Note Trustee” has the meaning given to that term in the Confirmation.

“Relevant Note Trust Deed” has the meaning given to that term in the
Confirmation.

“Second Subsequent Fitch Rating Event” means Party A (or, if applicable, the
highest rated of Party A and any guarantor or co-obligor of Party A) does not
have a long-term credit rating from Fitch Ratings

 

35



--------------------------------------------------------------------------------

higher than BBB- and a short-term rating from Fitch Ratings higher than F3.

“Securities Collateral Account” has the meaning given to it in Section 18 of
this Agreement.

“Security Trust Deed” means the Master Security Trust Deed dated 27 February
2007 between the Manager, P.T. Limited ABN 67 004 454 666 and Perpetual Trustee
Company Limited ACN 000 001 007, as amended and supplemented from time to time.

“Series Supplement” means the SMART ABS Series 2013-1US Trust Series Supplement
relating to the Series Trust dated after the date of this Agreement between,
among others, Party B and the Manager.

“Series Trust” means the SMART ABS Series 2013-1US Trust constituted by the
Master Trust Deed and the Trust Creation Deed.

“significance percentage” has the meaning given to it in Item 1115 of Regulation
AB.

“Subsequent Fitch Rating Event” means Party A (or, if applicable, the highest
rated of Party A and any guarantor or co-obligor of Party A) does not have a
long-term credit rating from Fitch Ratings higher than BBB+ and a short-term
credit rating from Fitch Ratings higher than F2.

“Swap Financial Disclosure” means, the financial information required by
Item 1115 (b)(2) or Item 1115(b)(1) of Regulation AB (as indicated by the
Manager to Party A) in EDGAR-compatible format (it being understood that
Microsoft Word and PDF are EDGAR-compatible formats), it being understood that
the Manager shall be solely responsible for determining whether Party A is
required to provide financial data required by Item 1115(b)(2), and if not
required by Item 1115(b)(2), whether such financial information is required to
be provided pursuant to Item 1115(b)(1).

“Swap Financial Disclosure Request” means a request by the Manager for Party A
to provide the Swap Financial Disclosure pursuant to Part 5(29)(c) of the
Schedule to this Agreement.

“Trust Creation Deed” means the SMART ABS Series 2013-1US Trust Creation Deed
dated 17 December 2012 executed by Party B in accordance with the Master Trust
Deed.

 

  (d) Interpretation:

 

  (i) unless specified otherwise, references to time are references to Sydney
time;

 

  (ii) a reference to “wilful default” in relation to Party B means, subject to
Part 5(10)(d)(iii) of this Schedule, any wilful failure by Party B to comply
with, or wilful breach by Party B of, any of its obligations under any
Transaction Document, other than a failure or breach which:

 

36



--------------------------------------------------------------------------------

A.   (1)   arises as a result of a breach of a Transaction Document by a person
other than:     (a)   Party B; or     (b)   any other person referred to in Part
5(11)(d)(iii) of this Schedule; and   (2)   the performance of the action (the
non-performance of which gave rise to such breach) is a precondition to Party B
performing the said obligation; B.   is in accordance with a lawful court order
or direction or required by law; or C.   is in accordance with any proper
instruction or direction of (x) the Secured Creditors given at a meeting of the
Secured Creditors convened pursuant to the Security Trust Deed; or (y) the
Investors given at a meeting convened under the Master Trust Deed;

 

  (iii) a reference to the “fraud”, “negligence” or “wilful default” of Party B
means the fraud, negligence or wilful default of Party B and of its officers,
employees, agents and any other person where Party B is liable for the acts or
omissions of such other person under the terms of any Transaction Document;

 

  (iv) a reference to “neither party” will be construed as a reference to “no
party”; and

 

  (v) a reference to “other party” will be construed as a reference to “other
parties”.

 

  (e) ISDA Definitions:  the 2006 ISDA Definitions (as published by the
International Swaps and Derivatives Association, Inc) (“ISDA”) (the “2006 ISDA
Definitions”) as at the date of this Agreement are incorporated into this
Agreement and each Confirmation.

 

  (f) Inconsistency:  Subject to Part 5(10)(a), unless specified otherwise, in
the event of any inconsistency between any two or more of the following
documents in respect of a Transaction they will take precedence over each other
in the following order in respect of that Transaction:

 

  (i) any Confirmation;

 

  (ii) this Schedule;

 

  (iii) the 2006 ISDA Definitions; and

 

  (iv) the printed form of the 1992 ISDA Master Agreement which forms part of
this Agreement.

 

37



--------------------------------------------------------------------------------

  (g) Swap Transaction:  Any reference to a:

 

  (i) “Swap Transaction” in the 2006 ISDA Definitions is deemed to be a
reference to a “Transaction” for the purpose of interpreting this Agreement or
any Confirmation; and

 

  (ii) “Transaction” in this Agreement or any Confirmation is deemed to be a
reference to a “Swap Transaction” for the purpose of interpreting the 2006 ISDA
Definitions.

 

  (h) Incorporated Definitions and other Transaction Documents and provisions:
Where in this Agreement a word or expression is defined by reference to its
meaning in another Transaction Document or there is a reference to another
Transaction Document or to a provision of another Transaction Document, any
amendment to the meaning of that word or expression or to that other Transaction
Document or provision (as the case may be) will be of no effect for the purposes
of this Agreement unless and until the amendment is consented to by the parties
to this Agreement.

 

(11) Limitation of Liability:  Insert the following Section 15 after Section 14:

 

  “15. Party B’s Limitation of Liability

 

  (a) (Limitation on Party B’s liability):  Party B enters into this Agreement
only in its capacity as trustee of the Series Trust and in no other capacity and
Party A can assume that all actions taken under this Agreement and in respect of
each Transaction are taken in that capacity. A liability incurred by Party B
acting in its capacity as trustee of the Series Trust arising under or in
connection with this Agreement is limited to and can be enforced against Party B
only to the extent to which it can be satisfied out of the Assets of the Series
Trust out of which Party B is actually indemnified for the liability. This
limitation of Party B liability applies despite any other provision of this
Agreement (other than Section 15(c)) and extends to all liabilities and
obligations of Party B in any way connected with any representation, warranty,
conduct, omission, agreement or transaction related to this Agreement.

 

  (b) (Claims against Party B):  The parties other than Party B may not sue
Party B in respect of liabilities incurred by Party B acting in its capacity as
trustee of the Series Trust in any capacity other than as trustee of the Series
Trust, including seeking the appointment of a receiver (except in relation to
the Assets of the Series Trust), a liquidator, an administrator, or any similar
person to Party B or prove in any liquidation, administration or arrangements of
or affecting Party B (except in relation to the Assets of the Series Trust).

 

  (c) (Fraud, negligence or wilful default):  The provisions of this Section 15
will not apply to any obligation or liability of Party B to the extent that it
is not satisfied because under the Master Trust Deed, the Series Supplement or
any other Transaction Document or by operation of law there is a reduction in
the extent of Party B’s indemnification out of the Assets of the Series Trust,
as a result of Party B’s fraud, negligence or wilful default.

 

  (d)

(Acts or omissions):  It is acknowledged that the Relevant Parties are
responsible under the Transaction Documents for performing a variety of
obligations relating to the Series Trust. No act or omission of Party B
(including any related failure to satisfy its obligations or any breach of
representation or warranty under this

 

38



--------------------------------------------------------------------------------

 

Agreement) will be considered fraudulent, negligent or a wilful default of Party
B for the purpose of paragraph (c) of this Section 15 to the extent to which the
act or omission was caused or contributed to by any failure by any such Relevant
Party or any other person appointed by Party B under such a Transaction Document
(other than a person whose acts or omissions Party B is liable for in accordance
with any such Transaction Document) to fulfil its obligations relating to the
Series Trust or by any other act or omission of such Relevant Party or any other
such person.

 

  (e) (No Authority):  No attorney, agent, receiver or receiver and manager
appointed in accordance with the Transaction Documents has authority to act on
behalf of Party B in a way which exposes Party B to any personal liability and
no act or omission of any such person will be considered fraud, negligence or
wilful default of the Party B for the purposes of Section 15(c).

 

  (f) (No obligation):  Party B is not obliged to enter into any further
commitment or obligation under this Agreement or any Transaction Document
(including incur further liability) unless Party B’s liability is limited in a
manner which is consistent with this Section 15 or otherwise in a manner
satisfactory to Party B in its absolute discretion.”

 

(12) Further Assurances:  Each party will, upon request by the other party (the
“requesting party”) at the expense of the requesting party, perform all such
acts and execute all such agreements, assurances and other documents and
instruments as the requesting party reasonably requires (and, in the case of
Party B, are within the powers granted to Party B under the Master Trust Deed)
to assure and confirm the rights and powers afforded, created or intended to be
afforded or created, under or in relation to this Agreement and each Transaction
or other dealing which occurs under or is contemplated by it.

 

(13) Procedures for Entering into Transactions

 

  (a) Each Transaction will be evidenced by confirmation in writing in
accordance with Section 9(e)(ii), substantially in the form set out in Annexure
1 or Annexure 2 (or in such other form as may be agreed between Party A, Party B
and the Manager).

 

  (b) Party B will enter into each Transaction in its capacity as trustee of the
Series Trust.

 

(14) Authorised Officer:  Each party will be entitled to assume, in the absence
of any knowledge to the contrary, that any person signing any Confirmation,
notice or other written communication issued in respect of this Agreement on
behalf of a party is authorised by that party to do so.

 

(15) Recorded Conversations:  Each party:

 

  (a) consents to the electronic recording of its telephone conversations with
another party (or any of its associated persons) with or without the use of an
automatic tone warning device;

 

  (b) will provide transcripts of such recordings (if any) upon reasonable
request by the other party (at the reasonable cost of the party requesting);

 

  (c) acknowledges that such recordings and transcripts can be used as evidence
by either party in any dispute between them; and

 

  (d) acknowledges that no party is obligated to maintain copies of such
recordings and transcripts for the benefit of another party.

 

39



--------------------------------------------------------------------------------

(16) Replacement Currency Swap Agreement:

 

  (a) If any Transaction under this Agreement is terminated prior to the day
upon which the Relevant Notes are redeemed in full, Party B may, at the
direction of the Manager, and must, if so directed by the Manager, enter into
one or more currency swaps which replace that Transaction (collectively a
“Replacement Currency Swap”) provided that:

 

  (i) the Manager has issued a Rating Notification with respect to the terms of
the Replacement Currency Swap and the provider of the Replacement Currency Swap;
and

 

  (ii) the liability of Party B under the Replacement Currency Swap is limited
to at least the same extent that its liability is limited under that
Transaction.

 

  (b) If Party B enters into a Replacement Currency Swap pursuant to paragraph
(a) and an amount payable pursuant to Section 6(e) (the “Amount”) (or any
interest on that Amount in accordance with Section 6(d)(ii)) is payable by Party
B to Party A upon termination of the Transaction referred to in Part 5(16)(a),
Party B must (unless otherwise agreed between Party A, Party B and the Manager)
direct the Replacement Currency Swap provider to pay any upfront premium to
enter into the Replacement Currency Swap due to Party B directly to Party A in
satisfaction of and to the extent of Party B’s obligation to pay the Amount (and
any interest on that Amount in accordance with Section 6(d)(ii)) to Party A,
provided that to the extent such premium is less than the Amount, the balance
will be satisfied by Party B as the Series Trust Expense.

 

  (c) If Party B enters into a Replacement Currency Swap pursuant to paragraph
(a) and an Amount (and any interest on that Amount in accordance with
Section 6(d)(ii)) is payable by Party A to Party B upon termination of the
Transaction referred to in Part 5(16)(a), Party B must (unless otherwise agreed
between Party A, Party B and the Manager) direct Party A to pay that amount to
the Replacement Currency Swap provider in satisfaction of or towards and to the
extent of Party B’s obligation (if any) to pay an upfront premium to the
Replacement Currency Swap provider to enter into the Replacement Currency Swap
and if Party A’s policies in effect at such time permit it to make payments
directly to the Replacement Currency Swap provider, Party A will comply with
such direction and thereby satisfy its obligations under Section 6.

 

  (d) The rights and obligations of the parties under this Part 5(16) will
survive the termination of this Agreement.

 

(17) Knowledge or Awareness:  Subject to Section 12(a), each party will only be
considered to have knowledge or awareness of, or notice of, a thing or grounds
to believe anything by virtue of the officers of that party or any Related Body
Corporate of that party which have the day to day responsibility for the
administration or management of that party’s (or a Related Body Corporate of
that party’s) obligations in relation to the Series Trust or the Transactions
entered into under this Agreement having actual knowledge, actual awareness or
actual notice of that thing, or grounds or reason to believe that thing (and
similar references will be interpreted in this way).

 

40



--------------------------------------------------------------------------------

(18) Disclosure to Related Bodies Corporate

In relation to information Party B in its capacity as trustee of the Series
Trust (the “Recipient”) receives from the Manager or Party A (the “Discloser”)
in relation to this Agreement (the “Information”), each Discloser hereby
severally authorises and consents to the Recipient making available such
Information:

 

  (a) (Related Body Corporate):  except to the extent that the making available
of such Information is prohibited by law (including, without limitation, the
Privacy Act), to:

 

  (i) any Related Body Corporate of the Recipient which acts as custodian or
Security Trustee of the Assets of the Series Trust or which otherwise has
responsibility for the management or administration of the Series Trust,
including the Assets of the Series Trust; and

 

  (ii) the Recipient acting in its capacity as Manager or custodian (as
applicable) of the Series Trust;

 

  (b) (Requirement at law):  to the extent required by law or a direction of a
court of competent jurisdiction;

 

  (c) (Public Information):  if the information is generally and publicly
available;

 

  (d) (Advisers):  to its auditors, legal advisers and other professional
consultants; or

 

  (e) (Performance of obligations):  if required to perform any obligation under
a Transaction Document.

Notwithstanding any other provision of this Agreement, the Recipient will not
have any liability to the Discloser or any other person for the use, non-use,
communication or non-communication of the Information in the above manner,
except to the extent to which the Recipient has an express contractual
obligation to disclose or not to disclose or to use or not to use certain
information received by it and fails to do so. The Recipient must ensure that
each person referred to in paragraphs (a)(i) and (ii) and (d) above is bound by
the same duties of confidentiality in relation to any Information received by
that person pursuant to this Part 5(18) as apply to the Recipient.

 

(19) Restrictions on Party B’s Rights:  Party B must at all times act in
accordance with the instructions of the Manager in relation to this Agreement.

 

(20) Fitch Ratings Downgrade of Party A:  Insert a new Section 16 of this
Agreement immediately after Section 15 as follows:

 

  “16 Downgrade of Party A by Fitch Ratings

 

  (a) (Initial Fitch Ratings Downgrade of Party A):  During any Fitch Ratings
Period, if an Initial Fitch Rating Event or a Subsequent Fitch Rating Event
occurs, then Party A, at its cost, will:

 

  (i) notify Fitch Ratings, the Manager and Party B; and

 

  (ii) within 14 calendar days of the occurrence of such Initial Fitch Rating
Event or Subsequent Fitch Rating Event deliver collateral to Party B in
accordance with the Fitch Credit Support Annex; and

 

41



--------------------------------------------------------------------------------

  (iii) within 30 calendar days of the occurrence of such Initial Fitch Rating
Event or Subsequent Fitch Rating Event on a reasonable efforts basis, take one
of the following actions:

 

  (A) novate all its rights and obligations under this Agreement to a Fitch
Eligible Replacement;

 

  (B) procure a Fitch Eligible Replacement to become a co-obligor or, pursuant
to an Eligible Guarantee, guarantor in respect of the obligations of Party A
under this Agreement; or

 

  (C) take such other action as Party A may agree with Fitch Ratings.

If (1) any of Section 16(a)(iii)(A), Section 16(a)(iii)(B) or
Section 16(a)(iii)(C) are satisfied; or (2) Party A holds the Fitch Prescribed
Ratings; or (3) there are no outstanding Notes of the Series Trust which are the
subject of a rating from Fitch; or (4) the Notes of the Series Trust have a
rating from Fitch that is below AA (long-term), and Party A has previously
delivered collateral to Party B in accordance with the Fitch Credit Support
Annex, the Credit Support Amount under the Fitch Credit Support Annex will
(despite any inconsistency with the Fitch Credit Support Annex) be taken to be
zero.

 

  (b) (Second Subsequent Fitch Ratings Downgrade of Party A):  During any Fitch
Ratings Period, if a Second Subsequent Fitch Rating Event occurs, then Party A,
at its cost, will:

 

  (i) notify Fitch Ratings, the Manager and Party B; and

 

  (ii) within 30 calendar days of the occurrence of such Second Subsequent Fitch
Rating Event, on a reasonable efforts basis, take one of the following actions:

 

  (A) novate all its rights and obligations under this Agreement to a Fitch
Eligible Replacement;

 

  (B) procure a Fitch Eligible Replacement to become a co-obligor or, pursuant
to an Eligible Guarantee, guarantor in respect of the obligations of Party A
under this Agreement; or

 

  (C) take such other action as Party A may agree with Fitch Ratings.

If (1) any of Section 16(b)(ii)(A), Section 16(b)(ii)(B) or Section 16(b)(ii)(C)
of this Agreement are satisfied; or (2) Party A holds the Fitch Prescribed
Ratings; or (3) there are no outstanding Notes of the Series Trust which are the
subject of a rating from Fitch; or (4) the Notes of the Series Trust have a
rating from Fitch that is below AA (long-term), and Party A has previously
delivered collateral to Party B in accordance with the Fitch Credit Support
Annex, the Credit Support Amount under the Fitch Credit Support Annex will
(despite any inconsistency with the Fitch Credit Support Annex) be taken to be
zero.

 

42



--------------------------------------------------------------------------------

  (c) (Fitch Ratings Additional Termination Events):  During any Fitch Ratings
Period:

 

  (i) if, after the occurrence of an Initial Fitch Rating Event or a Subsequent
Fitch Rating Event, Party A fails to comply with Section 16(a)(ii) or section
16(a)(iii), as applicable, such failure will not be or give rise to an Event of
Default but will constitute an Additional Termination Event with respect to
Party A which will be deemed to have occurred:

 

  (A) in respect of Section 16(a)(ii), on the fourteenth calendar day following
the occurrence of such Initial Fitch Rating Event or Subsequent Fitch Rating
Event; and

 

  (B) in respect of Section 16(a)(iii), on the thirtieth calendar day following
the occurrence of such Initial Fitch Rating Event or a Subsequent Fitch Rating
Event,

in each case with Party A as the sole Affected Party and all Transactions will
be Affected Transactions; or

 

  (ii) if, after the occurrence of a Second Subsequent Fitch Rating Event, Party
A fails to comply with Section 16(b)(ii), such failure will not be or give rise
to an Event of Default but will constitute an Additional Termination Event with
respect to Party A which will be deemed to have occurred on the thirtieth
calendar day following the occurrence of such Second Subsequent Fitch Rating
Event, with Party A as the sole Affected Party and all Transactions will be
Affected Transactions.”.

 

(21) Moody’s Downgrade of Party A:  Insert a new Section 17 of this Agreement
immediately after Section 16 as follow:

 

  “17 Downgrade of Party A by Moody’s

 

  (a) (Initial Downgrade of Party A):  During any Moody’s Ratings Period, if
Party A does not have a credit rating equal to or higher than the Moody’s First
Trigger Required Ratings (“Initial Moody’s Rating Event”), Party A will, at its
cost and sole election within 30 Local Business Days of the occurrence of such
Initial Moody’s Rating Event:

 

  (i) notify Moody’s, the Manager and Party B; and

 

  (ii) deliver collateral to Party B in accordance with the Moody’s Credit
Support Annex in favour of Party B based on the Moody’s Framework for De-Linking
Hedge Counterparty Risks from Global Structured Finance Cashflow Transactions
published in October 2010 (as amended from time to time) (“Moody’s Framework”);
or

 

  (iii) take one of the following actions:

 

  (A) novate all its rights and obligations under this Agreement to a Moody’s
Eligible Replacement; or

 

43



--------------------------------------------------------------------------------

  (B) procure a Moody’s Eligible Replacement to become a co-obligor or, pursuant
to an Eligible Guarantee, guarantor in respect of the obligations of Party A
under this Agreement.

If (1) any of Section 17(a)(iii)(A) or Section 17(a)(iii)(B) are satisfied; or
(2) Party A obtains the Moody’s First Trigger Required Ratings; or (3) there are
no outstanding Notes of the Series of the Trust which are the subject of a
rating from Moody’s; or (4) the Notes of the Series Trust have a rating from
Moody’s that is below A3, the obligation of Party A to deliver collateral to
Party B in accordance with the Moody’s Credit Support Annex in compliance with
Section 17(a)(ii) in respect of such Initial Moody’s Rating Event will cease and
the Credit Support Amount under the Moody’s Credit Support Annex will (despite
any inconsistency with the Moody’s Credit Support Annex) be taken to be zero.

 

  (b) (Subsequent Downgrade of Party A):  During any Moody’s Ratings Period, if
Party A does not have a credit rating equal to or higher than the Moody’s Second
Trigger Required Ratings (“Subsequent Moody’s Rating Event”), Party A will, at
its cost and sole election within 30 Local Business Days of the occurrence of
such Subsequent Moody’s Rating Event:

 

  (i) notify Moody’s, the Manager and Party B; and

 

  (ii) deliver collateral to Party B in accordance with the Moody’s Credit
Support Annex in favour of Party B based on the Moody’s Framework; or

 

  (iii) on a reasonable efforts basis take one of the following actions:

 

  (A) novate all its rights and obligations under this Agreement to a Moody’s
Eligible Replacement; or

 

  (B) procure a Moody’s Eligible Replacement to become a co-obligor or, pursuant
to an Eligible Guarantee, guarantor in respect of the obligations of Party A
under this Agreement.

If (1) any of Section 17(b)(iii)(A) or Section 17(b)(iii)(B) are satisfied; or
(2) Party A obtains the Moody’s Second Trigger Required Ratings; or (3) there
are no outstanding Notes of the Series of the Trust which are the subject of a
rating from Moody’s; or (4) the Notes of the Series Trust have a rating from
Moody’s that is below A3, the obligation of Party A to deliver collateral to
Party B in accordance with the Moody’s Credit Support Annex in compliance with
Section 17(b)(ii) in respect of such Subsequent Moody’s Rating Event will cease
and the Credit Support Amount under the Moody’s Credit Support Annex will
(despite any inconsistency with the Moody’s Credit Support Annex) be taken to be
zero.

 

  (c) (Additional Action):  Where the Moody’s Second Rating Trigger Requirements
apply and Party A elects to take the action referred to in Section 17(b)(ii),
Party A must also take one of the actions referred to in Section 17(b)(iii) as
soon as is reasonably practicable using commercially reasonable efforts to do so
following the occurrence of the Subsequent Moody’s Rating Event.

 

44



--------------------------------------------------------------------------------

  (d) (Close-Out Calculations): During any Moody’s Ratings Period, if an Early
Termination Date is designated at a time when Party A is the Affected Party in
respect of an Additional Termination Event or the Defaulting Party in respect of
any Event of Default, paragraphs (i) to (v) below shall apply:

 

  (i) The following definition of “Market Quotation” shall apply:

““Market Quotation” means, with respect to one or more Terminated Transactions,
a Firm Offer which is:

 

  (A) made by a Reference Market-maker that is a Moody’s Eligible Replacement;

 

  (B) for an amount that would be paid to Party B (expressed as a negative
number) or by Party B (expressed as a positive number) in consideration of an
agreement between Party B and such Reference Market-maker that is a Moody’s
Eligible Replacement to enter into a transaction (the “Replacement Transaction”)
that would have the effect of preserving for Party B the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under this Agreement in respect of such Terminated Transactions
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that Early Termination
Date;

 

  (C) made on the basis that Unpaid Amounts in respect of the Terminated
Transaction or group of Terminated Transactions are to be excluded but, without
limitation, any payment or delivery that would, but for the relevant Early
Termination Date, have been required (assuming satisfaction of each applicable
condition precedent) after that Early Termination Date is to be included; and

 

  (D) made in respect of a Replacement Transaction with terms that are, in all
material respects, no less beneficial for Party B than those of this Agreement
(save for the exclusion of provisions relating to Transactions that are not
Terminated Transactions), as determined by Party B (at the direction of the
Manager).”

 

  (ii) In determining whether or not a Firm Offer satisfies the condition in
sub-paragraph (D) of Market Quotation, the Manager (in directing Party B) and
Party B (acting at the direction of the Manager) shall act in a commercially
reasonable manner.

 

  (iii) The definition of “Settlement Amount” shall be replaced with the
following:

““Settlement Amount” means, with respect to any Early Termination Date:

 

45



--------------------------------------------------------------------------------

  (A) if, on or prior to such Early Termination Date, a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B (at the direction of the Manager) so as to become legally binding,
the Termination Currency Equivalent of the amount (whether positive or negative)
of such Market Quotation;

 

  (B) if, on such Early Termination Date, the Manager has not directed Party B
to accept a Market Quotation for the relevant Terminated Transaction or group of
Terminated Transactions so as to become legally binding and one or more Market
Quotations have been communicated to the Manager and Party B and remain capable
of becoming legally binding upon acceptance by Party B, the Termination Currency
Equivalent of the amount (whether positive or negative) of the lowest of such
Market Quotations, and for the avoidance of doubt:

 

  (i) a Market Quotation expressed as a negative number is lower than a Market
Quotation expressed as a positive number; and

 

  (ii) the lower of two Market Quotations expressed as negative numbers is the
one with the largest absolute value; or

 

  (C) if, on such Early Termination Date, the Manager has not directed Party B
to accept a Market Quotation for the relevant Terminated Transaction or group of
Terminated Transactions so as to become legally binding and no Market Quotations
have been communicated to the Manager and Party B and remain capable of becoming
legally binding upon acceptance by Party B, Party B's Loss (whether positive or
negative and without reference to any Unpaid Amounts) for the relevant
Terminated Transaction or group of Terminated Transactions.”

 

  (iv) At any time on or before the Early Termination Date at which two or more
Market Quotations have been communicated to Party B and remain capable of
becoming legally binding upon acceptance by Party B, Party B shall be entitled
(at the direction of the Manager) to accept only the lowest of such Market
Quotations, and for the avoidance of doubt:

 

  (A) a Market Quotation expressed as a negative number is lower than a Market
Quotation expressed as a positive number; and

 

  (B) the lower of two Market Quotations expressed as negative numbers is the
one with the largest absolute value.

 

46



--------------------------------------------------------------------------------

  (v) If the Manager requests Party A in writing to obtain Market Quotations,
Party A shall use reasonable efforts to do so before the Early Termination Date.

 

  (e) (Moody’s Additional Termination Events):  During any Moody’s Ratings
Period, the following will constitute Additional Termination Events:

 

  (i) (Moody’s First Trigger Required Rating):  for so long as Moody’s is a
Rating Agency in relation to the Series Trust:

 

  (A) Party A has failed to post collateral in accordance with the Moody’s
Credit Support Annex in compliance with Section 17(a)(ii) above;

 

  (B) such failure is not remedied on or before the fifth Local Business Day
(for daily posting) or on or before the ninth Local Business Day (for weekly
posting) after notice of such failure is given by Party B or the Manager to
Party A; and

 

  (C) at the time of such failure:

 

  (1) the credit rating of Party A or any Credit Support Provider of Party A was
less than the Moody’s First Trigger Required Ratings for a continuous period of
30 Local Business Days or more; and

 

  (2) the credit rating of Party A or any Credit Support Provider of Party A was
higher than or equal to Moody’s Second Trigger Required Ratings or less than 30
Local Business Days have elapsed since the last time the credit rating of Party
A or any Credit Support Provider of Party A was higher than or equal to Moody’s
Second Trigger Required Ratings; and

 

  (3) Party A has not procured an Eligible Guarantee by a guarantor with credit
ratings higher than or equal to Moody’s First Trigger Required Ratings or a
transfer in accordance with Section 17(a)(iii)(A) above;

 

  (ii) (Moody’s Second Trigger Required Rating):  for so long as Moody’s is a
Rating Agency in relation to the Series Trust:

 

  (A) Party A has failed to post collateral in accordance with the Moody’s
Credit Support Annex in compliance with Section 17(b)(ii) above;

 

  (B) such failure is not remedied on or before the fifth Local Business Day
(for daily posting) or on or before the ninth Local Business Day (for weekly
posting) after notice of such failure is given by Party B or the Manager to
Party A; and

 

  (C) at the time of such failure:

 

  (1) the credit rating of Party A or any Credit Support Provider of Party A was
less than the Moody’s Second Trigger Required Ratings for a continuous period of
30 Local Business Days or more; and

 

47



--------------------------------------------------------------------------------

  (2) Party A has not procured an Eligible Guarantee by a guarantor with credit
ratings higher than or equal to Moody’s Second Trigger Required Ratings or a
transfer in accordance with Section 17(b)(iii)(A) above; and

 

  (3) at least one Moody’s Eligible Replacement has made a Firm Offer that
would, assuming the occurrence of an Additional Termination Event, qualify as a
Market Quotation (on the basis that Section 17(d)(i) and Section 17(d)(ii) of
the Schedule apply) and which remains capable of becoming legally binding upon
acceptance.

For the purposes of each of the Additional Termination Events in paragraphs
(i) and (ii) above, Party A is the sole Affected Party in relation to each of
these Additional Termination Events and all Transactions are Affected
Transactions.

 

  (f) (Events of Default):  Notwithstanding Section 5(a)(i), any failure by
Party A to comply with or perform any obligation to be complied with or
performed by Party A under the Moody’s Credit Support Annex shall not be an
Event of Default unless:

 

  (i) the Second Rating Trigger Requirements apply and at least 30 Local
Business Days have elapsed since the last time the Second Rating Trigger
Requirements did not apply; and

 

  (ii) such failure is not remedied on or before the third Local Business Day
after notice of such failure is given to Party A.”.

 

(22) Provisions common to a downgrade by a Rating Agency:  Insert a new
Section 18 of this Agreement immediately after Section 17 as follows:

 

  “18 Common downgrade provisions

 

  (a) (Establishment and maintenance of Collateral Account):  Where Party B has
not established the Collateral Account for the Series Trust and Party A elects
or is required to deliver collateral to Party B in accordance with the Credit
Support Annex, the Manager must direct Party B to establish, as soon as is
practicable, and maintain, in the name of Party B, an interest bearing account
with an Eligible Bank which must be an account separate from the Collections
Account for the Series Trust (“Collateral Account”). If Party B becomes aware
that the Collateral Account for the Series Trust is held with an entity which is
not an Eligible Bank, Party B must promptly establish a new interest bearing
account with an Eligible Bank and transfer the balance of the former Collateral
Account for the Series Trust to the new Collateral Account for the Series Trust
within 30 days.

 

  (b)

(Collateral transferred into Collateral Account):  Any cash collateral delivered
by Party A to Party B in accordance with the Credit Support Annex in compliance
with its obligations under Section 16 or Section 17 and any cash proceeds (from
disposal or otherwise) from any securities delivered by Party A to Party B in
accordance with the Credit Support Annex in compliance with its obligations
under Section 16 or Section 17 (such cash,

 

48



--------------------------------------------------------------------------------

 

“Cash Collateral”) must be deposited into the Collateral Account and such Cash
Collateral will not be subject to or applied according to the Series Supplement
in respect of the Series Trust. No money must be paid into the Collateral
Account other than Cash Collateral and interest payable on the money credited to
the Collateral Account.

 

  (c) (Application of Collateral):  Party B may only make withdrawals from any
Collateral Account if directed to do so by the Manager and then only for the
purpose of:

 

  (i) delivering to Party A Return Amounts, Interest Amounts or Equivalent
Distributions in accordance with a Credit Support Annex;

 

  (ii) withdrawing any amount which has been incorrectly deposited into the
Collateral Account (and the Manager agrees to direct Party B to refund or pay to
Party A, and Party B agrees promptly to refund or pay to Party A, any such
incorrectly deposited amount);

 

  (iii) paying bank accounts debit tax or any other similar Tax payable in
respect of the Cash Collateral; or

 

  (iv) paying any amount due to be paid by Party A under this Agreement if Party
A has not paid such amount when required (after taking into account any
applicable grace period).

Any amount withdrawn from the Collateral Account and applied in accordance with
Section 18(c)(iii) or Section 18(c)(iv) above will (despite any inconsistency
with the Credit Support Annex) be taken to reduce (by an amount equal to that
amount withdrawn and applied) the Credit Support Balance under the Credit
Support Annex. Any such reduction shall be allocated pro-rata between the Credit
Support Balance under each of the Fitch Credit Support Annex and the Moody’s
Credit Support Annex (as applicable).

 

  (d) (Novation):  If Party A arranges for the novation of all of its rights and
obligations under this Agreement:

 

  (i) to a Fitch Eligible Replacement pursuant to Section 16(a)(iii)(A) or
Section 16(b)(ii)(A) above; or

 

  (ii) to a Moody’s Eligible Replacement pursuant to Section 17(a)(iii)(A) or
Section 17(b)(iii)(A) above,

Party B (at the direction of the Manager) and the Manager will do all things
necessary, at the cost of Party A, to effect such novation.

 

  (e) Multiple Credit Support Annexes

 

  (i) The parties agree that each Credit Support Annex:

 

  (A) forms part of this Schedule, the Master Agreement and this Agreement; and

 

  (B) constitutes a separate Transaction under this Agreement.

 

49



--------------------------------------------------------------------------------

  (ii) Accordingly, separate calculations, payments and deliveries are to be
made in respect of each Credit Support Annex. However, in order to avoid
possible duplication of obligations to deliver credit support, the parties agree
that any Delivery Amount or any Return Amount in respect of a Valuation Date
calculated under a Credit Support Annex will take into account the following:

 

  (A) the Value of the Transferor’s Credit Support Balance is to include the
Value of Other Eligible Credit Support as of that Valuation Date provided that
the maximum Return Amount which may be calculated under that Credit Support
Annex on that Valuation Date is equal to the Value as of that Valuation Date of
the Transferor’s Credit Support Balance (without including the Value of any
Other Eligible Credit Support); and

 

  (B) the Value of the Transferor’s Credit Support Balance is to be adjusted to
include any Delivery Amount and to deduct any Return Amount:

 

  (1) which has been calculated under any other Credit Support Annex or which is
to be calculated under any other Credit Support Annex on such Valuation Date;
and

 

  (2) the transfer of which, in either case, has not yet been completed and for
which the relevant Settlement Day falls on or after such Valuation Date,

but only to the extent of the Value (if any) which would be calculated under
that Credit Support Annex for the Eligible Credit Support or Equivalent Credit
Support constituting that Delivery Amount or Return Amount.

 

  (iii) Party A will not be required to transfer more Eligible Credit Support
than the greatest amount calculated in accordance each Credit Support Annex.

 

  (iv) The parties acknowledge that payments due on the same date under
different Credit Support Annexes are to be netted (the transactions represented
by the Credit Support Annexes being of the “same type” for the purposes of Part
4(i)).

 

  (v) “Other Eligible Credit Support” means, in respect of a Credit Support
Annex, any credit support which would satisfy the description of Eligible Credit
Support under that Credit Support Annex and which is comprised in the Credit
Support Balance under any other Credit Support Annex.

 

  (vi) The “Value” of any Other Eligible Credit Support in respect of a Credit
Support Annex will be calculated in accordance with the provisions of that
Credit Support Annex (subject to paragraph (vii) below), and not the Credit
Support Annex under which the Other Credit Support has been provided.

 

50



--------------------------------------------------------------------------------

  (vii) The parties agree that if a date is a Valuation Date under more than one
Credit Support Annex then the calculations of Delivery Amounts and Return
Amounts under each such Credit Support Annex are to be made consecutively with
Party A selecting under which Credit Support Annex the calculations are to be
made first (so that the calculations under the second Credit Support Annex will
take into account the result of the calculations made under the first Credit
Support Annex). However, the calculations of Delivery Amounts and Return Amounts
under a Credit Support Annex having a zero Credit Support Amount must be made
before calculations under any other Credit Support Annex.”.

 

(23) Amendment to this Agreement:

 

  (a) The Manager must give 5 Business Days notice in writing to each Rating
Agency of any amendments to this Agreement.

 

  (b) This Agreement may be amended only by written agreement between all
parties to this Agreement, provided that the Manager and Party B may only agree
to such amendment in accordance with the provisions of clause 25 of the Master
Trust Deed and for this purpose references in that clause to a Series Supplement
will be taken to be references to this Agreement.

 

(24) Appointment of Manager:  Party B hereby exclusively appoints the Manager as
its attorney to act on Party B’s behalf and exercise all rights and powers of
Party B with respect to this Agreement. Without limiting the generality of the
foregoing, the Manager may issue and receive on behalf of Party B all notices,
certificates and other communications to or by Party A under this Agreement
until such time as Party B serves written notice on Party A of the revocation of
the Manager’s authority to act on behalf of Party B in accordance with this Part
5(25). The Manager hereby accepts such appointment. Party A is not obliged to
enquire into the authority of the Manager to exercise or satisfy any of Party
B’s rights or obligations on Party B’s behalf.

 

(25) Hedge Agreement and Prepayment:  The parties acknowledge and agree for the
purposes of:

 

  (a) the Transaction Documents, this Agreement is a Currency Swap Agreement and
a Support Facility and Party A is a Currency Swap Provider for the purposes of
the Security Trust Deed and the General Security Deed; and

 

  (b) the Master Trust Deed, this Agreement is a Hedge Agreement.

 

(26) No Amendment:  Each of Party B and the Manager agrees that it will not
consent to any amendment to any provision in any Transaction Document dealing
with the ranking, priority or entitlement of Party A in respect of any security
or moneys relating to the Series Trust without the prior written consent of
Party A.

 

(27) Manager as Party:  For the purposes of Sections 2, 5, 6 and 10 the Manager
is not a “party”.

 

(28)

Anti-money laundering:  Each party (the “Information Provider”) agrees to
provide any information and documents reasonably required by any other party
(the “Information Recipient”) to comply with any applicable anti-money
laundering or counter-terrorism financing laws including, without limitation,
any applicable laws imposing “know your customer” or other identification checks
or procedures that the Information Recipient is required to comply with in
respect of this Agreement (“AML/CTF Laws”), but the foregoing obligation applies
only to the extent that such information and such documents are in the

 

51



--------------------------------------------------------------------------------

 

possession of the Information Provider or may be obtained by it after having
undertaken reasonable steps and subject to any confidentiality, privacy or
general law obligations owed by the Information Provider to any person in
relation to whom the information or documents requested relate (except, in all
cases, to the extent that the foregoing may be overridden by the relevant
AML/CTF Laws). Each party must comply with any AML/CTF Laws applicable to it, to
the extent required to comply with its obligations under the Transaction
Documents. Any party may decline to perform any obligation under the Transaction
Documents to the extent it forms the view, in its reasonable opinion, that
notwithstanding that it has taken all action to comply with any applicable
AML/CTF Laws, it is required to decline to perform those obligations under any
such AML/CTF Laws. To the maximum extent permitted by law, each party and the
Noteholders and Unitholders releases each other party (a “Released Party”) from
any confidentiality, privacy or general law obligations that a Released Party
would otherwise owe to it in respect of this Agreement and to the extent to
which it is able, any applicable confidentiality and privacy laws, but only to
the extent that the existence of these obligations or laws would otherwise
prevent a Released Party from providing any information or documents requested
in accordance with this clause or any similar clause in any other Transaction
Document.

 

(29) Regulation AB Financial Disclosure

 

  (a) Party A acknowledges that for so long as Macquarie Leasing Pty Limited is
required to file Exchange Act Reports, Macquarie Leasing Pty Limited is required
under Regulation AB to disclose certain information set forth in Regulation AB
regarding Party A or its group of affiliated entities, if applicable, depending
on the aggregate significance percentage of this Agreement and any other
derivative contracts between Party A or its group of affiliated entities, if
applicable, and Party B, as calculated from time to time in accordance with
Item 1115 of Regulation AB.

 

  (b) If at any time during which Macquarie Leasing Pty Limited is required to
file Exchange Act Reports, the Manager determines, reasonably and in good faith,
that the significance percentage of this Agreement calculated in accordance with
Item 1115 of Regulation AB has become less than 20% or less than 10%, the
Manager shall notify Party A of that fact no later than ten (10) New York
business days after such determination has been made. If the Manager determines
on any date of determination at any time during which Macquarie Leasing Pty
Limited is required to file Exchange Act Reports, reasonably and in good faith,
that the significance percentage of this Agreement calculated in accordance with
Item 1115 of Regulation AB is or has become: (A) 10% or more, but less than 20%,
or (B) 20% or more, then on any Local Business Day after the date of such
determination, the Manager may request Party A to provide the relevant Swap
Financial Disclosure by making a Swap Financial Disclosure Request. Thereafter,
the Manager shall inform Party A no later than ten (10) Local Business Days
following such time as (i) the Manager has determined that Exchange Act Reports
are no longer required to be filed in respect of the Relevant Notes pursuant to
Section 15(d) of the Securities Act or (ii) Swap Financial Disclosure is no
longer required to be included or incorporated by reference in such Exchange Act
Reports.

 

  (c) So long as the Exchange Act Reports are required to be filed by Macquarie
Leasing Pty Limited under the Exchange Act and Swap Financial Disclosure is
required to be included or incorporated by reference in the Exchange Act Reports
pursuant to Item 1115(b)(2) or Item 1115(b)(1), as applicable, of Regulation AB,
Party A, at its own expense, shall within four (4) Local Business Days after
receipt of a Swap Financial Disclosure Request, provide Party B and the Manager
with the relevant Swap Financial Disclosure described in Part 5(29)(b) of this
Schedule.

 

52



--------------------------------------------------------------------------------

  (d) If Party A is not able to provide the relevant Swap Financial Disclosure
in accordance with Part 5(29)(c) of this Schedule, then Party A, at its own
expense, shall secure another entity to replace Party A as party to this
Agreement on terms substantially similar to this Agreement which entity is able
to and will provide the Swap Financial Disclosure for such entity within the
time period specified in Part 5(29)(c) of this Schedule (subject to the issuance
of a Rating Notification by the Manager).

 

  (e) The parties agree that, if permitted by Regulation AB, any required Swap
Financial Disclosure may be provided by Party A by incorporation by reference
from reports filed by Party A pursuant to the Exchange Act. The parties agree
that, if Swap Financial Disclosure is provided by Party A as set forth in the
first sentence of this Part 5(29)(e), each relevant person (including without
limitation any affiliate of the Manager) is authorised to incorporate by
reference into the Preliminary Prospectus or Final Prospectus any such reports
filed by Party A with the Commission pursuant to section 13(a) or 15(d) of the
Exchange Act which contain any required Swap Financial Disclosure. The parties
also agree that, if Swap Financial Disclosure is provided by Party A as set
forth in the first sentence of this Part 5(29)(e), each relevant person
(including without limitation any affiliate of the Manager) is authorised to
incorporate by reference into the Preliminary Prospectus or Final Prospectus any
documents filed by Party A with the Commission pursuant to section 13(a) or
15(d) of the Exchange Act after the date of this Agreement and prior to the
termination of the offering described in the prospectus of the Series Trust
relating to the offer and sale of the Relevant Notes.

 

 

  (f) Party A shall indemnify Party B, the Manager and Macquarie Leasing Pty
Limited, the respective present and former directors, officers, employees and
agents of each of the foregoing and each person, if any, who controls Party B,
the Manager or Macquarie Leasing Pty Limited within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (collectively, the “Party A
Indemnified Persons”) and shall hold each of them harmless from and against any
and all losses, claims, damages or liabilities (including legal fees and
reasonable expenses) to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon:

 

  (i) any untrue statement or alleged untrue statement of any material fact
contained in the Swap Financial Disclosure provided by Party A;

 

  (ii) any omission or alleged omission to state in the Swap Financial
Disclosure provided by Party A a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; or

 

  (iii)

any failure by Party A to provide Party B or the Manager with the relevant Swap
Financial Disclosure when and as required under this Part 5(29); provided,
however, that, if Party A secures another entity to replace Party A as party to
this Agreement pursuant to Part 5(29)(d) of this Schedule, Party A shall not be
liable for any losses, claims, damages or liabilities (including reasonable
legal fees and expenses) to which any of the Party A Indemnified Persons may
become subject arising out of or based upon a failure by Party A to provide
Party B or the Manager with the relevant Swap Financial Disclosure following the
provision of the

 

53



--------------------------------------------------------------------------------

 

relevant Swap Financial Disclosure by the other entity to Party B or the
Manager.

The provisions of this Part 5(29)(f) shall not limit whatever rights Party B or
the Manager may have under other provisions of this Agreement, the other
Transaction Documents or otherwise, whether in equity or at law, such as an
action for damages, specific performance or injunctive relief.

 

  (g) Party B and Macquarie Leasing Pty Limited shall, jointly and severally,
indemnify Party A, the present and former directors, officers, employees and
agents of Party A and each person, if any, who controls Party A within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and shall hold each of them harmless from and against any and all losses,
claims, damages or liabilities (including legal fees and reasonable expenses) to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon:

 

  (i) any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Prospectus or Final Prospectus, other than any Swap
Financial Disclosure provided by Party A; or

 

  (ii) any omission or alleged omission to state in the Preliminary Prospectus
or Final Prospectus, other than the Swap Financial Disclosure provided by Party
A, a material fact required to be stated in the Preliminary Prospectus or Final
Prospectus, other than the Swap Financial Disclosure provided by Party A, or
necessary to make the statements in the Preliminary Prospectus or Final
Prospectus, other than the Swap Financial Disclosure provided by Party A, in the
light of the circumstances under which they were made, not misleading.

The provisions of this Part 5(29)(g) shall not limit whatever rights Party A may
have under other provisions of this Agreement, the other Transaction Documents
or otherwise, whether in equity or at law, such as an action for damages,
specific performance or injunctive relief.

 

  (h) Each of Party B, the Manager and Macquarie Leasing Pty Limited shall
indemnify Party A, the present and former directors, officers, employees and
agents of Party A and each person, if any, who controls Party A within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and shall hold each of them harmless from and against any and all losses,
claims, damages or liabilities (including legal fees and reasonable expenses) to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon any failure by such party to
deliver or otherwise distribute any Swap Financial Disclosure in the
substantively identical form provided to any of them by Party A or as modified
with Party A’s written consent.

The provisions of this Part 5(29)(h) shall not limit whatever rights Party A may
have under other provisions of this Agreement, the other Transaction Documents
or otherwise, whether in equity or at law, such as an action for damages,
specific performance or injunctive relief.

 

  (i)

The parties agree that under no circumstances shall any untrue statement or
alleged untrue statement referred to in Part 5(29)(g)(i), any omission or
alleged omission referred to in Part 5(29)(g)(ii) or any failure to deliver or
distribute referred to in Part

 

54



--------------------------------------------------------------------------------

 

5(29)(h) constitute the fraud, negligence or wilful default of Party B for the
purposes of this Agreement, including without limitation Section 15(c) of this
Agreement.

 

(30) Reporting

If not the reporting party with respect to the Transactions hereunder pursuant
to the United States Commodity Exchange Act and the rules and regulations
thereunder, Party A agrees that it shall cooperate with Party B in providing
such documents, valuations and other information as are reasonably requested by
Party B (acting on the direction of the Manager) in order to file or cause to be
filed all reports required pursuant to Section 2(h)(5) of the United States
Commodity Exchange Act and any rules and regulations thereunder on a timely
basis, and as otherwise are required to be made with respect to the Transactions
hereunder under such Act and any rules and regulations thereunder on a timely
basis.

 

55



--------------------------------------------------------------------------------

ANNEXURE 1

FORM OF CONFIRMATION FOR CURRENCY SWAP IN RELATION TO THE US$ FIXED RATE NOTES -
CLASS A-1 NOTES, CLASS A-2a NOTES, CLASS A-3a NOTES AND CLASS A-4a NOTES

[PARTY A LETTERHEAD]

[DATE]

 

To:           Perpetual Trustee Company Limited

                  as trustee of the Series Trust

                  Level 12, 123 Pitt Street

                   Sydney NSW 2000

 

                   Attention: Manager, Securitisation Services

  

Macquarie Securities Management Pty

Limited

Level 1, 1 Martin Place

Sydney NSW 2000

 

Attention: Manager, Securitisation

CONFIRMATION - CURRENCY SWAP IN RELATION TO CLASS A-[  ] NOTES SMART ABS Series
2013-1US Trust

The purpose of this letter is to confirm the terms and conditions of the
Transaction entered into between us on the Trade Date specified below (the
“Transaction”). This letter constitutes a “Confirmation” as referred to in the
Master Agreement specified below.

This Confirmation is entered into by Perpetual Trustee Company Limited ABN 42
000 001 007 as trustee of the SMART ABS Series 2013-1US Trust (the “Series
Trust”). This Confirmation supersedes any previous Confirmation or other
communication with respect to the Transaction and evidences a complete and
binding agreement between us as to the terms of the Transaction.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 9 January 2013, as amended, novated or supplemented
from time to time (the “Agreement”), between Australia and New Zealand Banking
Group Limited ABN 11 005 357 522 (“Party A”), Perpetual Trustee Company Limited
ABN 42 000 001 007 as trustee of the Series Trust (“Party B”) and Macquarie
Securities Management Pty Limited ABN 26 003 435 443 (the “Manager”). All
provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

This Confirmation incorporates:

 

(a) the attached Definitions Schedule; and

 

(b) the definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc.,

which form part of, and are subject to this Confirmation. In the event of any
inconsistency between the definitions and the provisions in the attached
Definitions Schedule and those contained in the 2006 ISDA Definitions, those
contained in the attached Definitions Schedule will govern.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

1.               Our Reference:    [              ]

2.               Trade Date:

   [               ] 2013

 

56



--------------------------------------------------------------------------------

3.               Effective Date:

   Closing Date in respect of the Relevant Notes

4.               Termination Date:

  

The earlier of:

 

(a)             the date that the Relevant Notes are redeemed in full in
accordance with the Note Conditions; and

 

(b)             the Maturity Date in relation to the Relevant Notes,

 

subject to adjustment in accordance with the Following Business Day Convention.

5.               Fixed and Floating Amounts

 

5.1            Monthly Fixed Amounts Payable by Party A:

  

(A) Monthly Fixed Rate Payer:

   Party A

Calculation Amount:

   For each Monthly Fixed Rate Payer Payment Date, the aggregate Invested Amount
of the Relevant Notes on the Distribution Date immediately before that Monthly
Fixed Rate Payer Payment Date (after taking into account any reductions in the
Invested Amount of the Relevant Notes on that day).

Monthly Fixed Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Fixed Rate:

   [  ]% per annum.

Fixed Rate Day Count Fraction:

  

[Class A-1: Actual/360]

 

[Class A-2a, Class A-3a and Class A-4a: 30/360 (as a numerical fraction, not as
a Day Count Fraction defined in the 2006 ISDA Definitions), except in relation
to the first Calculation Period and the last Calculation Period, if the last
Calculation Period does not end on (but exclude) a Distribution Date, the Fixed
Rate Day Count Fraction applicable will be 30/360 (as a Day Count Fraction
defined in the 2006 ISDA Definitions)]

(B)  Monthly Fixed Rate Payer:

   Party A

Calculation Amount

   An amount equal to the Unpaid Fixed Amount in relation to that Monthly Fixed
Rate Payer Payment Date

Monthly Fixed Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Rate:

   [  ]% per annum

 

57



--------------------------------------------------------------------------------

Fixed Rate Day Count Fraction:

  

[Class A-1: Actual/360]

 

[Class A-2a, Class A-3a and Class A-4a: 30/360 (as a numerical fraction, not as
a Day Count Fraction defined in the 2006 ISDA Definitions), except in relation
to the first Calculation Period and the last Calculation Period, if the last
Calculation Period does not end on (but exclude) a Distribution Date, the Fixed
Rate Day Count Fraction applicable will be 30/360 (as a Day Count Fraction
defined in the 2006 ISDA Definitions)]

(C) Unpaid Fixed Amount

   On each Monthly Fixed Rate Payer Payment Date Party A will pay to Party B an
amount equal to the Unpaid Fixed Amount, if any, in relation to that Monthly
Fixed Rate Payer Payment Date.

5.2            Monthly Floating Amounts Payable by Party B:

  

(A) Monthly Floating Rate Payer:

   Party B

Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the A$ Equivalent of the
aggregate Invested Amount of the Relevant Notes on the Distribution Date
immediately before that Monthly Floating Rate Payer Payment Date (after taking
into account any reductions in the Invested Amount of the Relevant Notes on that
day).

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus [  ]% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(B)  Monthly Floating Rate Payer:

   Party B

Calculation Amount

   An amount equal to the A$ Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

 

58



--------------------------------------------------------------------------------

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus [  ]% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(C)  A$ Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party B will pay to Party A
an amount equal to the A$ Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.3            Limit to Rights

  

If the A$ Floating Payment in relation to a Distribution Date will be less than
the Monthly Floating Amount payable by Party B to Party A on that Distribution
Date (including, in each case, any A$ Unpaid Floating Amount), Party A may, in
its absolute discretion, elect, by notice in writing to Party B and the Manager
(such notice to be received by both such parties prior to that Distribution
Date), to pay to Party B on that Distribution Date (in return for payment by
Party B of the A$ Floating Payment in relation to that Distribution Date and in
lieu of the Monthly Floating Amounts that would otherwise be payable by Party B
to Party A on that Distribution Date) a proportion of the Monthly Fixed Amounts
that would otherwise be payable by Party A to Party B on that Distribution Date
(including any Unpaid Fixed Amounts) being the same proportion as the
A$ Floating Payment in relation to that Distribution Date bears to the Monthly
Floating Amounts payable by Party B to Party A on that Distribution Date.

 

Notwithstanding any election by Party A pursuant to this paragraph 5.3, a
failure by Party B to pay or deliver to Party A the full amount of the Monthly
Floating Amounts payable by Party B on a Distribution Date constitutes a failure
to pay for the purposes of Section 5(a)(i) of the Agreement.

6.               Exchanges

  

6.1            Initial Exchange:

  

Initial Exchange Date:

   Effective Date

Party A Initial Exchange Amount:

   The A$ Equivalent of the Party B Initial Exchange Amount, being A$[  ]. To be
paid by Party A to Party B.

Party B Initial Exchange Amount:

  

The total Invested Amount of the Relevant Notes on the Issue Date, being
US$[  ]. To be paid by Party B to Party A.

 

Notwithstanding Section 2(a)(ii) of the Agreement, Party A must pay the Party A
Initial Exchange Amount to Party B by 4.00 pm

 

59



--------------------------------------------------------------------------------

   (Sydney time) on the Initial Exchange Date and Party B must pay Party A the
Party B Initial Exchange Amount by 4.00 pm (New York time) on the Initial
Exchange Date. Section 2(a)(v) does not apply to the payment of the Party A
Initial Exchange Amount.

6.2            Interim Exchange:

  

Interim Exchange Date:

   In respect of Party A and Party B means each Distribution Date (other than
the Final Exchange Date).

Party A Interim Exchange Amount:

   In respect of an Interim Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Interim Exchange Date. To be paid by
Party A to Party B.

Party B Interim Exchange Amount:

   In respect of an Interim Exchange Date means the A$ Principal Entitlement in
relation to that Interim Exchange Date. To be paid by Party B to Party A.

6.3            Final Exchange:

  

Final Exchange Date:

   In respect of Party A and Party B means the date which is the Termination
Date.

Party A Final Exchange Amount:

   In respect of the Final Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Final Exchange Date. To be paid by
Party A to Party B.

Party B Final Exchange Amount:

   In respect of the Final Exchange Date means the A$ Principal Entitlement in
relation to that Final Exchange Date. To be paid by Party B to Party A.

7.               Exchange Rates

 

For the purpose of the definitions of “A$ Equivalent”, and “US$ Equivalent”:

  

US$ Exchange Rate:

   Means, with respect to each A$1.00, US$[  ]

A$ Exchange Rate:

   1/ US$ Exchange Rate

8.               Account Details

  

8.1            Payments to Party A

  

Account for payments in US$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(b) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(a) of the Schedule to the Agreement.

8.2            Payments to Party B

  

Account for payments in

   The account notified in writing by the Principal Paying Agent to Party A as
contemplated by Part 5(2) of the Schedule to the

 

60



--------------------------------------------------------------------------------

US$

   Agreement.

Account for payments in A$

   The account notified in writing by Party B to Party A in accordance with Part
5(2)(i) of the Schedule to the Agreement.

9.               Offices

  

For the purpose of this Transaction:

 

(a)      Party A will be acting through its [Melbourne/Sydney] Office; and

 

(b)      Party B will be acting through its Sydney Office.

10.            Notification of Invested Amount

  

On or before the Determination Date in respect of each Distribution Date the
Manager must notify Party A in writing of:

 

(a)      the A$ Principal Entitlement in relation to that Distribution Date;

 

(b)      the A$ Class A-[1 / Class A2a / Class A3a / Class A4a] Floating Amount
(as defined in the Series Supplement) in relation to that Distribution Date;

 

(c)      the Unpaid Fixed Amount (if any) in relation to that Distribution Date;
and

 

(d)      the A$ Floating Payment in relation to that Distribution Date.

11.            Time for payment

  

For the purposes of this Transaction, in Section 2(a)(ii) of the Agreement the
first sentence is deleted and replaced with the following sentence:

 

“Payments under this Agreement by:

 

(i)                    Party A, will be made, by 5.00 p.m. (Sydney time); and

 

(ii)                  Party B, will be made by 10.00 a.m. (Sydney time),

 

on the due date for value on that date in the place of the account specified in
or pursuant to this Confirmation, in freely transferable funds, free of any set
off, counterclaim, deduction or withholding (except as expressly provided in
this Agreement) and in the manner customary for payment in the required
currency. Notwithstanding the foregoing, Party A must pay the Party A Initial
Exchange Amount to Party B by 4.00 p.m. (Sydney time) on the Initial Exchange
Date and Party B must pay Party A the Party B Initial Exchange Amount by 4.00
p.m. (New York time) on the Initial Exchange Date.”.

Please confirm that the above correctly sets out the terms of our agreement in
respect of each Transaction to which this Confirmation relates by signing and
returning this Confirmation to us by facsimile today.

 

61



--------------------------------------------------------------------------------

Executed documents will follow by mail.

Yours sincerely

 

SIGNED for and on behalf of Australia and New Zealand Banking Group Limited ABN
11 005 357 522      

 

By:

     

 

     

(Authorised Officer)

 

     

Name

         

 

     

Title

         

 

     

Confirmed as at the date first written above:

    Confirmed as at the date first written above: SIGNED for and on behalf of
PERPETUAL TRUSTEE COMPANY LIMITED ABN 42 000 001 007 as trustee of the SMART ABS
Series 2013-1US Trust     SIGNED for and on behalf of MACQUARIE SECURITIES
MANAGEMENT PTY LIMITED ABN 26 003 435 443

By:

    By:

 

   

 

(Authorised Officer)

 

   

(Authorised Officer)

 

Name

      Name    

 

     

 

Title

      Title    

 

     

 

 

62



--------------------------------------------------------------------------------

Definitions Schedule for Confirmation in relation to Class A-[1 /2a /3a /4a]
Notes

In this Confirmation and in the Agreement unless the context otherwise requires,

“A$ Equivalent” has the meaning given to that term in the Series Supplement.

“A$ Floating Payment” in relation to a Distribution Date means the amounts paid
or available to be paid on that Distribution Date with respect to the A$
Class A-[1 / 2a / 3a / 4a] Floating Amount (as defined in the Series Supplement)
and any A$ Unpaid Floating Amount in relation to the Class A-[1 / 2a / 3a / 4a]
Notes from Available Income (as defined in the Series Supplement) under clause
10.1 of the Series Supplement.

“A$ Principal Entitlement” in relation to an Interim Exchange Date means the
amounts to be distributed to Party A in accordance with clause [9.4(a) / (b) /
(d) / (f)] of the Series Supplement on that Interim Exchange Date.

“A$ Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraph 5.2(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party B on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Melbourne, Sydney, London and New York,
other than a Saturday, a Sunday or a public holiday in Melbourne, Sydney, London
or New York.

“Distribution Date” has the meaning given in the Series Supplement.

“Invested Amount” has the meaning given to that term in the Series Supplement.

“Monthly Fixed Amount” means the amount or amounts, as applicable, calculated in
accordance with paragraph 5.1.

“Monthly Floating Amount” means the amount or amounts, as applicable, calculated
in accordance with paragraph 5.2.

“Note Conditions” means the terms and conditions of the Relevant Notes annexed
to the Relevant Notes.

“Relevant Agency Agreement” means the Agency Agreement dated on or about
9 January 2013 between the Relevant Note Trustee, Party B, the Manager and The
Bank of New York Mellon.

“Relevant Noteholders” means the Class A-[1 / 2a / 3a / 4a] Noteholders as that
term is defined in the Relevant Note Trust Deed.

“Relevant Notes” means the Class A-[1 / 2a / 3a / 4a] Notes issued by Party B
under the Relevant Note Trust Deed and the Series Supplement.

“Relevant Note Trustee” means The Bank of New York Mellon, in its capacity as
US$ Note Trustee under the Relevant Note Trust Deed or, if The Bank of New York
Mellon is removed or retires as the trustee for the Relevant Noteholders, any
person appointed from time to time in its place in accordance with the Relevant
Note Trust Deed.

“Relevant Note Trust Deed” means the SMART ABS Series 2013-1US Trust US$ Note
Trust Deed dated 9 January 2013 between Party B, Macquarie Leasing Pty Limited,
the Manager and the Relevant Note Trustee.

 

63



--------------------------------------------------------------------------------

“Security Trust Deed” means the Master Security Trust Deed dated 27 February
2007 between Party B, the Manager, the Security Trustee and the Relevant Note
Trustee, as amended.

“Series Supplement” means the SMART ABS Series 2013-1US Trust Series Supplement
dated 8 January 2013 between Party B, the Manager, Macquarie Leasing Pty Limited
and Macquarie Bank Limited.

“Unpaid Fixed Amount” in relation to a Monthly Fixed Rate Payer Payment Date
means the aggregate amount of the Monthly Fixed Amounts calculated under
paragraphs 5.1(A) and (B) with respect to each preceding Monthly Fixed Rate
Payer Payment Date which have not been paid by Party A on any Monthly Fixed Rate
Payer Payment Date preceding that Monthly Fixed Rate Payer Payment Date in
reliance on paragraph 5.3.

“US$ Equivalent” has the meaning given to that term in the Series Supplement.

Terms defined in the Note Conditions have the same meaning in this Confirmation
unless otherwise defined in this Confirmation.

 

64



--------------------------------------------------------------------------------

ANNEXURE 2

FORM OF CONFIRMATION FOR CURRENCY SWAP IN RELATION TO THE US$ FLOATING RATE
NOTES - CLASS A-2b NOTES, CLASS A-3b NOTES AND CLASS A-4b NOTES

[PARTY A LETTERHEAD]

[DATE]

 

To:           Perpetual Trustee Company Limited
                  as trustee of the Series Trust
                  Level 12, 123 Pitt Street
                  Sydney NSW 2000   

Macquarie Securities Management Pty

Limited

Level 1, 1 Martin Place

Sydney NSW 2000

                  Attention: Manager, Securitisation Services    Attention:
Manager, Securitisation

CONFIRMATION - CURRENCY SWAP IN RELATION TO CLASS A-[  ] NOTES SMART ABS Series
2013-1US Trust

The purpose of this letter is to confirm the terms and conditions of the
Transaction entered into between us on the Trade Date specified below (the
“Transaction”). This letter constitutes a “Confirmation” as referred to in the
Master Agreement specified below.

This Confirmation is entered into by Perpetual Trustee Company Limited ABN 42
000 001 007 as trustee of the SMART ABS Series 2013-1US Trust (the “Series
Trust”). This Confirmation supersedes any previous Confirmation or other
communication with respect to the Transaction and evidences a complete and
binding agreement between us as to the terms of the Transaction.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 9 January 2013, as amended, novated or supplemented
from time to time (the “Agreement”), between Australia and New Zealand Banking
Group Limited ABN 11 005 357 522 (“Party A”), Perpetual Trustee Company Limited
ABN 42 000 001 007 as trustee of the Series Trust (“Party B”) and Macquarie
Securities Management Pty Limited ABN 26 003 435 443 (the “Manager”). All
provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

This Confirmation incorporates:

 

(a) the attached Definitions Schedule; and

 

(b) the definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc.,

which form part of, and are subject to this Confirmation. In the event of any
inconsistency between the definitions and the provisions in the attached
Definitions Schedule and those contained in the 2006 ISDA Definitions, those
contained in the attached Definitions Schedule will govern.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

1.               Our Reference:    [              ]

2.               Trade Date:

   [               ] 2013

3.               Effective Date:

   Closing Date in respect of the Relevant Notes

 

65



--------------------------------------------------------------------------------

4.               Termination Date:

  

The earlier of:

 

(a)             the date that the Relevant Notes are redeemed in full in
accordance with the Note Conditions; and

 

(b)             the Maturity Date in relation to the Relevant Notes,

 

subject to adjustment in accordance with the Following Business Day Convention.

5.               Floating Amounts

 

5.1            Monthly Floating Amounts Payable by Party A:

  

(A) Monthly Floating Rate Payer:

   Party A

Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the aggregate Invested
Amount of the Relevant Notes on the Distribution Date immediately before that
Monthly Floating Rate Payer Payment Date (after taking into account any
reductions in the Invested Amount of the Relevant Notes on that day).

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   USD-LIBOR-BBA (as defined in this Confirmation)

Designated Maturity:

   One month.

Spread:

   Plus [  ]% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   [Actual/360]

Reset Dates:

   The first day of each Calculation Period

Compounding:

   Inapplicable

(B)  Monthly Floating Rate Payer:

   Party A

Calculation Amount

   An amount equal to the Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   USD-LIBOR-BBA (as defined in this Confirmation)

Designated Maturity:

   One month

 

66



--------------------------------------------------------------------------------

Spread:

   Plus [  ]% per annum for each Calculation Period

Floating Rate Day Count Fraction:

   [Actual/360]

Reset Dates:

   The first day of each Calculation Period

Compounding:

   Inapplicable

(C)  Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party A will pay to Party B
an amount equal to the Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.2            Monthly Floating Amounts Payable by Party B:

  

(A) Monthly Floating Rate Payer:

   Party B

Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the A$ Equivalent of the
aggregate Invested Amount of the Relevant Notes on the Distribution Date
immediately before that Monthly Floating Rate Payer Payment Date (after taking
into account any reductions in the Invested Amount of the Relevant Notes on that
day).

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus [  ]% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(B)  Monthly Floating Rate Payer:

   Party B

Calculation Amount

   An amount equal to the A$ Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

 

67



--------------------------------------------------------------------------------

Designated Maturity:

   One month.

Spread:

   Plus [  ]% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(C)  A$ Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party B will pay to Party A
an amount equal to the A$ Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.3            Limit to Rights

  

If the A$ Floating Payment in relation to a Distribution Date will be less than
the Monthly Floating Amount payable by Party B to Party A on that Distribution
Date (including, in each case, any A$ Unpaid Floating Amount), Party A may, in
its absolute discretion, elect, by notice in writing to Party B and the Manager
(such notice to be received by both such parties prior to that Distribution
Date), to pay to Party B on that Distribution Date (in return for payment by
Party B of the A$ Floating Payment in relation to that Distribution Date and in
lieu of the Monthly Floating Amounts that would otherwise be payable by Party B
to Party A on that Distribution Date) a proportion of the Monthly Floating
Amounts that would otherwise be payable by Party A to Party B on that
Distribution Date (including any Unpaid Floating Amounts) being the same
proportion as the A$ Floating Payment in relation to that Distribution Date
bears to the Monthly Floating Amounts payable by Party B to Party A on that
Distribution Date.

 

Notwithstanding any election by Party A pursuant to this paragraph 5.3, a
failure by Party B to pay or deliver to Party A the full amount of the Monthly
Floating Amounts payable by Party B on a Distribution Date constitutes a failure
to pay for the purposes of Section 5(a)(i) of the Agreement.

6.               Exchanges

  

6.1            Initial Exchange:

  

Initial Exchange Date:

   Effective Date

Party A Initial Exchange Amount:

   The A$ Equivalent of the Party B Initial Exchange Amount, being A$[  ]. To be
paid by Party A to Party B.

Party B Initial Exchange Amount:

  

The total Invested Amount of the Relevant Notes on the Issue Date, being
US$[  ]. To be paid by Party B to Party A.

 

Notwithstanding Section 2(a)(ii) of the Agreement, Party A must pay the Party A
Initial Exchange Amount to Party B by 4.00 pm (Sydney time) on the Initial
Exchange Date and Party B must pay Party A the Party B Initial Exchange Amount
by 4.00 pm (New

 

68



--------------------------------------------------------------------------------

     York time) on the Initial Exchange Date. Section 2(a)(v) does not apply to
the
payment of the Party A Initial Exchange Amount. 6.2            Interim Exchange:
    

Interim Exchange Date:

   In respect of Party A and Party B means each Distribution Date (other than
the Final Exchange Date).

Party A Interim Exchange Amount:

   In respect of an Interim Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Interim Exchange Date. To be paid by
Party A to Party B.

Party B Interim Exchange Amount:

   In respect of an Interim Exchange Date means the A$ Principal Entitlement in
relation to that Interim Exchange Date. To be paid by Party B to Party A.

6.3            Final Exchange:

  

Final Exchange Date:

   In respect of Party A and Party B means the Termination Date.

Party A Final Exchange Amount:

   In respect of the Final Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Final Exchange Date. To be paid by
Party A to Party B.

Party B Final Exchange Amount:

   In respect of the Final Exchange Date means the A$ Principal Entitlement in
relation to that Final Exchange Date. To be paid by Party B to Party A.

7.               Exchange Rates

 

For the purpose of the definitions of “A$ Equivalent”, and “US$ Equivalent”:

  

US$ Exchange Rate:

   Means, with respect to each A$1.00, US$[  ]

A$ Exchange Rate:

   1/US$ Exchange Rate

8.               Account Details

  

8.1            Payments to Party A

  

Account for payments in US$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(b) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(a) of the Schedule to the Agreement.

8.2            Payments to Party B

  

Account for payments in US$

   The account notified in writing by the Principal Paying Agent to Party A as
contemplated by Part 5(2) of the Schedule to the Agreement.

 

69



--------------------------------------------------------------------------------

Account for payments in A$

   The account notified in writing by Party B to Party A in accordance with Part
5(2)(i) of the Schedule to the Agreement.

9.               Offices

  

For the purpose of this Transaction:

 

(a)      Party A will be acting through its [Melbourne/Sydney] Office; and

 

(b)      Party B will be acting through its Sydney Office.

10.            Notification of Invested Amount

  

On or before the Determination Date in respect of each Distribution Date the
Manager must notify Party A in writing of:

 

(a)      the A$ Principal Entitlement in relation to that Distribution Date;

 

(b)      the A$ Class A-[2b / 3b / 4b] Floating Amount (as defined in the Series
Supplement) in relation to that Distribution Date;

 

(c)      the Unpaid Floating Amount (if any) in relation to that Distribution
Date; and

 

(d)      the A$ Floating Payment in relation to that Distribution Date.

11.            Time for payment

  

For the purposes of this Transaction, in Section 2(a)(ii) of the Agreement the
first sentence is deleted and replaced with the following sentence:

 

“Payments under this Agreement by:

 

(i)                    Party A, will be made, by 5.00 p.m. (Sydney time); and

 

(ii)                  Party B, will be made by 10.00 a.m. (Sydney time),

 

on the due date for value on that date in the place of the account specified in
or pursuant to this Confirmation, in freely transferable funds, free of any set
off, counterclaim, deduction or withholding (except as expressly provided in
this Agreement) and in the manner customary for payment in the required
currency. Notwithstanding the foregoing, Party A must pay the Party A Initial
Exchange Amount to Party B by 4.00 p.m. (Sydney time) on the Initial Exchange
Date and Party B must pay Party A the Party B Initial Exchange Amount by 4.00
p.m. (New York time) on the Initial Exchange Date.”.

Please confirm that the above correctly sets out the terms of our agreement in
respect of each Transaction to which this Confirmation relates by signing and
returning this Confirmation to us by facsimile today.

Executed documents will follow by mail.

 

70



--------------------------------------------------------------------------------

Yours sincerely

 

SIGNED for and on behalf of Australia and New Zealand Banking Group Limited ABN
11 005 357 522      

 

By:

     

 

     

(Authorised Officer)

 

     

Name

         

 

     

Title

         

 

     

Confirmed as at the date first written above:

    Confirmed as at the date first written above: SIGNED for and on behalf of
PERPETUAL TRUSTEE COMPANY LIMITED ABN 42 000 001 007 as trustee of the SMART ABS
Series 2013-1US Trust     SIGNED for and on behalf of MACQUARIE SECURITIES
MANAGEMENT PTY LIMITED ABN 26 003 435 443

By:

    By:

 

   

 

(Authorised Officer)

 

   

(Authorised Officer)

 

Name

      Name    

 

     

 

Title

      Title    

 

     

 

 

71



--------------------------------------------------------------------------------

Definitions Schedule for Confirmation in relation to Class A-[2b / 3b / 4b]
Notes

In this Confirmation and in the Agreement unless the context otherwise requires,

“A$ Equivalent” has the meaning given to that term in the Series Supplement.

“A$ Floating Payment” in relation to a Distribution Date means the amounts paid
or available to be paid on that Distribution Date with respect to the A$
Class A-[2b / 3b / 4b] Floating Amount (as defined in the Series Supplement) and
any A$ Unpaid Floating Amount in relation to the Class A-[2b / 3b / 4b] Notes
from Available Income (as defined in the Series Supplement) under clause 10.1 of
the Series Supplement.

“A$ Principal Entitlement” in relation to an Interim Exchange Date means the
amounts to be distributed to Party A in accordance with clause [9.4(c) / (e) /
(g)] of the Series Supplement on that Interim Exchange Date.

“A$ Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraphs 5.2(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party B on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Sydney, Melbourne, London and New York,
other than a Saturday, a Sunday or a public holiday in Sydney, Melbourne, London
or New York.

“Distribution Date” has the meaning given in the Series Supplement.

“Invested Amount” has the meaning given to that term in the Series Supplement.

“London/New York Business Day” means any day on which banks are open for
business in London and New York City, other than a Saturday, a Sunday or a
public holiday in London or New York City.

“Monthly Floating Amount” means (i) in respect of Party A, the amount or amounts
(as applicable) calculated in accordance with paragraph 5.1 , and (ii) in
respect of Party B, the amount or amounts (as applicable) calculated in
accordance with paragraph 5.2.

“Note Conditions” means the terms and conditions of the Relevant Notes annexed
to the Relevant Notes.

“Rate Page” means the Reuters Screen LIBOR01 Page or, if the Reuters Screen
LIBOR01 Page ceases to quote the relevant rate, such other screen, page, section
or part of Reuters as quotes the relevant rate and is selected by the Agent
Bank.

“Relevant Agency Agreement” means the Agency Agreement dated on or about
9 January 2013 between the Relevant Note Trustee, Party B, the Manager and The
Bank of New York Mellon.

“Relevant Noteholders” means the Class A-[2b / 3b / 4b] Noteholders as that term
is defined in the Relevant Note Trust Deed.

“Relevant Notes” means the Class A-[2b / 3b / 4b] Notes issued by Party B under
the Relevant Note Trust Deed and the Series Supplement.

“Relevant Note Trustee” means The Bank of New York Mellon, in its capacity as
US$ Note Trustee under the Relevant Note Trust Deed or, if The Bank of New York
Mellon is removed or retires as the trustee for the Relevant Noteholders, any
person appointed from time to time in its place in accordance with the Relevant
Note Trust Deed.

 

72



--------------------------------------------------------------------------------

“Relevant Note Trust Deed” means the SMART ABS Series 2013-1US Trust US$ Note
Trust Deed dated 9 January 2013 between Party B, Macquarie Leasing Pty Limited,
the Manager and the Relevant Note Trustee.

“Security Trust Deed” means the Master Security Trust Deed dated 27 February
2007 between Party B, the Manager, the Security Trustee and the Relevant Note
Trustee, as amended.

“Series Supplement” means the SMART ABS Series 2013-1US Trust Series Supplement
dated 8 January 2013 between Party B, the Manager, Macquarie Leasing Pty Limited
and Macquarie Bank Limited.

“Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraphs 5.1(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party A on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“USD-LIBOR-BBA” for an Interest Period will be calculated by the Agent Bank in
accordance with paragraphs (a) and (b), as applicable, below.

 

(a) on the second London/New York Business Day before the beginning of the
Interest Period (a “US$ Floating Rate Set Date”) the Agent Bank will determine
the rate “USD-LIBOR-BBA”, as the applicable Floating Rate Option under the 2006
ISDA Definitions of the International Swaps and Derivatives Association, Inc.
(the “ISDA Definitions”), being the rate applicable to any Interest Period for
one month deposits in US$ in the London inter bank market which appears on the
Rate Page as of 11.00am, (London time) on the US$ Floating Rate Set Date; and

 

(b) if the rate referred to in paragraph (a) does not appear on the Rate Page on
the relevant US$ Floating Rate Set Date, the USD-LIBOR-BBA for that Interest
Period will be determined as if the Issuer Trustee and the Agent Bank had
specified “USD-LIBOR-Reference Banks”, as the applicable Floating Rate Option
under the ISDA Definitions. For this purpose “USD-LIBOR-Reference Banks” means
that the rate for an Interest Period will be determined on the basis of the
rates at which deposits in US$ are offered by the Reference Banks (being four
major banks in the London interbank market determined by the Agent Bank) at
approximately 11.00am, London time, on the US$ Floating Rate Set Date to prime
banks in the London interbank market for a period of one month commencing on the
first day of the Interest Period and in a Representative Amount (as defined in
the ISDA Definitions). The Agent Bank will request the principal London office
of each of the Reference Banks to provide a quotation of its rate. If at least
two such quotations are provided, the USD-LIBOR-BBA for that Interest Period
will be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the USD-LIBOR-BBA for that Interest Period will be the
arithmetic mean of the rates quoted by not less than two major banks in New York
City, selected by the Agent Bank, at approximately 11.00am, New York City time,
on that US$ Floating Rate Set Date for loans in US$ to leading European banks
for a period of one month commencing on the first day of the Interest Period and
in a Representative Amount. If no such rates are available in New York City,
then the USD-LIBOR-BBA for such Interest Period will be the most recently
determined rate in accordance with paragraph (a).

“US$ Equivalent” has the meaning given to that term in the Series Supplement.

Terms defined in the Note Conditions have the same meaning in this Confirmation
unless otherwise defined in this Confirmation.

 

73



--------------------------------------------------------------------------------

(Bilateral Form - Transfer)1    (ISDA Agreements Subject to English
Law)2        

ISDA®

International Swaps and Derivatives Association, Inc.

CREDIT SUPPORT ANNEX

to the Schedule to the

ISDA Master Agreement

 

  dated as of  

        9 January 2013             

 

between

 

Australia and New Zealand Banking Group Limited ABN 11 005 357 552 (“Party A”)  
  Perpetual Trustee Company Limited ABN 42 000 001 007 in its capacity as
trustee of the SMART ABS Series 2013-1US Trust (“Party B”) Macquarie Securities
Management Pty Limited ABN 26 003 435 443 (the “Manager”)    

This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above and is part of its Schedule. For the purposes of
this Agreement, including, without limitation, Sections 1(c), 2(a), 5 and 6, the
credit support arrangements set out in this Annex constitute a Transaction (for
which this Annex constitutes the Confirmation).

Paragraph 1. Interpretation

Capitalised terms not otherwise defined in this Annex or elsewhere in this
Agreement have the meanings specified pursuant to Paragraph 10, and all
references in this Annex to Paragraphs are to Paragraphs of this Annex. In the
event of any inconsistency between this Annex and the other provisions of this
Schedule, this Annex will prevail, and in the event of any inconsistency between
Paragraph 11 and the other

 

 

1     This document is not intended to create a charge or other security
interest over the assets transferred under its terms. Persons intending to
establish a collateral arrangement based on the creation of a charge or other
security interest should consider using the ISDA Credit Support Deed (English
law) or the ISDA Credit Support Annex (New York law), as appropriate.

2     This Credit Support Annex has been prepared for use with ISDA Master
Agreements subject to English law. Users should consult their legal advisers as
to the proper use and effect of this form and the arrangements it contemplates.
In particular, users should consult their legal advisers if they wish to have
the Credit Support Annex made subject to a governing law other than English law
or to have the Credit Support Annex subject to a different governing law than
that governing the rest of the ISDA Master Agreement (e.g., English law for the
Credit Support Annex and New York law for the rest of the ISDA Master
Agreement).

Copyright © 1995 by International Swaps and Derivatives Association, Inc.



--------------------------------------------------------------------------------

provisions of this Annex, Paragraph 11 will prevail. For the avoidance of doubt,
references to “transfer” in this Annex mean, in relation to cash, payment and,
in relation to other assets, delivery.

Paragraph 2. Credit Support Obligations

(a)        Delivery Amount. Subject to Paragraphs 3 and 4, upon a demand made by
the Transferee on or promptly following a Valuation Date, if the Delivery Amount
for that Valuation Date equals or exceeds the Transferor’s Minimum Transfer
Amount, then the Transferor will transfer to the Transferee Eligible Credit
Support having a Value as of the date of transfer at least equal to the
applicable Delivery Amount (rounded pursuant to Paragraph 11(b)(iii)(D)). Unless
otherwise specified in Paragraph 11(b), the “Delivery Amount” applicable to the
Transferor for any Valuation Date will equal the amount by which:

(i)       the Credit Support Amount

exceeds

(ii)      the Value as of that Valuation Date of the Transferor’s Credit Support
Balance (adjusted to include any prior Delivery Amount and to exclude any prior
Return Amount, the transfer of which, in either case, has not yet been completed
and for which the relevant Settlement Day falls on or after such Valuation
Date).

(b)        Return Amount.    Subject to Paragraphs 3 and 4, upon a demand made
by the Transferor on or promptly following a Valuation Date, if the Return
Amount for that Valuation Date equals or exceeds the Transferee’s Minimum
Transfer Amount, then the Transferee will transfer to the Transferor Equivalent
Credit Support specified by the Transferor in that demand having a Value as of
the date of transfer as close as practicable to the applicable Return Amount
(rounded pursuant to Paragraph 11(b)(iii)(D)) and the Credit Support Balance
will, upon such transfer, be reduced accordingly. Unless otherwise specified in
Paragraph 11(b), the “Return Amount” applicable to the Transferee for any
Valuation Date will equal the amount by which:

(i)       the Value as of that Valuation Date of the Transferor’s Credit Support
Balance (adjusted to include any prior Delivery Amount and to exclude any prior
Return Amount, the transfer of which, in either case, has not yet been completed
and for which the relevant Settlement Day falls on or after such Valuation Date)

exceeds

(ii)      the Credit Support Amount.

Paragraph 3. Transfers, Calculations and Exchanges

(a)        Transfers.      All transfers under this Annex of any Eligible Credit
Support, Equivalent Credit Support, Interest Amount or Equivalent Distributions
shall be made in accordance with the instructions of the Transferee or
Transferor, as applicable, and shall be made:

(i)       in the case of cash, by transfer into one or more bank accounts
specified by the recipient;

 

  2    ISDA ® 1995



--------------------------------------------------------------------------------

(ii)       in the case of certificated securities which cannot or which the
parties have agreed will not be delivered by book-entry, by delivery in
appropriate physical form to the recipient or its account accompanied by any
duly executed instruments of transfer, transfer tax stamps and any other
documents necessary to constitute a legally valid transfer of the transferring
party’s legal and beneficial title to the recipient; and

(iii)      in the case of securities which the parties have agreed will be
delivered by book-entry, by the giving of written instructions (including, for
the avoidance of doubt, instructions given by telex, facsimile transmission or
electronic messaging system) to the relevant depository institution or other
entity specified by the recipient, together with a written copy of the
instructions to the recipient, sufficient, if complied with, to result in a
legally effective transfer of the transferring party’s legal and beneficial
title to the recipient.

Subject to Paragraph 4 and unless otherwise specified, if a demand for the
transfer of Eligible Credit Support or Equivalent Credit Support is received by
the Notification Time, then the relevant transfer will be made not later than
the close of business on the Settlement Day relating to the date such demand is
received; if a demand is received after the Notification Time, then the relevant
transfer will be made not later than the close of business on the Settlement Day
relating to the day after the date such demand is received.

(b)        Calculations. All calculations of Value and Exposure for purposes of
Paragraphs 2 and 4(a) will be made by the relevant Valuation Agent as of the
relevant Valuation Time. The Valuation Agent will notify each party (or the
other party, if the Valuation Agent is a party) of its calculations not later
than the Notification Time on the Local Business Day following the applicable
Valuation Date (or, in the case of Paragraph 4(a), following the date of
calculation).

(c)        Exchanges.

(i)       Unless otherwise specified in Paragraph 11, the Transferor may on any
Local Business Day by notice inform the Transferee that it wishes to transfer to
the Transferee Eligible Credit Support specified in that notice (the “New Credit
Support”) in exchange for certain Eligible Credit Support (the “Original Credit
Support”) specified in that notice comprised in the Transferor’s Credit Support
Balance.

(ii)      If the Transferee notifies the Transferor that it has consented to the
proposed exchange, (A) the Transferor will be obliged to transfer the New Credit
Support to the Transferee on the first Settlement Day following the date on
which it receives notice (which may be oral telephonic notice) from the
Transferee of its consent and (B) the Transferee will be obliged to transfer to
the Transferor Equivalent Credit Support in respect of the Original Credit
Support not later than the Settlement Day following the date on which the
Transferee receives the New Credit Support, unless otherwise specified in
Paragraph 11(d) (the “Exchange Date”); provided that the Transferee will only be
obliged to transfer Equivalent Credit Support with a Value as of the date of
transfer as close as practicable to, but in any event not more than, the Value
of the New Credit Support as of that date.

 

  3    ISDA ® 1995



--------------------------------------------------------------------------------

Paragraph 4. Dispute Resolution

(a)        Disputed Calculations or Valuations. If a party (a “Disputing Party”)
reasonably disputes (I) the Valuation Agent’s calculation of a Delivery Amount
or a Return Amount or (II) the Value of any transfer of Eligible Credit Support
or Equivalent Credit Support, then:

(1)        the Disputing Party will notify the other party and the Valuation
Agent (if the Valuation Agent is not the other party) not later than the close
of business on the Local Business Day following, in the case of (I) above, the
date that the demand is received under Paragraph 2 or, in the case of (II)
above, the date of transfer;

(2)        in the case of (I) above, the appropriate party will transfer the
undisputed amount to the other party not later than the close of business on the
Settlement Day following the date that the demand is received under Paragraph 2;

(3)        the parties will consult with each other in an attempt to resolve the
dispute; and

(4)        if they fail to resolve the dispute by the Resolution Time, then:

(i)            in the case of a dispute involving a Delivery Amount or Return
Amount, unless otherwise specified in Paragraph 11(c), the Valuation Agent will
recalculate the Exposure and the Value as of the Recalculation Date by:

(A)       utilising any calculations of that part of the Exposure attributable
to the Transactions that the parties have agreed are not in dispute;

(B)       calculating that part of the Exposure attributable to the Transactions
in dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction, then fewer than four quotations may be
used for that Transaction, and if no quotations are available for a particular
Transaction, then the Valuation Agent’s original calculations will be used for
the Transaction; and

(C)       utilising the procedures specified in Paragraph 11(e)(ii) for
calculating the Value, if disputed, of the outstanding Credit Support Balance;

(ii)    in the case of a dispute involving the Value of any transfer of Eligible
Credit Support or Equivalent Credit Support, the Valuation Agent will
recalculate the Value as of the date of transfer pursuant to Paragraph
11(e)(ii).

Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) as
soon as possible but in any event not later than the Notification Time on the
Local Business Day following the Resolution Time. The appropriate party will,
upon demand following such notice given by the Valuation Agent or a resolution
pursuant to (3) above and subject to Paragraph 3(a), make the appropriate
transfer.

 

  4    ISDA ® 1995



--------------------------------------------------------------------------------

(b)          No Event of Default.   The failure by a party to make a transfer of
any amount which is the subject of a dispute to which Paragraph 4(a) applies
will not constitute an Event of Default for as long as the procedures set out in
this Paragraph 4 are being carried out. For the avoidance of doubt, upon
completion of those procedures, Section 5(a)(i) of this Agreement will apply to
any failure by a party to make a transfer required under the final sentence of
Paragraph 4(a) on the relevant due date.

Paragraph 5. Transfer of Title, No Security Interest, Distributions and Interest
Amount

(a)             Transfer of Title.    Each party agrees that all right, title
and interest in and to any Eligible Credit Support, Equivalent Credit Support,
Equivalent Distributions or Interest Amount which it transfers to the other
party under the terms of this Annex shall vest in the recipient free and clear
of any liens, claims, charges or encumbrances or any other interest of the
transferring party or of any third person (other than a lien routinely imposed
on all securities in a relevant clearance system).

(b)          No Security Interest.   Nothing in this Annex is intended to create
or does create in favour of either party any mortgage, charge, lien, pledge,
encumbrance or other security interest in any cash or other property transferred
by one party to the other party under the terms of this Annex.

(c)        Distributions and Interest Amount.

(i)       Distributions.   The Transferee will transfer to the Transferor not
later than the Settlement Day following each Distributions Date cash, securities
or other property of the same type, nominal value, description and amount as the
relevant Distributions (“Equivalent Distributions”) to the extent that a
Delivery Amount would not be created or increased by the transfer, as calculated
by the Valuation Agent (and the date of calculation will be deemed a Valuation
Date for this purpose).

(ii)       Interest Amount.   Unless otherwise specified in Paragraph
11(f)(iii), the Transferee will transfer to the Transferor at the times
specified in Paragraph 11(f)(ii) the relevant Interest Amount to the extent that
a Delivery Amount would not be created or increased by the transfer, as
calculated by the Valuation Agent (and the date of calculation will be deemed a
Valuation Date for this purpose).

Paragraph 6. Default

If an Early Termination Date is designated or deemed to occur as a result of an
Event of Default in relation to a party, an amount equal to the Value of the
Credit Support Balance, determined as though the Early Termination Date were a
Valuation Date, will be deemed to be an Unpaid Amount due to the Transferor
(which may or may not be the Defaulting Party) for purposes of Section 6(e). For
the avoidance of doubt, if Market Quotation is the applicable payment measure
for purposes of Section 6(e), then the Market Quotation determined under
Section 6(e) in relation to the Transaction constituted by this Annex will be
deemed to be zero, and, if Loss is the applicable payment measure for purposes
of Section 6(e), then the Loss determined under Section 6(e) in relation to the
Transaction will be limited to the Unpaid Amount representing the Value of the
Credit Support Balance.

 

  5    ISDA ® 1995



--------------------------------------------------------------------------------

Paragraph 7. Representation

Each party represents to the other party (which representation will be deemed to
be repeated as of each date on which it transfers Eligible Credit Support,
Equivalent Credit Support or Equivalent Distributions) that it is the sole owner
of or otherwise has the right to transfer all Eligible Credit Support,
Equivalent Credit Support or Equivalent Distributions it transfers to the other
party under this Annex, free and clear of any security interest, lien,
encumbrance or other restriction (other than a lien routinely imposed on all
securities in a relevant clearance system).

Paragraph 8. Expenses

Each party will pay its own costs and expenses (including any stamp, transfer or
similar transaction tax or duty payable on any transfer it is required to make
under this Annex) in connection with performing its obligations under this
Annex, and neither party will be liable for any such costs and expenses incurred
by the other party.

Paragraph 9. Miscellaneous

(a)         Default Interest.     Other than in the case of an amount which is
the subject of a dispute under Paragraph 4(a), if a Transferee fails to make,
when due, any transfer of Equivalent Credit Support, Equivalent Distributions or
the Interest Amount, it will be obliged to pay the Transferor (to the extent
permitted under applicable law) an amount equal to interest at the Default Rate
multiplied by the Value on the relevant Valuation Date of the items of property
that were required to be transferred, from (and including) the date that the
Equivalent Credit Support, Equivalent Distributions or Interest Amount were
required to be transferred to (but excluding) the date of transfer of the
Equivalent Credit Support, Equivalent Distributions or Interest Amount. This
interest will be calculated on the basis of daily compounding and the actual
number of days elapsed.

(b)         Good Faith and Commercially Reasonable Manner.      Performance of
all obligations under this Annex, including, but not limited to, all
calculations, valuations and determinations made by either party, will be made
in good faith and in a commercially reasonable manner.

(c)         Demands and Notices.      All demands and notices given by a party
under this Annex will be given as specified in Section 12 of this Agreement.

(d)         Specifications of Certain Matters.       Anything referred to in
this Annex as being specified in Paragraph 11 also may be specified in one or
more Confirmations or other documents and this Annex will be construed
accordingly.

Paragraph 10. Definitions

As used in this Annex:

“Base Currency” means the currency specified as such in Paragraph 11(a)(i).

 

  6    ISDA ® 1995



--------------------------------------------------------------------------------

“Base Currency Equivalent” means, with respect to an amount on a Valuation Date,
in the case of an amount denominated in the Base Currency, such Base Currency
amount and, in the case of an amount denominated in a currency other than the
Base Currency (the “Other Currency”), the amount of Base Currency required to
purchase such amount of the Other Currency at the spot exchange rate determined
by the Valuation Agent for value on such Valuation Date.

“Credit Support Amount” means, with respect to a Transferor on a Valuation Date,
(i) the Transferee’s Exposure plus (ii) all Independent Amounts applicable to
the Transferor, if any, minus (iii) all Independent Amounts applicable to the
Transferee, if any, minus (iv) the Transferor’s Threshold; provided, however,
that the Credit Support Amount will be deemed to be zero whenever the
calculation of Credit Support Amount yields a number less than zero.

“Credit Support Balance” means, with respect to a Transferor on a Valuation
Date, the aggregate of all Eligible Credit Support that has been transferred to
or received by the Transferee under this Annex, together with any Distributions
and all proceeds of any such Eligible Credit Support or Distributions, as
reduced pursuant to Paragraph 2(b), 3(c)(ii) or 6. Any Equivalent Distributions
or Interest Amount (or portion of either) not transferred pursuant to Paragraph
5(c)(i) or (ii) will form part of the Credit Support Balance.

“Delivery Amount” has the meaning specified in Paragraph 2(a).

“Disputing Party” has the meaning specified in Paragraph 4.

“Distributions” means, with respect to any Eligible Credit Support comprised in
the Credit Support Balance consisting of securities, all principal, interest and
other payments and distributions of cash or other property to which a holder of
securities of the same type, nominal value, description and amount as such
Eligible Credit Support would be entitled from time to time.

“Distributions Date” means, with respect to any Eligible Credit Support
comprised in the Credit Support Balance other than cash, each date on which a
holder of such Eligible Credit Support is entitled to receive Distributions or,
if that date is not a Local Business Day, the next following Local Business Day.

“Eligible Credit Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 11(b)(ii) including, in relation
to any securities, if applicable, the proceeds of any redemption in whole or in
part of such securities by the relevant issuer.

“Eligible Currency” means each currency specified as such in Paragraph
11(a)(ii), if such currency is freely available.

“Equivalent Credit Support” means, in relation to any Eligible Credit Support
comprised in the Credit Support Balance, Eligible Credit Support of the same
type, nominal value, description and amount as that Eligible Credit Support.

“Equivalent Distributions” has the meaning specified in Paragraph 5(c)(i).

“Exchange Date” has the meaning specified in Paragraph 11(d).

 

  7    ISDA ® 1995



--------------------------------------------------------------------------------

 “Exposure” means, with respect to a party on a Valuation Date and subject to
Paragraph 4 in the case of a dispute, the amount, if any, that would be payable
to that party by the other party (expressed as a positive number) or by that
party to the other party (expressed as a negative number) pursuant to
Section 6(e)(ii)(1) of this Agreement if all Transactions (other than the
Transaction constituted by this Annex) were being terminated as of the relevant
Valuation Time, on the basis that (i) that party is not the Affected Party and
(ii) the Base Currency is the Termination Currency; provided that Market
Quotations will be determined by the Valuation Agent on behalf of that party
using its estimates at mid-market of the amounts that would be paid for
Replacement Transactions (as that term is defined in the definition of “Market
Quotation”).

“Independent Amount” means, with respect to a party, the Base Currency
Equivalent of the amount specified as such for that party in Paragraph
11(b)(iii)(A); if no amount is specified, zero.

“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the Base Currency Equivalents of the amounts of interest determined for each
relevant currency and calculated for each day in that Interest Period on the
principal amount of the portion of the Credit Support Balance comprised of cash
in such currency, determined by the Valuation Agent for each such day as
follows:

(x)     the amount of cash in such currency on that day; multiplied by

(y)     the relevant Interest Rate in effect for that day; divided by

(z)     360 (or, in the case of pounds sterling, 365).

“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was transferred (or, if no Interest Amount has
yet been transferred, the Local Business Day on which Eligible Credit Support or
Equivalent Credit Support in the form of cash was transferred to or received by
the Transferee) to (but excluding) the Local Business Day on which the current
Interest Amount is transferred.

“Interest Rate” means, with respect to an Eligible Currency, the rate specified
in Paragraph 11(f)(i) for that currency.

“Local Business Day”, unless otherwise specified in Paragraph 11(h), means:

(i)      in relation to a transfer of cash or other property (other than
securities) under this Annex, a day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in the place where the relevant account is located and, if different, in the
principal financial centre, if any, of the currency of such payment;

(ii)     in relation to a transfer of securities under this Annex, a day on
which the clearance system agreed between the parties for delivery of the
securities is open for the acceptance and execution of settlement instructions
or, if delivery of the securities is contemplated by other means, a day on which
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in the place(s) agreed between the parties for
this purpose;

 

  8    ISDA ® 1995



--------------------------------------------------------------------------------

(iii)     in relation to a valuation under this Annex, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) in the place of location of the Valuation Agent and in the
place(s) agreed between the parties for this purpose; and

(iv)     in relation to any notice or other communication under this Annex, a
day on which commercial banks are open for business (including dealings in
foreign exchange and foreign currency deposits) in the place specified in the
address for notice most recently provided by the recipient.

“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 11(b)(iii)(C); if no amount is specified,
zero.

“New Credit Support” has the meaning specified in Paragraph 3(c)(i).

“Notification Time” has the meaning specified in Paragraph 11(c)(iv).

“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 4; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 2 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 2.

“Resolution Time” has the meaning specified in Paragraph 11(c)(i).

“Return Amount” has the meaning specified in Paragraph 2(b).

“Settlement Day” means, in relation to a date, (i) with respect to a transfer of
cash or other property (other than securities), the next Local Business Day and
(ii) with respect to a transfer of securities, the first Local Business Day
after such date on which settlement of a trade in the relevant securities, if
effected on such date, would have been settled in accordance with customary
practice when settling through the clearance system agreed between the parties
for delivery of such securities or, otherwise, on the market in which such
securities are principally traded (or, in either case, if there is no such
customary practice, on the first Local Business Day after such date on which it
is reasonably practicable to deliver such securities).

“Threshold” means, with respect to a party, the Base Currency Equivalent of the
amount specified as such for that party in Paragraph 11(b)(iii)(B); if no amount
is specified, zero.

“Transferee” means, in relation to each Valuation Date, the party in respect of
which Exposure is a positive number and, in relation to a Credit Support
Balance, the party which, subject to this Annex, owes such Credit Support
Balance or, as the case may be, the Value of such Credit Support Balance to the
other party.

“Transferor” means, in relation to a Transferee, the other party.

“Valuation Agent” has the meaning specified in Paragraph 11(c)(i).

“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 11(c)(ii).

 

  9    ISDA ® 1995



--------------------------------------------------------------------------------

“Valuation Percentage” means, for any item of Eligible Credit Support, the
percentage specified in Paragraph 11(b)(ii).

“Valuation Time” has the meaning specified in Paragraph 11(c)(iii).

“Value” means, for any Valuation Date or other date for which Value is
calculated, and subject to Paragraph 4 in the case of a dispute, with respect
to:

(i)           Eligible Credit Support comprised in a Credit Support Balance that
is:

(A)      an amount of cash, the Base Currency Equivalent of such amount
multiplied by the applicable Valuation Percentage, if any; and

(B)       a security, the Base Currency Equivalent of the bid price obtained by
the Valuation Agent multiplied by the applicable Valuation Percentage, if any;
and

(ii)          items that are comprised in a Credit Support Balance and are not
Eligible Credit Support, zero.

 

  10    ISDA ® 1995



--------------------------------------------------------------------------------

Elections and Variables to the Credit Support Annex dated as of 9 January 2013

Between

Australia and New Zealand Banking Group Limited

(ABN 11 005 357 522)

(“Party A”)

 

and

Perpetual Trustee Company Limited (ABN 42 000 001 007)

(“Party B”)

and

Macquarie Securities Management Pty Limited

(ABN 26 003 435 443)

(“Manager”)

 

in relation to the ISDA Master Agreement and the Schedule to it dated 9 January
2013

between Party A, Party B and the Manager

Paragraph 11. Elections and Variables (Fitch Credit Support Annex)

 

(a)

Base Currency and Eligible Currency.

 

  (i)

“Base Currency” means United States Dollars (“USD”).

 

  (ii)

“Eligible Currency” means the Base Currency.

 

(b)

Credit Support Obligations.

 

  (i)

Delivery Amount, Return Amount and Credit Support Amount.

 

  (A)

“Delivery Amount” has the meaning specified in Paragraph 2(a), as amended by
deleting the words “upon a demand made by the Transferee on or promptly
following a Valuation Date” and deleting in its entirety the sentence beginning
“Unless otherwise specified in Paragraph 11(b)” and inserting in lieu thereof
the following:

“The “Delivery Amount” applicable to the Transferor for any Valuation Date will
equal the amount by which A exceeds B, where:

 

  A =

the Credit Support Amount for such Valuation Date.

 

  B =

the Value (determined using the Valuation Percentage in Paragraph 11(b)(ii)) as
of such Valuation Date of the Transferor’s Credit Support Balance (adjusted to
include any prior Delivery Amount and to exclude any prior Return

 

11



--------------------------------------------------------------------------------

 

Amount, the transfer of which, in each case, has not yet been completed and for
which the relevant Settlement Day falls on or after such Valuation Date).”.

 

  (B)

“Return Amount” has the meaning as specified in Paragraph 2(b) except that the
sentence beginning “Unless otherwise specified in Paragraph 11(b)” shall be
deleted in its entirety and shall be replaced by the following:

“The “Return Amount” applicable to the Transferee for any Valuation Date will
equal:

 

  (a)

for any Valuation Date during any Fitch Ratings Period, the amount by which A
exceeds B, where:

 

  A =

the Value (determined using the Valuation Percentage in Paragraph 11(b)(ii)) as
of such Valuation Date of the Transferor’s Credit Support Balance (adjusted to
include any prior Delivery Amount and to exclude any prior Return Amount, the
transfer of which, in each case, has not yet been completed and for which the
relevant Settlement Day falls on or after such Valuation Date).

 

  B =

the Credit Support Amount for such Valuation Date.

 

  (b)

for any Valuation Date which is not during any Fitch Ratings Period, the Value
as of such Valuation Date of the Transferor’s Credit Support Balance (adjusted
to include any prior Delivery Amount and to exclude any prior Return Amount, the
transfer of which, in each case, has not yet been completed and for which the
relevant Settlement Day falls on or after such Valuation Date).”.

 

  (C)

“Credit Support Amount” shall mean with respect to the Transferor on a Valuation
Date during any Fitch Ratings Period and:

 

  (a)

whilst an Initial Fitch Rating Event has occurred and is subsisting, an amount
equal to the greater of the following:

 

  (i)

MtM + (VC x LA x N x 0.7); and

 

  (ii)

Zero; and

 

  (b)

whilst a Subsequent Fitch Rating Event has occurred and is subsisting, an amount
equal to the greater of the following:

 

  (i)

MtM + (VC x LA x N); and

 

  (ii)

Zero; and

 

  (c)

whilst a Second Subsequent Fitch Rating Event has occurred and is subsisting, an
amount equal to the greater of the following:

 

  (i)

MtM + (VC x LA x N x 1.25); and

 

  (ii)

Zero,

where, in the case of each of paragraphs (a), (b) and (c) above:

 

12



--------------------------------------------------------------------------------

“MtM” means the mark-to-market value of the swap transaction entered into
pursuant to the Agreement on that Valuation Date;

“VC” means the applicable volatility cushion at that time determined by
reference to percentages set out in the relevant table in the Fitch Ratings
Report entitled “Counterparty Criteria for Structured Finance Transactions:
Derivative Addendum” dated 30 May 2012 or other such percentages as updated and
published by Fitch Ratings from time to time (and for such purpose calculating
the relevant Weighted Average Life assuming a zero prepayment rate and zero
default rate);

“LA” means the applicable liquidity adjustment at that time determined by
reference to percentages set out in the relevant table in the Fitch Ratings
Report entitled “Counterparty Criteria for Structured Finance Transactions:
Derivative Addendum” dated 30 May 2012 or other such percentages as updated and
published by Fitch Ratings from time to time; and

“N” means the Notional Amount of the swap transaction entered into pursuant to
the Agreement as at that Valuation Date.

 

  (ii)

Eligible Credit Support. The following items will qualify as “Eligible Credit
Support” for Party A:

 

  (A)

Cash in an Eligible Currency - Valuation Percentage is 100%.

 

  (B)

Each instrument denominated in an Eligible Currency that is a “qualified
investment” as determined by reference to the Fitch Ratings Report entitled
“Counterparty Criteria for Structured Finance Transactions” dated 30 May 2012 or
other such criteria for “qualified investments” as updated and published by
Fitch Ratings from time to time. Eligible Credit Support comprising such an
instrument will have a Valuation Percentage equal to the “Advance Rate” given to
that instrument by Fitch Ratings.

 

  (iii)

Thresholds.

 

  (A)

“Independent Amount” means, for Party A and Party B, with respect to each
Transaction, zero.

 

  (B)

“Threshold” means for:

 

  (i)

Party A: not applicable; and

 

  (ii)

Party B: not applicable.

 

  (C)

“Minimum Transfer Amount” means, with respect to Party A and Party B, USD50,000,
provided that:

 

  (1)

if an Event of Default has occurred and is continuing in respect of which Party
A is the Defaulting Party, the Minimum Transfer Amount with respect to Party A
shall be zero; or

 

  (2)

if an Additional Termination Event has occurred in respect of which Party A is
an Affected Party, the Minimum Transfer Amount with respect to Party A shall be
zero; or

 

  (3)

if:

 

13



--------------------------------------------------------------------------------

  (I)

Party A has satisfied any of Section 16(a)(ii), Section 16(a)(iii) and
Section 16(b)(ii) of the Agreement;

 

  (II)

Party A has obtained the Fitch Prescribed Ratings; or

 

  (III)

the Valuation Date does not fall in a Fitch Ratings Period,

the Minimum Transfer Amount with respect to Party B shall be zero.

 

  (D)

“Rounding” The Delivery Amount and the Return Amount will be:

 

  (1)

rounded up and down to the nearest integral multiple of USD10,000 respectively
(with a number falling halfway between being rounded up), subject to the maximum
Return Amount being equal to the Credit Support Balance; or

 

  (2)

if calculated on a day that is not during a Fitch Ratings Period, rounded up or
down to the nearest integral multiple of USD 0.05 respectively (with a number
falling halfway between being rounded up), subject to a maximum Return Amount
being equal to the Credit Support Balance.

 

(c)

Valuation and Timing.

 

  (i)

“Valuation Agent” means, Party A in all circumstances.

 

  (ii)

“Valuation Date” means:

 

  (a)

each Wednesday or if Wednesday is not a Local Business Day, the next following
Local Business Day; or

 

  (b)

if so elected by Party A (from time to time by notice in writing to Party B and
Manager), each Local Business Day.

 

  (iii)

“Valuation Time” means the close of business in the Relevant Market on the Local
Business Day first preceding the Valuation Date or date of calculation, as
applicable, provided that the calculations of Value and Credit Support Amount
will, as far as practicable, be made as of approximately the same time on the
same date.

 

  (iv)

“Notification Time” means by 1:00 p.m., Sydney time, on the Local Business Day
immediately following the applicable Valuation Date or date of calculation as
applicable.

 

  (v)

“Relevant Market” means:

 

  (A)

with respect to the calculation of Value, the principal market in which the
relevant Eligible Credit Support is traded; and

 

  (B)

with respect to the calculation of Exposure, the location most closely
associated with the relevant Transaction, each as determined by the Valuation
Agent, or as otherwise agreed between the parties.

 

(d)

Exchange Date. “Exchange Date” has the meaning specified in Paragraph 3(c)(ii).

 

(e)

Dispute Resolution.

 

  (i)

“Resolution Time” means 1:00 p.m., Sydney time, on the first Local Business Day
following the date on which notice is given that gives rise to a dispute under
Paragraph 4.

 

14



--------------------------------------------------------------------------------

  (ii)

“Value” For the purpose of Paragraphs 4(a)(4)(i)(C) and 4(a)(4)(ii), the Value
of the outstanding Credit Support Balance or of any transfer of Eligible Credit
Support or Equivalent Credit Support, as the case may be, will be calculated by
the Valuation Agent as the Base Currency Equivalent of the face amount thereof.

 

  (iii)

“Alternative” The provisions of Paragraph 4 will apply.

 

(f)

Interest Amount.

 

  (i)

“Interest Rate” The “Interest Rate” in relation to each Eligible Currency
specified below will be:

 

Eligible Currency    Interest Rate      USD   

the highest available “Interest Rate” that the Valuation Agent acting in good
faith and using reasonable endeavours, is able to obtain from a bank that has a
short term rating from Fitch Ratings of F-1 or higher, net of applicable bank
taxes and charges.

 

  (ii)

“Transfer of Interest Amount” The transfer of the Interest Amount will be made
on or within 5 Local Business Days after the last Local Business Day of each
calendar month and on any other Local Business Day as agreed between the parties
thereafter, or if that date is not a Valuation Date, the following Valuation
Date.

 

  (iii)

“Alternative to Interest Amount” The provisions of Paragraph 5(c)(ii) will
apply. Party B shall not be obliged to transfer any Interest Amount unless and
until it has earned and received such Interest Amount.

 

(g)

Account Details.

Party A:

 

USD CASH    Account With:   

Australia and New

Zealand Banking Group

Limited

BSB:   

As advised to Party B and

the Manager

Account No:   

As advised to Party B and

the Manager

Reference:   

As advised to Party B and

the Manager

Austraclear Code:   

As advised to Party B and

the Manager

Party B: A segregated account designated as the “Collateral Account” to be
opened by Party B (at the direction of the Manager) in the name of “Perpetual
Trustee Company Limited as trustee for the SMART ABS Series 2013-1US Trust” and
advised to Party A (including details of the account bank, the BSB number, the
Account Number, any reference details and any Austraclear Code).

 

15



--------------------------------------------------------------------------------

(h)

Other Provisions.

 

  (i)

The following words are inserted at the end of the final paragraph of Paragraph
3(a):

“provided that any transfer of Eligible Credit Support by the Transferor
pursuant to Paragraph 2(a) must be made not later than the close of business on
the first Local Business Day following the relevant Valuation Date, regardless
of whether any demand for transfer is received.”

 

  (ii)

Early Termination.

The heading for Paragraph 6 shall be deleted and replaced with “Early
Termination” and the following shall be added after the word “Default” in the
first line of Paragraph 6: “or a Termination Event in relation to all (but not
less than all) Transactions”.

 

  (iii)

Costs of Transfer on Exchange.

Notwithstanding Paragraph 8, the Transferor will be responsible for, and will
reimburse the Transferee for, all transfer and other taxes and other costs
involved in the transfer of Eligible Credit Support either from the Transferor
to the Transferee or from the Transferee to the Transferor hereto.

 

  (iv)

Single Transferor and Single Transferee.

Party A and Party B agree that, notwithstanding anything to the contrary in this
Annex, (including, without limitation, the recital hereto, Paragraph 2 or the
definitions in Paragraph 10), (a) the term “Transferee” as used in this Annex
means only Party B; (b) the term “Transferor” as used in this Annex means only
Party A; (c) only Party A will be required to make transfers of Eligible Credit
Support under Paragraph 2(a); and (d) in the calculation of any Credit Support
Amount, where the Transferee’s Exposure would be expressed as a negative number,
such Exposure shall be deemed to be zero.

 

  (v)

Calculations.

Paragraph 3(b) of this Annex shall be amended by inserting the words “and shall
provide each party (or the other party, if the Valuation Agent is a party) with
a description in reasonable detail of how such calculations were made, upon
request” after the word “calculations” in the third line thereof.

 

  (vi)

Demands and Notices.

Any demand, specification or notice under this Annex (each, a “Notice”), may be
delivered orally, including by telephone. If such Notice is delivered orally,
such oral Notice shall be confirmed promptly in writing (a “Notice
Confirmation”) by tested telex, facsimile, electronic mail or actual delivery.
Failure to provide that Notice Confirmation will not affect the validity of that
oral Notice or constitute an Event of Default or Termination Event under the
Agreement. All Notices shall be delivered to the addresses specified from time
to time for the purposes of Section 12 of the Agreement.

 

  (vii)

Definitions.

As used in this Annex, the following terms shall mean:

“Local Business Day” means a day on which commercial banks are open for business
in Sydney, Melbourne, London and New York, but does not include a Saturday, a
Sunday or a public holiday in any of those cities.

 

16



--------------------------------------------------------------------------------

  (viii)

Fitch Credit Support Annex.

This Annex is the “Fitch Credit Support Annex” for the purposes of the
Agreement.

 

17



--------------------------------------------------------------------------------

(Bilateral Form - Transfer)1    (ISDA Agreements Subject to English Law)2

ISDA®

International Swaps and Derivatives Association, Inc.

CREDIT SUPPORT ANNEX

to the Schedule to the

ISDA Master Agreement

 

      dated as of  

            9 January 2013         

 

between

 

Australia and New Zealand Banking Group Limited

ABN 11 005 357 552 (“Party A”)

  

Perpetual Trustee Company Limited ABN 42 000 001

007 in its capacity as trustee of the SMART ABS Series

 

Macquarie Securities Management Pty Limited ABN 26 003 435 443 (the “Manager”)

   2013-1US Trust (“Party B”)

This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above and is part of its Schedule. For the purposes of
this Agreement, including, without limitation, Sections 1(c), 2(a), 5 and 6, the
credit support arrangements set out in this Annex constitute a Transaction (for
which this Annex constitutes the Confirmation).

Paragraph 1. Interpretation

Capitalised terms not otherwise defined in this Annex or elsewhere in this
Agreement have the meanings specified pursuant to Paragraph 10, and all
references in this Annex to Paragraphs are to Paragraphs of this Annex. In the
event of any inconsistency between this Annex and the other provisions of this
Schedule, this Annex will prevail, and in the event of any inconsistency between
Paragraph 11 and the other

 

 

1    This document is not intended to create a charge or other security interest
over the assets transferred under its terms. Persons intending to establish a
collateral arrangement based on the creation of a charge or other security
interest should consider using the ISDA Credit Support Deed (English law) or the
ISDA Credit Support Annex (New York law), as appropriate.

2    This Credit Support Annex has been prepared for use with ISDA Master
Agreements subject to English law. Users should consult their legal advisers as
to the proper use and effect of this form and the arrangements it contemplates.
In particular, users should consult their legal advisers if they wish to have
the Credit Support Annex made subject to a governing law other than English law
or to have the Credit Support Annex subject to a different governing law than
that governing the rest of the ISDA Master Agreement (e.g., English law for the
Credit Support Annex and New York law for the rest of the ISDA Master
Agreement).

 

Copyright © 1995 by International Swaps and Derivatives Association, Inc.



--------------------------------------------------------------------------------

provisions of this Annex, Paragraph 11 will prevail. For the avoidance of doubt,
references to “transfer” in this Annex mean, in relation to cash, payment and,
in relation to other assets, delivery.

Paragraph 2. Credit Support Obligations

(a)        Delivery Amount. Subject to Paragraphs 3 and 4, upon a demand made by
the Transferee on or promptly following a Valuation Date, if the Delivery Amount
for that Valuation Date equals or exceeds the Transferor’s Minimum Transfer
Amount, then the Transferor will transfer to the Transferee Eligible Credit
Support having a Value as of the date of transfer at least equal to the
applicable Delivery Amount (rounded pursuant to Paragraph 11(b)(iii)(D)). Unless
otherwise specified in Paragraph 11(b), the “Delivery Amount” applicable to the
Transferor for any Valuation Date will equal the amount by which:

(i)        the Credit Support Amount

exceeds

(ii)        the Value as of that Valuation Date of the Transferor’s Credit
Support Balance (adjusted to include any prior Delivery Amount and to exclude
any prior Return Amount, the transfer of which, in either case, has not yet been
completed and for which the relevant Settlement Day falls on or after such
Valuation Date).

(b)       Return Amount.    Subject to Paragraphs 3 and 4, upon a demand made by
the Transferor on or promptly following a Valuation Date, if the Return Amount
for that Valuation Date equals or exceeds the Transferee’s Minimum Transfer
Amount, then the Transferee will transfer to the Transferor Equivalent Credit
Support specified by the Transferor in that demand having a Value as of the date
of transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 11(b)(iii)(D)) and the Credit Support Balance will, upon
such transfer, be reduced accordingly. Unless otherwise specified in Paragraph
11(b), the “Return Amount” applicable to the Transferee for any Valuation Date
will equal the amount by which:

(i)        the Value as of that Valuation Date of the Transferor’s Credit
Support Balance (adjusted to include any prior Delivery Amount and to exclude
any prior Return Amount, the transfer of which, in either case, has not yet been
completed and for which the relevant Settlement Day falls on or after such
Valuation Date)

exceeds

(ii)        the Credit Support Amount.

Paragraph 3. Transfers, Calculations and Exchanges

(a)        Transfers.        All transfers under this Annex of any Eligible
Credit Support, Equivalent Credit Support, Interest Amount or Equivalent
Distributions shall be made in accordance with the instructions of the
Transferee or Transferor, as applicable, and shall be made:

(i)         in the case of cash, by transfer into one or more bank accounts
specified by the recipient;

 

  2    ISDA ® 1995



--------------------------------------------------------------------------------

(ii)       in the case of certificated securities which cannot or which the
parties have agreed will not be delivered by book-entry, by delivery in
appropriate physical form to the recipient or its account accompanied by any
duly executed instruments of transfer, transfer tax stamps and any other
documents necessary to constitute a legally valid transfer of the transferring
party’s legal and beneficial title to the recipient; and

(iii)      in the case of securities which the parties have agreed will be
delivered by book-entry, by the giving of written instructions (including, for
the avoidance of doubt, instructions given by telex, facsimile transmission or
electronic messaging system) to the relevant depository institution or other
entity specified by the recipient, together with a written copy of the
instructions to the recipient, sufficient, if complied with, to result in a
legally effective transfer of the transferring party’s legal and beneficial
title to the recipient.

Subject to Paragraph 4 and unless otherwise specified, if a demand for the
transfer of Eligible Credit Support or Equivalent Credit Support is received by
the Notification Time, then the relevant transfer will be made not later than
the close of business on the Settlement Day relating to the date such demand is
received; if a demand is received after the Notification Time, then the relevant
transfer will be made not later than the close of business on the Settlement Day
relating to the day after the date such demand is received.

(b)        Calculations. All calculations of Value and Exposure for purposes of
Paragraphs 2 and 4(a) will be made by the relevant Valuation Agent as of the
relevant Valuation Time. The Valuation Agent will notify each party (or the
other party, if the Valuation Agent is a party) of its calculations not later
than the Notification Time on the Local Business Day following the applicable
Valuation Date (or, in the case of Paragraph 4(a), following the date of
calculation).

(c)        Exchanges.

(i)        Unless otherwise specified in Paragraph 11, the Transferor may on any
Local Business Day by notice inform the Transferee that it wishes to transfer to
the Transferee Eligible Credit Support specified in that notice (the “New Credit
Support”) in exchange for certain Eligible Credit Support (the “Original Credit
Support”) specified in that notice comprised in the Transferor’s Credit Support
Balance.

(ii)        If the Transferee notifies the Transferor that it has consented to
the proposed exchange, (A) the Transferor will be obliged to transfer the New
Credit Support to the Transferee on the first Settlement Day following the date
on which it receives notice (which may be oral telephonic notice) from the
Transferee of its consent and (B) the Transferee will be obliged to transfer to
the Transferor Equivalent Credit Support in respect of the Original Credit
Support not later than the Settlement Day following the date on which the
Transferee receives the New Credit Support, unless otherwise specified in
Paragraph 11(d) (the “Exchange Date”); provided that the Transferee will only be
obliged to transfer Equivalent Credit Support with a Value as of the date of
transfer as close as practicable to, but in any event not more than, the Value
of the New Credit Support as of that date.

 

  3    ISDA ® 1995



--------------------------------------------------------------------------------

Paragraph 4. Dispute Resolution

(a)        Disputed Calculations or Valuations. If a party (a “Disputing Party”)
reasonably disputes (I) the Valuation Agent’s calculation of a Delivery Amount
or a Return Amount or (II) the Value of any transfer of Eligible Credit Support
or Equivalent Credit Support, then:

(1)        the Disputing Party will notify the other party and the Valuation
Agent (if the Valuation Agent is not the other party) not later than the close
of business on the Local Business Day following, in the case of (I) above, the
date that the demand is received under Paragraph 2 or, in the case of (II)
above, the date of transfer;

(2)        in the case of (I) above, the appropriate party will transfer the
undisputed amount to the other party not later than the close of business on the
Settlement Day following the date that the demand is received under Paragraph 2;

(3)        the parties will consult with each other in an attempt to resolve the
dispute; and

(4)        if they fail to resolve the dispute by the Resolution Time, then:

(i)            in the case of a dispute involving a Delivery Amount or Return
Amount, unless otherwise specified in Paragraph 11(c), the Valuation Agent will
recalculate the Exposure and the Value as of the Recalculation Date by:

(A)       utilising any calculations of that part of the Exposure attributable
to the Transactions that the parties have agreed are not in dispute;

(B)       calculating that part of the Exposure attributable to the Transactions
in dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction, then fewer than four quotations may be
used for that Transaction, and if no quotations are available for a particular
Transaction, then the Valuation Agent’s original calculations will be used for
the Transaction; and

(C)       utilising the procedures specified in Paragraph 11(e)(ii) for
calculating the Value, if disputed, of the outstanding Credit Support Balance;

(ii)     in the case of a dispute involving the Value of any transfer of
Eligible Credit Support or Equivalent Credit Support, the Valuation Agent will
recalculate the Value as of the date of transfer pursuant to Paragraph
11(e)(ii).

Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) as
soon as possible but in any event not later than the Notification Time on the
Local Business Day following the Resolution Time. The appropriate party will,
upon demand following such notice given by the Valuation Agent or a resolution
pursuant to (3) above and subject to Paragraph 3(a), make the appropriate
transfer.

 

  4    ISDA ® 1995



--------------------------------------------------------------------------------

(b)        No Event of Default.  The failure by a party to make a transfer of
any amount which is the subject of a dispute to which Paragraph 4(a) applies
will not constitute an Event of Default for as long as the procedures set out in
this Paragraph 4 are being carried out. For the avoidance of doubt, upon
completion of those procedures, Section 5(a)(i) of this Agreement will apply to
any failure by a party to make a transfer required under the final sentence of
Paragraph 4(a) on the relevant due date.

Paragraph 5. Transfer of Title, No Security Interest, Distributions and Interest
Amount

(a)        Transfer of Title.    Each party agrees that all right, title and
interest in and to any Eligible Credit Support, Equivalent Credit Support,
Equivalent Distributions or Interest Amount which it transfers to the other
party under the terms of this Annex shall vest in the recipient free and clear
of any liens, claims, charges or encumbrances or any other interest of the
transferring party or of any third person (other than a lien routinely imposed
on all securities in a relevant clearance system).

(b)        No Security Interest.  Nothing in this Annex is intended to create or
does create in favour of either party any mortgage, charge, lien, pledge,
encumbrance or other security interest in any cash or other property transferred
by one party to the other party under the terms of this Annex.

(c)        Distributions and Interest Amount.

(i)       Distributions.  The Transferee will transfer to the Transferor not
later than the Settlement Day following each Distributions Date cash, securities
or other property of the same type, nominal value, description and amount as the
relevant Distributions (“Equivalent Distributions”) to the extent that a
Delivery Amount would not be created or increased by the transfer, as calculated
by the Valuation Agent (and the date of calculation will be deemed a Valuation
Date for this purpose).

 

(ii)       Interest Amount.  Unless otherwise specified in Paragraph 11(f)(iii),
the Transferee will transfer to the Transferor at the times specified in
Paragraph 11(f)(ii) the relevant Interest Amount to the extent that a Delivery
Amount would not be created or increased by the transfer, as calculated by the
Valuation Agent (and the date of calculation will be deemed a Valuation Date for
this purpose).

Paragraph 6. Default

If an Early Termination Date is designated or deemed to occur as a result of an
Event of Default in relation to a party, an amount equal to the Value of the
Credit Support Balance, determined as though the Early Termination Date were a
Valuation Date, will be deemed to be an Unpaid Amount due to the Transferor
(which may or may not be the Defaulting Party) for purposes of Section 6(e). For
the avoidance of doubt, if Market Quotation is the applicable payment measure
for purposes of Section 6(e), then the Market Quotation determined under
Section 6(e) in relation to the Transaction constituted by this Annex will be
deemed to be zero, and, if Loss is the applicable payment measure for purposes
of Section 6(e), then the Loss determined under Section 6(e) in relation to the
Transaction will be limited to the Unpaid Amount representing the Value of the
Credit Support Balance.

 

  5    ISDA ® 1995



--------------------------------------------------------------------------------

Paragraph 7. Representation

Each party represents to the other party (which representation will be deemed to
be repeated as of each date on which it transfers Eligible Credit Support,
Equivalent Credit Support or Equivalent Distributions) that it is the sole owner
of or otherwise has the right to transfer all Eligible Credit Support,
Equivalent Credit Support or Equivalent Distributions it transfers to the other
party under this Annex, free and clear of any security interest, lien,
encumbrance or other restriction (other than a lien routinely imposed on all
securities in a relevant clearance system).

Paragraph 8. Expenses

Each party will pay its own costs and expenses (including any stamp, transfer or
similar transaction tax or duty payable on any transfer it is required to make
under this Annex) in connection with performing its obligations under this
Annex, and neither party will be liable for any such costs and expenses incurred
by the other party.

Paragraph 9. Miscellaneous

(a)        Default Interest.    Other than in the case of an amount which is the
subject of a dispute under Paragraph 4(a), if a Transferee fails to make, when
due, any transfer of Equivalent Credit Support, Equivalent Distributions or the
Interest Amount, it will be obliged to pay the Transferor (to the extent
permitted under applicable law) an amount equal to interest at the Default Rate
multiplied by the Value on the relevant Valuation Date of the items of property
that were required to be transferred, from (and including) the date that the
Equivalent Credit Support, Equivalent Distributions or Interest Amount were
required to be transferred to (but excluding) the date of transfer of the
Equivalent Credit Support, Equivalent Distributions or Interest Amount. This
interest will be calculated on the basis of daily compounding and the actual
number of days elapsed.

(b)        Good Faith and Commercially Reasonable Manner.      Performance of
all obligations under this Annex, including, but not limited to, all
calculations, valuations and determinations made by either party, will be made
in good faith and in a commercially reasonable manner.

(c)        Demands and Notices.    All demands and notices given by a party
under this Annex will be given as specified in Section 12 of this Agreement.

(d)        Specifications of Certain Matters.      Anything referred to in this
Annex as being specified in Paragraph 11 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.

Paragraph 10. Definitions

As used in this Annex:

“Base Currency” means the currency specified as such in Paragraph 11(a)(i).

 

  6    ISDA ® 1995



--------------------------------------------------------------------------------

“Base Currency Equivalent” means, with respect to an amount on a Valuation Date,
in the case of an amount denominated in the Base Currency, such Base Currency
amount and, in the case of an amount denominated in a currency other than the
Base Currency (the “Other Currency”), the amount of Base Currency required to
purchase such amount of the Other Currency at the spot exchange rate determined
by the Valuation Agent for value on such Valuation Date.

“Credit Support Amount” means, with respect to a Transferor on a Valuation Date,
(i) the Transferee’s Exposure plus (ii) all Independent Amounts applicable to
the Transferor, if any, minus (iii) all Independent Amounts applicable to the
Transferee, if any, minus (iv) the Transferor’s Threshold; provided, however,
that the Credit Support Amount will be deemed to be zero whenever the
calculation of Credit Support Amount yields a number less than zero.

“Credit Support Balance” means, with respect to a Transferor on a Valuation
Date, the aggregate of all Eligible Credit Support that has been transferred to
or received by the Transferee under this Annex, together with any Distributions
and all proceeds of any such Eligible Credit Support or Distributions, as
reduced pursuant to Paragraph 2(b), 3(c)(ii) or 6. Any Equivalent Distributions
or Interest Amount (or portion of either) not transferred pursuant to Paragraph
5(c)(i) or (ii) will form part of the Credit Support Balance.

“Delivery Amount” has the meaning specified in Paragraph 2(a).

“Disputing Party” has the meaning specified in Paragraph 4.

“Distributions” means, with respect to any Eligible Credit Support comprised in
the Credit Support Balance consisting of securities, all principal, interest and
other payments and distributions of cash or other property to which a holder of
securities of the same type, nominal value, description and amount as such
Eligible Credit Support would be entitled from time to time.

“Distributions Date” means, with respect to any Eligible Credit Support
comprised in the Credit Support Balance other than cash, each date on which a
holder of such Eligible Credit Support is entitled to receive Distributions or,
if that date is not a Local Business Day, the next following Local Business Day.

“Eligible Credit Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 11(b)(ii) including, in relation
to any securities, if applicable, the proceeds of any redemption in whole or in
part of such securities by the relevant issuer.

“Eligible Currency” means each currency specified as such in Paragraph
11(a)(ii), if such currency is freely available.

“Equivalent Credit Support” means, in relation to any Eligible Credit Support
comprised in the Credit Support Balance, Eligible Credit Support of the same
type, nominal value, description and amount as that Eligible Credit Support.

“Equivalent Distributions” has the meaning specified in Paragraph 5(c)(i).

“Exchange Date” has the meaning specified in Paragraph 11(d).

 

  7    ISDA ® 1995



--------------------------------------------------------------------------------

“Exposure” means, with respect to a party on a Valuation Date and subject to
Paragraph 4 in the case of a dispute, the amount, if any, that would be payable
to that party by the other party (expressed as a positive number) or by that
party to the other party (expressed as a negative number) pursuant to
Section 6(e)(ii)(1) of this Agreement if all Transactions (other than the
Transaction constituted by this Annex) were being terminated as of the relevant
Valuation Time, on the basis that (i) that party is not the Affected Party and
(ii) the Base Currency is the Termination Currency; provided that Market
Quotations will be determined by the Valuation Agent on behalf of that party
using its estimates at mid-market of the amounts that would be paid for
Replacement Transactions (as that term is defined in the definition of “Market
Quotation”).

“Independent Amount” means, with respect to a party, the Base Currency
Equivalent of the amount specified as such for that party in Paragraph
11(b)(iii)(A); if no amount is specified, zero.

“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the Base Currency Equivalents of the amounts of interest determined for each
relevant currency and calculated for each day in that Interest Period on the
principal amount of the portion of the Credit Support Balance comprised of cash
in such currency, determined by the Valuation Agent for each such day as
follows:

(x)        the amount of cash in such currency on that day; multiplied by

(y)        the relevant Interest Rate in effect for that day; divided by

(z)        360 (or, in the case of pounds sterling, 365).

“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was transferred (or, if no Interest Amount has
yet been transferred, the Local Business Day on which Eligible Credit Support or
Equivalent Credit Support in the form of cash was transferred to or received by
the Transferee) to (but excluding) the Local Business Day on which the current
Interest Amount is transferred.

“Interest Rate” means, with respect to an Eligible Currency, the rate specified
in Paragraph 11(f)(i) for that currency.

“Local Business Day”, unless otherwise specified in Paragraph 11(h), means:

(i)         in relation to a transfer of cash or other property (other than
securities) under this Annex, a day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in the place where the relevant account is located and, if different, in the
principal financial centre, if any, of the currency of such payment;

(ii)        in relation to a transfer of securities under this Annex, a day on
which the clearance system agreed between the parties for delivery of the
securities is open for the acceptance and execution of settlement instructions
or, if delivery of the securities is contemplated by other means, a day on which
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in the place(s) agreed between the parties for
this purpose;

 

  8    ISDA ® 1995



--------------------------------------------------------------------------------

(iii)     in relation to a valuation under this Annex, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) in the place of location of the Valuation Agent and in the
place(s) agreed between the parties for this purpose; and

(iv)     in relation to any notice or other communication under this Annex, a
day on which commercial banks are open for business (including dealings in
foreign exchange and foreign currency deposits) in the place specified in the
address for notice most recently provided by the recipient.

“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 11(b)(iii)(C); if no amount is specified,
zero.

“New Credit Support” has the meaning specified in Paragraph 3(c)(i).

“Notification Time” has the meaning specified in Paragraph 11(c)(iv).

“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 4; provided however, that if a subsequent Valuation Date occurs
under Paragraph 2 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 2.

“Resolution Time” has the meaning specified in Paragraph 11(c)(i).

“Return Amount” has the meaning specified in Paragraph 2(b).

“Settlement Day” means, in relation to a date, (i) with respect to a transfer of
cash or other property (other than securities), the next Local Business Day and
(ii) with respect to a transfer of securities, the first Local Business Day
after such date on which settlement of a trade in the relevant securities, if
effected on such date, would have been settled in accordance with customary
practice when settling through the clearance system agreed between the parties
for delivery of such securities or, otherwise, on the market in which such
securities are principally traded (or, in either case, if there is no such
customary practice, on the first Local Business Day after such date on which it
is reasonably practicable to deliver such securities).

“Threshold” means, with respect to a party, the Base Currency Equivalent of the
amount specified as such for that party in Paragraph 11(b)(iii)(B); if no amount
is specified, zero.

“Transferee” means, in relation to each Valuation Date, the party in respect of
which Exposure is a positive number and, in relation to a Credit Support
Balance, the party which, subject to this Annex, owes such Credit Support
Balance or, as the case may be, the Value of such Credit Support Balance to the
other party.

“Transferor” means, in relation to a Transferee, the other party.

“Valuation Agent” has the meaning specified in Paragraph 11(c)(i).

“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 11(c)(ii).

 

  9    ISDA ® 1995



--------------------------------------------------------------------------------

“Valuation Percentage” means, for any item of Eligible Credit Support, the
percentage specified in Paragraph 11(b)(ii).

“Valuation Time” has the meaning specified in Paragraph 11(c)(iii).

“Value” means, for any Valuation Date or other date for which Value is
calculated, and subject to Paragraph 4 in the case of a dispute, with respect
to:

(i)           Eligible Credit Support comprised in a Credit Support Balance that
is:

(A)      an amount of cash, the Base Currency Equivalent of such amount
multiplied by the applicable Valuation Percentage, if any; and

(B)       a security, the Base Currency Equivalent of the bid price obtained by
the Valuation Agent multiplied by the applicable Valuation Percentage, if any;
and

(ii)          items that are comprised in a Credit Support Balance and are not
Eligible Credit Support, zero.

 

  10    ISDA ® 1995



--------------------------------------------------------------------------------

Elections and Variables to the Credit Support Annex dated as of 9 January 2013

Between

Australia and New Zealand Banking Group Limited

(ABN 11 005 357 522)

(“Party A”)

and

Perpetual Trustee Company Limited (ABN 42 000 001 007)

(“Party B”)

and

Macquarie Securities Management Pty Limited

(ABN 26 003 435 443)

(“Manager”)

in relation to the ISDA Master Agreement and the Schedule to it dated 9 January
2013

between Party A, Party B and the Manager

Paragraph 11. Elections and Variables (Moody’s Credit Support Annex)

 

(a) Base Currency and Eligible Currency.

 

  (i) “Base Currency” means United States Dollars (“USD”).

 

  (ii) “Eligible Currency” means the Base Currency.

 

(b) Credit Support Obligations.

 

  (i) Delivery Amount, Return Amount and Credit Support Amount.

 

  (A)

“Delivery Amount” has the meaning specified in Paragraph 2(a), as amended by
deleting the words “upon a demand made by the Transferee on or promptly
following a Valuation Date” and deleting in its entirety the sentence beginning
“Unless otherwise specified in Paragraph 11(b)” and inserting in lieu thereof
the following:

 

    

“The “Delivery Amount” applicable to the Transferor for any Valuation Date will
equal the amount by which A exceeds B, where:

 

           A =       the Credit Support Amount for such Valuation Date.      
B =      

the Value (determined using the Valuation Percentage in Paragraph 11(b)(ii)) as
of such Valuation Date of the Transferor’s Credit

 

11



--------------------------------------------------------------------------------

                

Support Balance (adjusted to include any prior Delivery Amount and to exclude
any prior Return Amount, the transfer of which, in each case, has not yet been
completed and for which the relevant Settlement Day falls on or after such
Valuation Date).”.

 

  (B)

“Return Amount” has the meaning as specified in Paragraph 2(b) except that the
sentence beginning “Unless otherwise specified in Paragraph 11(b)” shall be
deleted in its entirety and shall be replaced by the following:

“The “Return Amount” applicable to the Transferee for any Valuation Date will
equal the amount by which A exceeds B, where:

 

        A  =   

the Value (determined using the Valuation Percentage in Paragraph 11(b)(ii)) as
of such Valuation Date of the Transferor’s Credit Support Balance (adjusted to
include any prior Delivery Amount and to exclude any prior Return Amount, the
transfer of which, in each case, has not yet been completed and for which the
relevant Settlement Day falls on or after such Valuation Date).

        B  =    the Credit Support Amount for such Valuation Date.”.

 

  (C) “Credit Support Amount” means, for any Valuation Date:

 

  (a) if either:

 

  (i)

Moody’s Second Trigger Required Ratings do not apply; or

 

  (ii)

less than 30 Business Days have elapsed since the last time the Moody’s Second
Trigger Required Ratings did not apply,

the greater of:

 

  (A)

zero; and

 

  (B)

the sum of:

 

  (aa)

the Transferee’s Exposure; and

 

  (ab)

the aggregate of the Moody’s First Trigger Additional Amounts in respect of such
Valuation Date for all Transactions (other than the Transaction constituted by
this Annex); and

 

  (b)

if the Moody’s Second Trigger Required Ratings apply and 30 Business Days or
more have elapsed since the last time the Moody’s Second Trigger Required
Ratings did not apply, the greater of:

 

  (i)

zero;

 

  (ii)

the aggregate amount of the Next Payments (each determined based on the rates
prevailing on such Valuation Date) for all Next Payment Dates; and

 

12



--------------------------------------------------------------------------------

  (iii)

the sum of:

 

  (A)

the Transferee’s Exposure; and

 

  (B)

the aggregate of the Moody’s Second Trigger Additional Amount in respect of such
Valuation Date for all Transactions (other than the Transaction constituted by
this Annex).

 

  (c)

In this section the following terms have the meanings set out below:

“Moody’s First Trigger Additional Amount” means, for any Valuation Date, either:

 

  (a)

if Party A elects at that time to calculate the Moody’s First Trigger Additional
Amount in the manner described in this sub-paragraph (a), the lesser of:

 

  (i)

the sum of:

 

  (1)

the product of the Moody’s First Trigger Cross Currency DV01 Multiplier and the
Transaction Cross Currency DV01 for such Transaction; and

 

  (2)

the product of the Moody’s First Trigger Cross Currency Notional Amount Lower
Multiplier and the Transaction Notional Amount for such Transaction for the
Calculation Period which includes such Valuation Date; and

 

  (ii)

the product of the Moody’s First Trigger Cross Currency Notional Amount Higher
Multiplier and the Transaction Notional Amount for such Transaction for the
Calculation Period which includes such Valuation Date; or

 

  (b)

otherwise, the product of the Moody’s First Trigger Potential Increase and the
Transaction Notional Amount for such Transaction for the Calculation Period
which includes such Valuation Date.

“Moody’s First Trigger Cross Currency DV01 Multiplier” means:

 

  (a)

if each Local Business Day is a Valuation Date, 10; and

 

  (b)

otherwise, 20.

“Moody’s First Trigger Cross Currency Notional Amount Higher Multiplier” means:

 

  (a)

if each Local Business Day is a Valuation Date, 0.025; and

 

13



--------------------------------------------------------------------------------

  (b)

otherwise, 0.05.

“Moody’s First Trigger Cross Currency Notional Amount Lower Multiplier” means:

 

  (a)

if each Local Business Day is a Valuation Date, 0.01; and

 

  (b)

otherwise, 0.02.

“Moody’s First Trigger Potential Increase” means the percentage determined for a
Valuation Date and a Transaction in accordance with the table set out in
Annexure I to this Annex.

“Moody’s Second Trigger Additional Amount” means, for any Valuation Date,
either:

 

  (a)

if Party A elects at that time to calculate the Moody’s Second Trigger
Additional Amount in the manner described in this sub-paragraph (a), the lesser
of:

 

  (i)

the sum of:

 

  (1)

the product of the Moody’s Second Trigger Cross Currency DV01 Multiplier
(Optionality) and the Transaction Cross Currency DV01 for such Transaction; and

 

  (2)

the product of the Moody’s Second Trigger Cross Currency Notional Amount Lower
Multiplier and the Transaction Notional Amount for such Transaction for the
Calculation Period which includes such Valuation Date; and

 

  (ii)

the product of the Moody’s Second Trigger Cross Currency Notional Amount Higher
Multiplier (Optionality) and the Transaction Notional Amount for such
Transaction for the Calculation Period which includes such Valuation Date; or

 

  (b)

otherwise, the product of the Moody’s Second Trigger Potential Increase and the
Transaction Notional Amount for such Transaction for the Calculation Period
which includes such Valuation Date.

“Moody’s Second Trigger Cross Currency DV01 Multiplier (Optionality)” means:

 

  (a)

if each Local Business Day is a Valuation Date, 30; and

 

  (b)

otherwise, 40.

“Moody’s Second Trigger Cross Currency Notional Amount Higher Multiplier
(Optionality)” means:

 

  (a)

if each Local Business Day is a Valuation Date, 0.11; and

 

14



--------------------------------------------------------------------------------

  (b)

otherwise, 0.12.

“Moody’s Second Trigger Cross Currency Notional Amount Lower Multiplier” means:

 

  (a)

if each Local Business Day is a Valuation Date, 0.06; and

 

  (b)

otherwise, 0.07.

“Moody’s Second Trigger Potential Increase” means the percentage determined for
a Valuation Date and a Transaction in accordance with either tables as
applicable set out in Annexure II to this Annex.

“Next Payment” means, in respect of each Next Payment Date, the greater of:

 

  (a)

the Base Currency Equivalent of any payments due to be made by Party A under
Section 2(a) on such Next Payment Date less the Base Currency Equivalent of any
payments due to be made by Party B under Section 2(a) on such Next Payment Date;
and

 

  (b)

zero.

“Next Payment Date” means each date on which the next scheduled payment under
any Transaction (other than the Transaction constituted by this Annex) is due to
be paid.

“Transaction Cross Currency DV01” means, with respect to a Transaction and any
date of determination, the greater of (i) the estimated absolute change in the
Base Currency Equivalent of the mid-market value with respect to such
Transaction that would result from a one basis point change in the relevant swap
curve (denominated in the currency of Party A’s payment obligations under such
Transaction) on such date and (ii) the estimated absolute change in the Base
Currency Equivalent of the mid-market value with respect to such Transaction
that would result from a one basis point change in the relevant swap curve
(denominated in the currency of Party B’s payment obligations under such
Transaction) on such date, in each case as determined by the Valuation Agent in
good faith and in a commercially reasonable manner in accordance with the
relevant methodology customarily used by the Valuation Agent.

“Transaction Notional Amount” means:

 

  (a)

in respect of any Transaction that is a cross currency hedge, the Base Currency
Equivalent of the Currency Amount applicable to Party A’s payment obligations;
and

 

  (b)

in respect of any other Transaction, the Base Currency Equivalent of the
Notional Amount.

 

  (ii)

Eligible Credit Support. Each item described in the table in Annexure III will
qualify as “Eligible Credit Support” for Party A and will have a Valuation

 

15



--------------------------------------------------------------------------------

 

Percentage equal to the “Moody’s Valuation Percentage” (as defined in Annexure
III).

 

  (iii)

Thresholds.

 

  (A)

“Independent Amount” means, for Party A and Party B, with respect to each
Transaction, zero.

 

  (B)

“Threshold” means for:

 

  (i)

Party A: not applicable; and

 

  (ii)

Party B: not applicable.

 

  (C)

“Minimum Transfer Amount” means, with respect to Party A and Party B, USD50,000,
provided that:

 

  (1)

if an Event of Default has occurred and is continuing in respect of which Party
A is the Defaulting Party, the Minimum Transfer Amount with respect to Party A
shall be zero; or

 

  (2)

if an Additional Termination Event has occurred in respect of which Party A is
an Affected Party, the Minimum Transfer Amount with respect to Party A shall be
zero; or

 

  (3)

if:

 

  (I)

Party A has satisfied Section 17(a)(ii), Section 17(a)(iii), Section 17(b)(ii)
or Section 17(b)(iii) of the Agreement;

 

  (II)

Party A has obtained the Moody’s First Trigger Required Ratings; or

 

  (III)

the Notes of the Series Trust have a rating from Moody’s that is below A3,

the Minimum Transfer Amount with respect to Party B shall be zero.

 

  (D) “Rounding” The Delivery Amount and the Return Amount will be rounded up
and down to the nearest integral multiple of USD10,000 respectively (with a
number falling halfway between being rounded up), subject to the maximum Return
Amount being equal to the Credit Support Balance.

 

(c)

Valuation and Timing.

 

  (i)

“Valuation Agent” means, Party A in all circumstances.

 

  (ii)

“Valuation Date” means:

 

  (A)

each Wednesday or if Wednesday is not a Local Business Day, the next following
Local Business Day;

 

  (B)

if so elected by Party A (from time to time by notice in writing to Party B and
the Manager), each Local Business Day; or

 

16



--------------------------------------------------------------------------------

  (C)

if Party A has a credit rating by Moody’s of less than the Moody’s First Trigger
Required Ratings or Moody’s Second Trigger Required Ratings, in each case as
applicable, the Local Business Day selected by Party A (from time to time by
notice in writing to Party B and the Manager) to be a Valuation Date which must
be a Local Business Day no more than 30 Business Days after the day on which
Party A ceased to have a credit rating by Moody’s of at least the Moody’s First
Trigger Required Ratings or Moody’s Second Trigger Required Ratings, in each
case as applicable, and each Local Business Day falling on the weekly
anniversary of such date.

 

  (iii)

“Valuation Time” means the close of business in the Relevant Market on the Local
Business Day first preceding the Valuation Date or date of calculation, as
applicable, provided that the calculations of Value and Credit Support Amount
will, as far as practicable, be made as of approximately the same time on the
same date.

 

  (iv)

“Notification Time” means by 1:00 p.m., Sydney time, on the Local Business Day
immediately following the applicable Valuation Date or date of calculation, as
applicable.

 

  (v)

“Relevant Market” means:

 

  (A)

with respect to the calculation of Value, the principal market in which the
relevant Eligible Credit Support is traded; and

 

  (B)

with respect to the calculation of Exposure, the location most closely
associated with the relevant Transaction, each as determined by the Valuation
Agent, or as otherwise agreed between the parties.

 

(d)

Exchange Date. “Exchange Date” has the meaning specified in Paragraph 3(c)(ii).

 

(e)

Dispute Resolution.

 

  (i)

“Resolution Time” means 1:00 p.m., Sydney time, on the first Local Business Day
following the date on which notice is given that gives rise to a dispute under
Paragraph 4.

 

  (ii)

“Value” For the purpose of Paragraphs 4(a)(4)(i)(C) and 4(a)(4)(ii), the Value
of the outstanding Credit Support Balance or of any transfer of Eligible Credit
Support or Equivalent Credit Support, as the case may be, will be calculated by
the Valuation Agent as the Base Currency Equivalent of the face amount thereof.

 

  (iii)

“Alternative” The provisions of Paragraph 4 will apply.

 

(f)

Interest Amount.

 

  (i)

“Interest Rate” The “Interest Rate” in relation to each Eligible Currency
specified below will be:

 

 

Eligible Currency

  Interest Rate  

USD

 

the highest available “Interest Rate” that the Valuation Agent acting in good
faith and using reasonable endeavours, is able to obtain from a bank that has a
short term rating from Moody’s of P-1 or higher, net of

 

17



--------------------------------------------------------------------------------

  applicable bank taxes and charges.

 

  (ii)

“Transfer of Interest Amount” The transfer of the Interest Amount will be made
on or within 5 Local Business Days after the last Local Business Day of each
calendar month and on any other Local Business Day as agreed between the parties
thereafter, or if that date is not a Valuation Date, the following Valuation
Date.

 

  (iii)

“Alternative to Interest Amount” The provisions of Paragraph 5(c)(ii) will
apply. Party B shall not be obliged to transfer any Interest Amount unless and
until it has earned and received such Interest Amount.

 

(g) Account Details.

Party A:

USD CASH

 

  Account With:    Australia and New Zealand Banking Group Limited   BSB:    As
advised to Party B and the Manager   Account No:    As advised to Party B and
the Manager   Reference:    As advised to Party B and the Manager   Austraclear
Code:    As advised to Party B and the Manager

Party B: A segregated account designated as the “Collateral Account” to be
opened by Party B (at the direction of the Manager) in the name of “Perpetual
Trustee Company Limited as trustee for the SMART ABS Series 2013-1US Trust” and
advised to Party A (including details of the account bank, the BSB number, the
Account Number, any reference details and any Austraclear Code).

 

(h)

Other Provisions.

 

  (i)

The following words are inserted at the end of the final paragraph of Paragraph
3(a):

“provided that any transfer of Eligible Credit Support by the Transferor
pursuant to Paragraph 2(a) must be made not later than the close of business on
the first Local Business Day following the relevant Valuation Date, regardless
of whether any demand for transfer is received.”

 

  (ii)

Early Termination.

The heading for Paragraph 6 shall be deleted and replaced with “Early
Termination” and the following shall be added after the word “Default” in the
first line of Paragraph 6: “or a Termination Event in relation to all (but not
less than all) Transactions”.

 

18



--------------------------------------------------------------------------------

  (iii) Costs of Transfer on Exchange.

Notwithstanding Paragraph 8, the Transferor will be responsible for, and will
reimburse the Transferee for, all transfer and other taxes and other costs
involved in the transfer of Eligible Credit Support either from the Transferor
to the Transferee or from the Transferee to the Transferor hereto.

 

  (iv)

Single Transferor and Single Transferee.

Party A and Party B agree that, notwithstanding anything to the contrary in this
Annex (including, without limitation, the recital hereto, Paragraph 2 or the
definitions in Paragraph 10), (a) the term “Transferee” as used in this Annex
means only Party B; (b) the term “Transferor” as used in this Annex means only
Party A; (c) only Party A will be required to make transfers of Eligible Credit
Support under Paragraph 2(a); and (d) in the calculation of any Credit Support
Amount, where the Transferee’s Exposure would be expressed as a negative number,
such Exposure shall be deemed to be zero.

 

  (v)

Calculations.

Paragraph 3(b) of this Annex shall be amended by inserting the words “and shall
provide each party (or the other party, if the Valuation Agent is a party) with
a description in reasonable detail of how such calculations were made, upon
request” after the word “calculations” in the third line thereof.

 

  (vi)

Demands and Notices.

Any demand, specification or notice under this Annex (each, a “Notice”), may be
delivered orally, including by telephone. If such Notice is delivered orally,
such oral Notice shall be confirmed promptly in writing (a “Notice
Confirmation”) by tested telex, facsimile, electronic mail or actual delivery.
Failure to provide that Notice Confirmation will not affect the validity of that
oral Notice or constitute an Event of Default or Termination Event under the
Agreement. All Notices shall be delivered to the addresses specified from time
to time for the purposes of Section 12 of the Agreement.

 

  (vii)

Definitions.

As used in this Annex, the following terms shall mean:

“Local Business Day” means a day on which commercial banks are open for business
in London, New York, Sydney and Melbourne, but does not include a Saturday, a
Sunday or a public holiday in London, New York, Sydney or Melbourne.

 

  (viii)

Moody’s Credit Support Annex

This Annex is the “Moody’s Credit Support Annex” for the purposes of the
Agreement.

 

19



--------------------------------------------------------------------------------

Annexure I

 

Potential increase of mid-market value of Hedges at First Trigger

 

Weighted Average

 

Life of Hedge

 

In Years

 

  

Currency Hedges

 

   Posting Frequency   

Daily

 

  

Weekly

 

1 or less

   1.10%    2.20%

2 or less but more than 1

   1.20%    2.40%

3 or less but more than 2

   1.30%    2.60%

4 or less but more than 3

   1.40%    2.80%

5 or less but more than 4

   1.50%    2.90%

6 or less but more than 5

   1.60%    3.10%

7 or less but more than 6

   1.60%    3.30%

8 or less but more than 7

   1.70%    3.40%

9 or less but more than 8

   1.80%    3.60%

10 or less but more than 9

   1.90%    3.80%

11 or less but more than 10

   1.90%    3.90%

12 or less but more than 11

   2.00%    4.00%

13 or less but more than 12

   2.10%    4.10%

14 or less but more than 13

   2.10%    4.30%

15 or less but more than 14

   2.20%    4.40%

16 or less but more than 15

   2.30%    4.50%

17 or less but more than 16

   2.30%    4.60%

18 or less but more than 17

   2.40%    4.80%

19 or less but more than 18

   2.40%    4.90%

20 or less but more than 19

   2.50%    5.00%

21 or less but more than 20

   2.50%    5.00%

22 or less but more than 21

   2.50%    5.00%

23 or less but more than 22

   2.50%    5.00%

24 or less but more than 23

   2.50%    5.00%

25 or less but more than 24

   2.50%    5.00%

26 or less but more than 25

   2.50%    5.00%

27 or less but more than 26

   2.50%    5.00%

28 or less but more than 27

   2.50%    5.00%

29 or less but more than 28

   2.50%    5.00%

more than 29

   2.50%    5.00%

 

20



--------------------------------------------------------------------------------

Annexure II

 

Potential increase of mid-market value of Swaps at Second Trigger

 

Weighted Average

 

Life of Hedge

 

In Years

 

  

Currency Swap

 

   Posting Frequency   

Daily

 

  

Weekly

 

1 or less

   6.10%    7.25%

2 or less but more than 1

   6.30%    7.50%

3 or less but more than 2

   6.40%    7.70%

4 or less but more than 3

   6.60%    8.00%

5 or less but more than 4

   6.70%    8.20%

6 or less but more than 5

   6.80%    8.40%

7 or less but more than 6

   7.00%    8.60%

8 or less but more than 7

   7.10%    8.80%

9 or less but more than 8

   7.20%    9.00%

10 or less but more than 9

   7.30%    9.20%

11 or less but more than 10

   7.40%    9.30%

12 or less but more than 11

   7.50%    9.50%

13 or less but more than 12

   7.60%    9.70%

14 or less but more than 13

   7.70%    9.80%

15 or less but more than 14

   7.80%    10.00%

16 or less but more than 15

   7.90%    10.00%

17 or less but more than 16

   8.00%    10.00%

18 or less but more than 17

   8.10%    10.00%

19 or less but more than 18

   8.20%    10.00%

20 or less but more than 19

   8.20%    10.00%

21 or less but more than 20

   8.30%    10.00%

22 or less but more than 21

   8.40%    10.00%

23 or less but more than 22

   8.50%    10.00%

24 or less but more than 23

   8.60%    10.00%

25 or less but more than 24

   8.60%    10.00%

26 or less but more than 25

   8.70%    10.00%

27 or less but more than 26

   8.80%    10.00%

28 or less but more than 27

   8.80%    10.00%

29 or less but more than 28

   8.90%    10.00%

more than 29

   9.00%    10.00%

 

21



--------------------------------------------------------------------------------

Annexure III

 

      FIRST TRIGGER
Business Days Risk: = 4 BDs +  Posting Frequency:   SECOND TRIGGER
= 34 BDs + Posting Frequency INSTRUMENT   

Daily

 

 

Weekly

 

 

Daily

 

 

Weekly

 

U.S. DoIIar Cash

   100%   100%   100%   100%

EURO Cash

   98%   97%   94%   93%

Sterling Cash

   98%   97%   95%   94%

Yen Cash

   98%   97%   94%   93%

U.S. Dollar Denominated Fixed-Rate Negotiable Treasury Debt issued by the U.S.
Treasury Department with Remaining Maturity

< 1 year

   100%   100%   100%   100%

1 to 2 years

   100%   100%   99%   99%

2 to 3 years

   100%   100%   98%   98%

3 to 5 years

   100%   100%   97%   97%

5 to 7 years

   100%   100%   96%   95%

7 to 10 years

   100%   100%   94%   94%

10 to 20 years

   100%   100%   90%   89%

> 20 years

   100%   100%   88%   87%

U.S. Dollar Denominated Floating-Rate Negotiable Treasury Debt Issued by The
U.S. Treasury Department

All Maturities

   100%   100%   99%   99%

U.S. Dollar Denominated Fixed-Rate U.S. Agency Debentures with Remaining
Maturity

< 1 Year

   100%   100%   99%   99%

1 to 2 years

   100%   100%   99%   98%

2 to 3 years

   100%   100%   98%   97%

3 to 5 years

   100%   100%   96%   96%

5 to 7 years

   100%   100%   93%   94%

7 to 10 years

   100%   100%   93%   93%

10 to 20 years

   100%   100%   89%   88%

> 20 years

   100%   100%   87%   86%

U.S. Dollar Denominated Floating-Rate U.S. Agency Debentures

     

All Maturities

   100%   100%   98%   98%

EURO Denominated Fixed-Rate Euro-Zone Government Bonds Rated Aa3 or Above by
Moody’s with Remaining Maturity

< 1 Year

   98%   97%   94%   93%

1 to 2 years

   98%   97%   93%   92%

2 to 3 years

   98%   97%   92%   91%

3 to 5 years

   98%   97%   90%   89%

5 to 7 years

   98%   97%   89%   87%

7 to 10 years

   98%   97%   88%   86%

10 to 20 years

   98%   97%   84%   82%

> 20 years

   98%   97%   82%   80%

EURO Denominated Floating-Rate Euro-Zone Government Bonds Rated Aa3 or Above by
Moody’s

All Maturities

   98%   97%   93%   92%

Sterling Denominated Fixed-Rate United Kingdom Gilts with Remaining Maturity

< 1 Year

   98%   97%   94%   93%

1 to 2 years

   98%   97%   93%   92%

2 to 3 years

   98%   97%   92%   91%

3 to 5 years

   98%   97%   91%   90%

5 to 7 years

   98%   97%   90%   89%

7 to 10 years

   98%   97%   89%   88%

10 to 20 years

   98%   97%   86%   84%

> 20 years

   98%   97%   84%   82%

Sterling Denominated Floating-Rate United Kingdom Gilts

All Maturities

   98%   97%   94%   93%

Yen Denominated Fixed-Rate Japanese Government Bonds with Remaining Maturity

< 1 Year

   99%   98%   96%   95%

1 to 2 years

   99%   98%   95%   94%

2 to 3 years

   99%   98%   94%   93%

3 to 5 years

   99%   98%   93%   92%

5 to 7 years

   99%   98%   92%   91%

7 to 10 years

   99%   98%   91%   90%

10 to 20 years

   99%   98%   87%   86%

> 20 years

   99%   98%   86%   84%

Yen Denominated Floating-Rate Japanese Government Bonds

     

All Maturities

   99%   98%   95%   94%

“Moody’s Valuation Percentage” means, in respect of each instrument in the above
table:

 

(a)

so long as the Moody’s First Rating Trigger Requirements apply and each of the
following is satisfied:

 

  (i)

either:

 

22



--------------------------------------------------------------------------------

  (A)

the Moody’s First Rating Trigger Requirements have applied since this Annex was
executed; or

 

  (B)

at least 30 Local Business Days have elapsed since the last time the Moody’s
First Rating Trigger Requirements did not apply; and

 

  (ii)

either:

 

  (A)

the Second Rating Trigger Requirements do not apply; or

 

  (B)

less than 30 Local Business Days have elapsed since the last time the Second
Rating Trigger Requirements did not apply,

the corresponding percentage in the column headed “First Trigger”; and

 

(b)

so long as the Second Rating Trigger Requirements apply and at least 30 Local
Business Days have elapsed since the last time the Second Rating Trigger
Requirements did not apply, the corresponding percentage in the column headed
“Second Trigger”.

 

23



--------------------------------------------------------------------------------

  

Australia and New Zealand Banking Group Limited

 

LOGO [g461461g86y56.jpg]   

Level 15, 100 Queen Street

Melbourne VIC 3000

Telephone 61 3 8655 3420

Facsimile 61 3 9273 3444

www.anz.com

ABN 11 005 357 522

17 January 2013

 

To:        

 

Perpetual Trustee Company Limited

as trustee of the Series Trust

Level 12, 123 Pitt Street

Sydney NSW 2000

 

Attention: Manager, Securitisation Services

  

Macquarie Securities Management Pty

Limited

Level 1, 1 Martin Place

Sydney NSW 2000

 

Attention: Manager, Securitisation

CONFIRMATION - CURRENCY SWAP IN RELATION TO CLASS A-1 NOTES

SMART ABS Series 2013-1US Trust

The purpose of this letter is to confirm the terms and conditions of the
Transaction entered into between us on the Trade Date specified below (the
“Transaction”). This letter constitutes a “Confirmation” as referred to in the
Master Agreement specified below.

This Confirmation is entered into by Perpetual Trustee Company Limited ABN 42
000 001 007 as trustee of the SMART ABS Series 2013-1US Trust (the “Series
Trust”). This Confirmation supersedes any previous Confirmation or other
communication with respect to the Transaction and evidences a complete and
binding agreement between us as to the terms of the Transaction.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 9 January 2013, as amended, novated or supplemented
from time to time (the “Agreement”), between Australia and New Zealand Banking
Group Limited ABN 11 005 357 522 (“Party A”), Perpetual Trustee Company Limited
ABN 42 000 001 007 as trustee of the Series Trust (“Party B”) and Macquarie
Securities Management Pty Limited ABN 26 003 435 443 (the “Manager”). All
provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

This Confirmation incorporates:

 

(a) the attached Definitions Schedule; and

 

(b) the definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc.,

which form part of, and are subject to this Confirmation. In the event of any
inconsistency between the definitions and the provisions in the attached
Definitions Schedule and those contained in the 2006 ISDA Definitions, those
contained in the attached Definitions Schedule will govern.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

1.               Our Reference:

   CS6420518



--------------------------------------------------------------------------------

2.               Trade Date:

   17 January 2013

3.               Effective Date:

   Closing Date in respect of the Relevant Notes

4.               Termination Date:

  

The earlier of:

 

(a)             the date that the Relevant Notes are redeemed in full in
accordance with the Note Conditions; and

 

(b)             the Maturity Date in relation to the Relevant Notes,

 

subject to adjustment in accordance with the Following Business Day Convention.

5.               Fixed and Floating Amounts

 

5.1            Monthly Fixed
Amounts Payable by
Party A:

  

(A)  Monthly Fixed Rate Payer:

   Party A

Calculation Amount:

   For each Monthly Fixed Rate Payer Payment Date, the aggregate Invested Amount
of the Relevant Notes on the Distribution Date immediately before that Monthly
Fixed Rate Payer Payment Date (after taking into account any reductions in the
Invested Amount of the Relevant Notes on that day).

Monthly Fixed Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Fixed Rate:

   0.230000% per annum.

Fixed Rate Day Count Fraction:

   Actual/360

(B)  Monthly Fixed Rate Payer:

   Party A

Calculation Amount

   An amount equal to the Unpaid Fixed Amount in relation to that Monthly Fixed
Rate Payer Payment Date

Monthly Fixed Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Rate:

   0.230000% per annum

Fixed Rate Day Count Fraction:

   Actual/360



--------------------------------------------------------------------------------

(C)  Unpaid Fixed Amount

   On each Monthly Fixed Rate Payer Payment Date Party A will pay to Party B an
amount equal to the Unpaid Fixed Amount, if any, in relation to that Monthly
Fixed Rate Payer Payment Date.

5.2            Monthly Floating Amounts Payable by Party B:

  

(A)  Monthly Floating Rate Payer:

   Party B

Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the A$ Equivalent of the
aggregate Invested Amount of the Relevant Notes on the Distribution Date
immediately before that Monthly Floating Rate Payer Payment Date (after taking
into account any reductions in the Invested Amount of the Relevant Notes on that
day).

Monthly Floating Rate
Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus 0.235000% per annum for each Calculation Period.

Floating Rate Day
Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(B)  Monthly Floating Rate Payer:

   Party B

Calculation Amount

   An amount equal to the A$ Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

Monthly Floating Rate
Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus 0.235000% per annum for each Calculation Period.

Floating Rate Day
Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable



--------------------------------------------------------------------------------

(C)  A$ Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party B will pay to Party A
an amount equal to the A$ Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.3            Limit to Rights

  

If the A$ Floating Payment in relation to a Distribution Date will be less than
the Monthly Floating Amount payable by Party B to Party A on that Distribution
Date (including, in each case, any A$ Unpaid Floating Amount), Party A may, in
its absolute discretion, elect, by notice in writing to Party B and the Manager
(such notice to be received by both such parties prior to that Distribution
Date), to pay to Party B on that Distribution Date (in return for payment by
Party B of the A$ Floating Payment in relation to that Distribution Date and in
lieu of the Monthly Floating Amounts that would otherwise be payable by Party B
to Party A on that Distribution Date) a proportion of the Monthly Fixed Amounts
that would otherwise be payable by Party A to Party B on that Distribution Date
(including any Unpaid Fixed Amounts) being the same proportion as the
A$ Floating Payment in relation to that Distribution Date bears to the Monthly
Floating Amounts payable by Party B to Party A on that Distribution Date.

 

Notwithstanding any election by Party A pursuant to this paragraph 5.3, a
failure by Party B to pay or deliver to Party A the full amount of the Monthly
Floating Amounts payable by Party B on a Distribution Date constitutes a failure
to pay for the purposes of Section 5(a)(i) of the Agreement.

6.               Exchanges

  

6.1            Initial Exchange:

  

Initial Exchange Date:

   Effective Date

Party A Initial Exchange Amount:

   The A$ Equivalent of the Party B Initial Exchange Amount, being
A$94,786,729.86. To be paid by Party A to Party B.

Party B Initial Exchange Amount:

  

The total Invested Amount of the Relevant Notes on the Issue Date, being
US$100,000,000.00. To be paid by Party B to Party A.

 

Notwithstanding Section 2(a)(ii) of the Agreement, Party A must pay the Party A
Initial Exchange Amount to Party B by 4.00 pm (Sydney time) on the Initial
Exchange Date and Party B must pay Party A the Party B Initial Exchange Amount
by 4.00 pm (New York time) on the Initial Exchange Date. Section 2(a)(v) does
not apply to the payment of the Party A Initial Exchange Amount.

6.2            Interim Exchange:

  

Interim Exchange Date:

   In respect of Party A and Party B means each Distribution Date (other than
the Final Exchange Date).



--------------------------------------------------------------------------------

Party A Interim Exchange Amount:

   In respect of an Interim Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Interim Exchange Date. To be paid by
Party A to Party B.

Party B Interim
Exchange Amount:

   In respect of an Interim Exchange Date means the A$ Principal Entitlement in
relation to that Interim Exchange Date. To be paid by Party B to Party A.

6.3            Final Exchange:

  

Final Exchange Date:

   In respect of Party A and Party B means the date which is the Termination
Date.

Party A Final Exchange Amount:

   In respect of the Final Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Final Exchange Date. To be paid by
Party A to Party B.

Party B Final Exchange Amount:

   In respect of the Final Exchange Date means the A$ Principal Entitlement in
relation to that Final Exchange Date. To be paid by Party B to Party A.

7.               Exchange Rates

 

For the purpose of the definitions of “A$ Equivalent”, and “

US$ Equivalent”:

  

US$ Exchange Rate:

   Means, with respect to each A$1.00, US$1.055

A$ Exchange Rate:

   1/ US$ Exchange Rate

8.               Account Details

  

8.1            Payments to Party A

  

Account for payments in US$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(b) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(a) of the Schedule to the Agreement.

8.2            Payments to Party B

  

Account for payments in US$

   The account notified in writing by the Principal Paying Agent to Party A as
contemplated by Part 5(2) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party B to Party A in accordance with Part
5(2)(i) of the Schedule to the Agreement.

9.               Offices

  

For the purpose of this Transaction:

 

(a) Party A will be acting through its Melbourne Office;



--------------------------------------------------------------------------------

   and

10.            Notification of
Invested Amount

  

(b)      Party B will be acting through its Sydney Office.

 

On or before the Determination Date in respect of each Distribution Date the
Manager must notify Party A in writing of:

 

(a)      the A$ Principal Entitlement in relation to that Distribution Date;

 

(b)      the A$ Class A-1 Floating Amount (as defined in the Series Supplement)
in relation to that Distribution Date;

 

(c)      the Unpaid Fixed Amount (if any) in relation to that Distribution Date;
and

 

(d)      the A$ Floating Payment in relation to that Distribution Date.

11.            Time for payment

  

For the purposes of this Transaction, in Section 2(a)(ii) of the Agreement the
first sentence is deleted and replaced with the following sentence:

 

“Payments under this Agreement by:

 

(i)                    Party A, will be made, by 5.00 p.m. (Sydney time); and

 

(ii)                 Party B, will be made by 10.00 a.m. (Sydney time),

 

on the due date for value on that date in the place of the account specified in
or pursuant to this Confirmation, in freely transferable funds, free of any set
off, counterclaim, deduction or withholding (except as expressly provided in
this Agreement) and in the manner customary for payment in the required
currency. Notwithstanding the foregoing, Party A must pay the Party A Initial
Exchange Amount to Party B by 4.00 p.m. (Sydney time) on the Initial Exchange
Date and Party B must pay Party A the Party B Initial Exchange Amount by 4.00
p.m. (New York time) on the Initial Exchange Date.”.

Please confirm that the above correctly sets out the terms of our agreement in
respect of each Transaction to which this Confirmation relates by signing and
returning this Confirmation to us by facsimile today.



--------------------------------------------------------------------------------

Executed documents will follow by mail.

Yours sincerely

SIGNED for and on behalf of Australia and

New Zealand Banking Group Limited

ABN 11 005 357 522

 

 

By: /s/ Bruce Frederick

(Authorised Officer) Name      

Bruce Frederick

Title  

Team Manager

OTC Derivative Confirmations

 

Confirmed as at the date first written above:      Confirmed as at the date
first written above:

SIGNED for and on behalf of PERPETUAL

TRUSTEE COMPANY LIMITED ABN 42

000 001 007 as trustee of the SMART

ABS Series 2013-1US Trust

    

SIGNED for and on behalf of MACQUARIE

SECURITIES MANAGEMENT PTY LIMITED

ABN 26 003 435 443

By: /s/ Hagbarth Strom           /s/ Esther Ang

    

By: /s/ Amber Riley           /s/ Alan D. Cameron

(Authorised Officer)      (Authorised Officer) Name        Hagbarth Strom
    Esther Ang      Name        Amber Riley        Alan D. Cameron Title   
Manager                 Manager      Title   

Division Director Executive Director

Fixed Income &

Currencies

Macquarie Bank Ltd.



--------------------------------------------------------------------------------

Definitions Schedule for Confirmation in relation to Class A-1 Notes

In this Confirmation and in the Agreement unless the context otherwise requires,

“A$ Equivalent” has the meaning given to that term in the Series Supplement.

“A$ Floating Payment” in relation to a Distribution Date means the amounts paid
or available to be paid on that Distribution Date with respect to the A$
Class A-1 Floating Amount (as defined in the Series Supplement) and any A$
Unpaid Floating Amount in relation to the Class A-1 Notes from Available Income
(as defined in the Series Supplement) under clause 10.1 of the Series
Supplement.

“A$ Principal Entitlement” in relation to an Interim Exchange Date means the
amounts to be distributed to Party A in accordance with clause 9.4(a) of the
Series Supplement on that Interim Exchange Date.

“A$ Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraph 5.2(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party B on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Melbourne, Sydney, London and New York,
other than a Saturday, a Sunday or a public holiday in Melbourne, Sydney, London
or New York.

“Distribution Date” has the meaning given in the Series Supplement.

“Invested Amount” has the meaning given to that term in the Series Supplement.

“Monthly Fixed Amount” means the amount or amounts, as applicable, calculated in
accordance with paragraph 5.1.

“Monthly Floating Amount” means the amount or amounts, as applicable, calculated
in accordance with paragraph 5.2.

“Note Conditions” means the terms and conditions of the Relevant Notes annexed
to the Relevant Notes.

“Relevant Agency Agreement” means the Agency Agreement dated on or about
9 January 2013 between the Relevant Note Trustee, Party B, the Manager and The
Bank of New York Mellon.

“Relevant Noteholders” means the Class A-1 Noteholders as that term is defined
in the Relevant Note Trust Deed.

“Relevant Notes” means the Class A-1 Notes issued by Party B under the Relevant
Note Trust Deed and the Series Supplement.

“Relevant Note Trustee” means The Bank of New York Mellon, in its capacity as
US$ Note Trustee under the Relevant Note Trust Deed or, if The Bank of New York
Mellon is removed or retires as the trustee for the Relevant Noteholders, any
person appointed from time to time in its place in accordance with the Relevant
Note Trust Deed.

“Relevant Note Trust Deed” means the SMART ABS Series 2013-1US Trust US$ Note
Trust Deed dated on or about 9 January 2013 between Party B, Macquarie Leasing
Pty Limited, the Manager and the Relevant Note Trustee.



--------------------------------------------------------------------------------

“Security Trust Deed” means the Master Security Trust Deed dated 27 February
2007 between Party B, the Manager, the Security Trustee and the Relevant Note
Trustee, as amended.

“Series Supplement” means the SMART ABS Series 2013-1US Trust Series Supplement
dated 8 January 2013 between Party B, the Manager, Macquarie Leasing Pty Limited
and Macquarie Bank Limited.

“Unpaid Fixed Amount” in relation to a Monthly Fixed Rate Payer Payment Date
means the aggregate amount of the Monthly Fixed Amounts calculated under
paragraphs 5.1(A) and (B) with respect to each preceding Monthly Fixed Rate
Payer Payment Date which have not been paid by Party A on any Monthly Fixed Rate
Payer Payment Date preceding that Monthly Fixed Rate Payer Payment Date in
reliance on paragraph 5.3.

“US$ Equivalent” has the meaning given to that term in the Series Supplement.

Terms defined in the Note Conditions have the same meaning in this Confirmation
unless otherwise defined in this Confirmation.



--------------------------------------------------------------------------------

     Australia and New Zealand Banking Group Limited    LOGO [g461461g86y56.jpg]
    


 

 

 

 

 

Level 15, 100 Queen Street


Melbourne VIC 3000

Telephone 61 3 8655 3420

Facsimile 61 3 9273 3444

www.anz.com

ABN 11 005 357 522

  


  

  

  

  

  

17 January 2013

 

To:        

 

Perpetual Trustee Company Limited

as trustee of the Series Trust

Level 12, 123 Pitt Street

Sydney NSW 2000

  

Macquarie Securities Management Pty Limited

Level 1, 1 Martin Place

Sydney NSW 2000

  Attention: Manager, Securitisation Services    Attention: Manager,
Securitisation

CONFIRMATION - CURRENCY SWAP IN RELATION TO CLASS A-2a NOTES
SMART ABS Series 2013-1US Trust

The purpose of this letter is to confirm the terms and conditions of the
Transaction entered into between us on the Trade Date specified below (the
“Transaction”). This letter constitutes a “Confirmation” as referred to in the
Master Agreement specified below.

This Confirmation is entered into by Perpetual Trustee Company Limited ABN 42
000 001 007 as trustee of the SMART ABS Series 2013-1US Trust (the “Series
Trust”). This Confirmation supersedes any previous Confirmation or other
communication with respect to the Transaction and evidences a complete and
binding agreement between us as to the terms of the Transaction.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 9 January 2013, as amended, novated or supplemented
from time to time (the “Agreement”), between Australia and New Zealand Banking
Group Limited ABN 11 005 357 522 (“Party A”), Perpetual Trustee Company Limited
ABN 42 000 001 007 as trustee of the Series Trust (“Party B”) and Macquarie
Securities Management Pty Limited ABN 26 003 435 443 (the “Manager”). All
provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

This Confirmation incorporates:

 

(a) the attached Definitions Schedule; and

 

(b) the definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc.,

which form part of, and are subject to this Confirmation. In the event of any
inconsistency between the definitions and the provisions in the attached
Definitions Schedule and those contained in the 2006 ISDA Definitions, those
contained in the attached Definitions Schedule will govern.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

1.               Our Reference:

   CS6420523



--------------------------------------------------------------------------------

2.               Trade Date:

   17 January 2013

3.               Effective Date:

   Closing Date in respect of the Relevant Notes

4.               Termination Date:

  

The earlier of:

 

(a)             the date that the Relevant Notes are redeemed in full in
accordance with the Note Conditions; and

 

(b)             the Maturity Date in relation to the Relevant Notes,

 

subject to adjustment in accordance with the Following Business Day Convention.

5.               Fixed  and Floating Amounts

 

5.1            Monthly Fixed Amounts Payable by Party A:

  

(A)  Monthly Fixed Rate Payer:

   Party A

Calculation Amount:

   For each Monthly Fixed Rate Payer Payment Date, the aggregate Invested Amount
of the Relevant Notes on the Distribution Date immediately before that Monthly
Fixed Rate Payer Payment Date (after taking into account any reductions in the
Invested Amount of the Relevant Notes on that day).

Monthly Fixed Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Fixed Rate:

   0.580000% per annum.

Fixed Rate Day Count Fraction:

   30/360 (as a numerical fraction, not as a Day Count Fraction defined in the
2006 ISDA Definitions), except in relation to the first Calculation Period and
the last Calculation Period, if the last Calculation Period does not end on (but
exclude) a Distribution Date, the Fixed Rate Day Count Fraction applicable will
be 30/360 (as a Day Count Fraction defined in the 2006 ISDA Definitions)

(B)  Monthly Fixed Rate Payer:

   Party A

Calculation Amount

   An amount equal to the Unpaid Fixed Amount in relation to that Monthly Fixed
Rate Payer Payment Date

Monthly Fixed Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Rate:

   0.580000% per annum



--------------------------------------------------------------------------------

Fixed Rate Day Count Fraction:

   30/360 (as a numerical fraction, not as a Day Count Fraction defined in the
2006 ISDA Definitions), except in relation to the first Calculation Period and
the last Calculation Period, if the last Calculation Period does not end on (but
exclude) a Distribution Date, the Fixed Rate Day Count Fraction applicable will
be 30/360 (as a Day Count Fraction defined in the 2006 ISDA Definitions)

(C)  Unpaid Fixed Amount

   On each Monthly Fixed Rate Payer Payment Date Party A will pay to Party B an
amount equal to the Unpaid Fixed Amount, if any, in relation to that Monthly
Fixed Rate Payer Payment Date.

5.2            Monthly Floating Amounts Payable by Party B:

  

(A)  Monthly Floating Rate Payer:

   Party B

Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the A$ Equivalent of the
aggregate Invested Amount of the Relevant Notes on the Distribution Date
immediately before that Monthly Floating Rate Payer Payment Date (after taking
into account any reductions in the Invested Amount of the Relevant Notes on that
day).

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus 0.707500% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(B)  Monthly Floating Rate Payer:

   Party B

Calculation Amount

   An amount equal to the A$ Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.



--------------------------------------------------------------------------------

Spread:

   Plus 0.707500% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(C)  A$ Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party B will pay to Party A
an amount equal to the A$ Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.3            Limit to Rights

  

If the A$ Floating Payment in relation to a Distribution Date will be less than
the Monthly Floating Amount payable by Party B to Party A on that Distribution
Date (including, in each case, any A$ Unpaid Floating Amount), Party A may, in
its absolute discretion, elect, by notice in writing to Party B and the Manager
(such notice to be received by both such parties prior to that Distribution
Date), to pay to Party B on that Distribution Date (in return for payment by
Party B of the A$ Floating Payment in relation to that Distribution Date and in
lieu of the Monthly Floating Amounts that would otherwise be payable by Party B
to Party A on that Distribution Date) a proportion of the Monthly Fixed Amounts
that would otherwise be payable by Party A to Party B on that Distribution Date
(including any Unpaid Fixed Amounts) being the same proportion as the
A$ Floating Payment in relation to that Distribution Date bears to the Monthly
Floating Amounts payable by Party B to Party A on that Distribution Date.

 

Notwithstanding any election by Party A pursuant to this paragraph 5.3, a
failure by Party B to pay or deliver to Party A the full amount of the Monthly
Floating Amounts payable by Party B on a Distribution Date constitutes a failure
to pay for the purposes of Section 5(a)(i) of the Agreement.

6.               Exchanges

  

6.1             Initial Exchange:

  

Initial Exchange Date:

   Effective Date

Party A Initial Exchange Amount:

   The A$ Equivalent of the Party B Initial Exchange Amount, being
A$56,870,542.18. To be paid by Party A to Party B.

Party B Initial Exchange Amount:

  

The total Invested Amount of the Relevant Notes on the Issue Date, being
US$59,998,422.00. To be paid by Party B to Party A.

 

Notwithstanding Section 2(a)(ii) of the Agreement, Party A must pay the Party A
Initial Exchange Amount to Party B by 4.00 pm (Sydney time) on the Initial
Exchange Date and Party B must pay Party A the Party B Initial Exchange



--------------------------------------------------------------------------------

   Amount by 4.00 pm (New York time) on the Initial Exchange Date. Section
2(a)(v) does not apply to the payment of the Party A Initial Exchange Amount.

6.2            Interim Exchange:

  

Interim Exchange Date:

   In respect of Party A and Party B means each Distribution Date (other than
the Final Exchange Date).

Party A Interim Exchange Amount:

   In respect of an Interim Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Interim Exchange Date. To be paid by
Party A to Party B.

Party B Interim Exchange Amount:

   In respect of an Interim Exchange Date means the A$ Principal Entitlement in
relation to that Interim Exchange Date. To be paid by Party B to Party A.

6.3            Final Exchange:

  

Final Exchange Date:

   In respect of Party A and Party B means the date which is the Termination
Date.

Party A Final Exchange Amount:

   In respect of the Final Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Final Exchange Date. To be paid by
Party A to Party B.

Party B Final Exchange Amount:

   In respect of the Final Exchange Date means the A$ Principal Entitlement in
relation to that Final Exchange Date. To be paid by Party B to Party A.

7.               Exchange Rates

  

For the purpose of the definitions of “A$ Equivalent”, and “US$ Equivalent”:

  

US$ Exchange Rate:

   Means, with respect to each A$1.00, US$1.055

A$ Exchange Rate:

   1/ US$ Exchange Rate

8.               Account Details

  

8.1             Payments to Party A

  

Account for payments in US$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(b) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(a) of the Schedule to the Agreement.

8.2            Payments to Party B

  

Account for payments in

   The account notified in writing by the Principal Paying Agent to Party A as
contemplated by Part 5(2) of the



--------------------------------------------------------------------------------

US$

   Schedule to the Agreement.

                  Account for payments in A$

   The account notified in writing by Party B to Party A in accordance with Part
5(2)(i) of the Schedule to the Agreement.

9.               Offices

  

For the purpose of this Transaction:

 

(a) Party A will be acting through its Melbourne Office; and

 

(b) Party B will be acting through its Sydney Office.

10.            Notification of Invested Amount

  

On or before the Determination Date in respect of each Distribution Date the
Manager must notify Party A in writing of:

 

(a)         the A$ Principal Entitlement in relation to that Distribution Date;

 

(b)         the A$ Class A-2a Floating Amount (as defined in the Series
Supplement) in relation to that Distribution Date;

 

(c)         the Unpaid Fixed Amount (if any) in relation to that Distribution
Date; and

 

(d)         the A$ Floating Payment in relation to that Distribution Date.

11.            Time for payment

  

For the purposes of this Transaction, in Section 2(a)(ii) of the Agreement the
first sentence is deleted and replaced with the following sentence:

 

“Payments under this Agreement by:

 

(i)                   Party A, will be made, by 5.00 p.m. (Sydney time); and

 

(ii)                  Party B, will be made by 10.00 a.m. (Sydney time),

 

on the due date for value on that date in the place of the account specified in
or pursuant to this Confirmation, in freely transferable funds, free of any set
off, counterclaim, deduction or withholding (except as expressly provided in
this Agreement) and in the manner customary for payment in the required
currency. Notwithstanding the foregoing, Party A must pay the Party A Initial
Exchange Amount to Party B by 4.00 p.m. (Sydney time) on the Initial Exchange
Date and Party B must pay Party A the Party B Initial Exchange Amount by 4.00
p.m. (New York time) on the Initial Exchange Date.”.



--------------------------------------------------------------------------------

Please confirm that the above correctly sets out the terms of our agreement in
respect of each Transaction to which this Confirmation relates by signing and
returning this Confirmation to us by facsimile today.



--------------------------------------------------------------------------------

Executed documents will follow by mail.

Yours sincerely

 

SIGNED for and on behalf of Australia and

New Zealand Banking Group Limited

ABN 11 005 357 522

     

By: /s/ Bruce Frederick

     

(Authorised Officer)

     

Name

 

  Bruce Frederick

     

Title

    Team Manager        

  OTC Derivative Confirmations

      Confirmed as at the date first written above:     Confirmed as at the date
first written above:

SIGNED for and on behalf of PERPETUAL

TRUSTEE COMPANY LIMITED ABN 42

000 001 007 as trustee of the SMART

ABS Series 2013-1US Trust

   

SIGNED for and on behalf of MACQUARIE

SECURITIES MANAGEMENT PTY LIMITED

ABN 26 003 435 443

   

By: /s/ Hagbarth Strom        /s/ Esther Ang

    By: /s/ Amber Riley                /s/ Alan D. Cameron

(Authorised Officer)

    (Authorised Officer)

Name

 

Hagbarth Strom        Esther Ang

   

Name

 

  Amber Riley             Alan D. Cameron

Title

  Manager                     Manager     Title  

  Division Director      Executive Director

        Fixed Income &

        Currencies

        Macquarie Bank Ltd.



--------------------------------------------------------------------------------

Definitions Schedule for Confirmation in relation to Class A-2a Notes

In this Confirmation and in the Agreement unless the context otherwise requires,

“A$ Equivalent” has the meaning given to that term in the Series Supplement.

“A$ Floating Payment” in relation to a Distribution Date means the amounts paid
or available to be paid on that Distribution Date with respect to the A$
Class A-2a Floating Amount (as defined in the Series Supplement) and any A$
Unpaid Floating Amount in relation to the Class A-2a Notes from Available Income
(as defined in the Series Supplement) under clause 10.1 of the Series
Supplement.

“A$ Principal Entitlement” in relation to an Interim Exchange Date means the
amounts to be distributed to Party A in accordance with clause 9.4(b) of the
Series Supplement on that Interim Exchange Date.

“A$ Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraph 5.2(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party B on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Melbourne, Sydney, London and New York,
other than a Saturday, a Sunday or a public holiday in Melbourne, Sydney, London
or New York.

“Distribution Date” has the meaning given in the Series Supplement.

“Invested Amount” has the meaning given to that term in the Series Supplement.

“Monthly Fixed Amount” means the amount or amounts, as applicable, calculated in
accordance with paragraph 5.1.

“Monthly Floating Amount” means the amount or amounts, as applicable, calculated
in accordance with paragraph 5.2.

“Note Conditions” means the terms and conditions of the Relevant Notes annexed
to the Relevant Notes.

“Relevant Agency Agreement” means the Agency Agreement dated on or about
9 January 2013 between the Relevant Note Trustee, Party B, the Manager and The
Bank of New York Mellon.

“Relevant Noteholders” means the Class A-2a Noteholders as that term is defined
in the Relevant Note Trust Deed.

“Relevant Notes” means the Class A-2a Notes issued by Party B under the Relevant
Note Trust Deed and the Series Supplement.

“Relevant Note Trustee” means The Bank of New York Mellon, in its capacity as
US$ Note Trustee under the Relevant Note Trust Deed or, if The Bank of New York
Mellon is removed or retires as the trustee for the Relevant Noteholders, any
person appointed from time to time in its place in accordance with the Relevant
Note Trust Deed.

“Relevant Note Trust Deed” means the SMART ABS Series 2013-1US Trust US$ Note
Trust Deed dated on or about 9 January 2013 between Party B, Macquarie Leasing
Pty Limited, the Manager and the Relevant Note Trustee.



--------------------------------------------------------------------------------

“Security Trust Deed” means the Master Security Trust Deed dated 27 February
2007 between Party B, the Manager, the Security Trustee and the Relevant Note
Trustee, as amended.

“Series Supplement” means the SMART ABS Series 2013-1US Trust Series Supplement
dated 8 January 2013 between Party B, the Manager, Macquarie Leasing Pty Limited
and Macquarie Bank Limited.

“Unpaid Fixed Amount” in relation to a Monthly Fixed Rate Payer Payment Date
means the aggregate amount of the Monthly Fixed Amounts calculated under
paragraphs 5.1(A) and (B) with respect to each preceding Monthly Fixed Rate
Payer Payment Date which have not been paid by Party A on any Monthly Fixed Rate
Payer Payment Date preceding that Monthly Fixed Rate Payer Payment Date in
reliance on paragraph 5.3.

“US$ Equivalent” has the meaning given to that term in the Series Supplement.

Terms defined in the Note Conditions have the same meaning in this Confirmation
unless otherwise defined in this Confirmation.



--------------------------------------------------------------------------------

   Australia and New Zealand Banking Group Limited LOGO [g461461g86y56.jpg]   

Level 15, 100 Queen Street

Melbourne VIC 3000

Telephone 61 3 8655 3420

Facsimile 61 3 9273 3444

www.anz.com

ABN 11 005 357 522

17 January 2013

 

To:          

Perpetual Trustee Company Limited

as trustee of the Series Trust

Level 12, 123 Pitt Street

Sydney NSW 2000

  

Macquarie Securities Management Pty Limited

Level 1, 1 Martin Place

Sydney NSW 2000

  Attention: Manager, Securitisation Services    Attention: Manager,
Securitisation

CONFIRMATION - CURRENCY SWAP IN RELATION TO CLASS A-2b NOTES

SMART ABS Series 2013-1US Trust

The purpose of this letter is to confirm the terms and conditions of the
Transaction entered into between us on the Trade Date specified below (the
“Transaction”). This letter constitutes a “Confirmation” as referred to in the
Master Agreement specified below.

This Confirmation is entered into by Perpetual Trustee Company Limited ABN 42
000 001 007 as trustee of the SMART ABS Series 2013-1US Trust (the “Series
Trust”). This Confirmation supersedes any previous Confirmation or other
communication with respect to the Transaction and evidences a complete and
binding agreement between us as to the terms of the Transaction.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 9 January 2013, as amended, novated or supplemented
from time to time (the “Agreement”), between Australia and New Zealand Banking
Group Limited ABN 11 005 357 522 (“Party A”), Perpetual Trustee Company Limited
ABN 42 000 001 007 as trustee of the Series Trust (“Party B”) and Macquarie
Securities Management Pty Limited ABN 26 003 435 443 (the “Manager”). All
provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

This Confirmation incorporates:

 

(a) the attached Definitions Schedule; and

 

(b) the definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc.,

which form part of, and are subject to this Confirmation. In the event of any
inconsistency between the definitions and the provisions in the attached
Definitions Schedule and those contained in the 2006 ISDA Definitions, those
contained in the attached Definitions Schedule will govern.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

1.               Our Reference:

   CS6420519



--------------------------------------------------------------------------------

2.               Trade Date:

   17 January 2013

3.               Effective Date:

   Closing Date in respect of the Relevant Notes

4.               Termination Date:

  

The earlier of:

 

(a)             the date that the Relevant Notes are redeemed in full in
accordance with the Note Conditions; and

 

(b)             the Maturity Date in relation to the Relevant Notes,

 

subject to adjustment in accordance with the Following Business Day Convention.

5.               Floating Amounts

  

5.1            Monthly Floating Amounts Payable by Party A:

  

(A)  Monthly Floating Rate Payer:

   Party A

Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the aggregate Invested
Amount of the Relevant Notes on the Distribution Date immediately before that
Monthly Floating Rate Payer Payment Date (after taking into account any
reductions in the Invested Amount of the Relevant Notes on that day).

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   USD-LIBOR-BBA (as defined in this Confirmation)

Designated Maturity:

   One month.

Spread:

   Plus 0.270000% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/360

Reset Dates:

   The first day of each Calculation Period

Compounding:

   Inapplicable

(B)  Monthly Floating Rate Payer:

   Party A

Calculation Amount

   An amount equal to the Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.



--------------------------------------------------------------------------------

Floating Rate Option:

   USD-LIBOR-BBA (as defined in this Confirmation)

Designated Maturity:

   One month

Spread:

   Plus 0.270000% per annum for each Calculation Period

Floating Rate Day Count Fraction:

   Actual/360

Reset Dates:

   The first day of each Calculation Period

Compounding:

   Inapplicable

(C)  Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party A will pay to Party B
an amount equal to the Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.2            Monthly Floating Amounts Payable by Party B:

  

(A)  Monthly Floating Rate Payer:

   Party B

Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the A$ Equivalent of the
aggregate Invested Amount of the Relevant Notes on the Distribution Date
immediately before that Monthly Floating Rate Payer Payment Date (after taking
into account any reductions in the Invested Amount of the Relevant Notes on that
day).

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus 0.625000% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(B)  Monthly Floating Rate Payer:

   Party B

Calculation Amount

   An amount equal to the A$ Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.



--------------------------------------------------------------------------------

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus 0.625000% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(C)  A$ Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party B will pay to Party A
an amount equal to the A$ Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.3            Limit to Rights

  

If the A$ Floating Payment in relation to a Distribution Date will be less than
the Monthly Floating Amount payable by Party B to Party A on that Distribution
Date (including, in each case, any A$ Unpaid Floating Amount), Party A may, in
its absolute discretion, elect, by notice in writing to Party B and the Manager
(such notice to be received by both such parties prior to that Distribution
Date), to pay to Party B on that Distribution Date (in return for payment by
Party B of the A$ Floating Payment in relation to that Distribution Date and in
lieu of the Monthly Floating Amounts that would otherwise be payable by Party B
to Party A on that Distribution Date) a proportion of the Monthly Floating
Amounts that would otherwise be payable by Party A to Party B on that
Distribution Date (including any Unpaid Floating Amounts) being the same
proportion as the A$ Floating Payment in relation to that Distribution Date
bears to the Monthly Floating Amounts payable by Party B to Party A on that
Distribution Date.

 

Notwithstanding any election by Party A pursuant to this paragraph 5.3, a
failure by Party B to pay or deliver to Party A the full amount of the Monthly
Floating Amounts payable by Party B on a Distribution Date constitutes a failure
to pay for the purposes of Section 5(a)(i) of the Agreement.

6.               Exchanges

  

6.1            Initial Exchange:

  

Initial Exchange Date:

   Effective Date

Party A Initial Exchange Amount:

   The A$ Equivalent of the Party B Initial Exchange Amount, being
A$66,350,710.90. To be paid by Party A to Party B.

Party B Initial Exchange Amount:

   The total Invested Amount of the Relevant Notes on the Issue Date, being
US$70,000,000.00. To be paid by Party B to Party A.



--------------------------------------------------------------------------------

   Notwithstanding Section 2(a)(ii) of the Agreement, Party A must pay the Party
A Initial Exchange Amount to Party B by 4.00 pm (Sydney time) on the Initial
Exchange Date and Party B must pay Party A the Party B Initial Exchange Amount
by 4.00 pm (New York time) on the Initial Exchange Date. Section 2(a)(v) does
not apply to the payment of the Party A Initial Exchange Amount.

6.2            Interim Exchange:

  

Interim Exchange Date:

   In respect of Party A and Party B means each Distribution Date (other than
the Final Exchange Date).

Party A Interim
Exchange Amount:

   In respect of an Interim Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Interim Exchange Date. To be paid by
Party A to Party B.

Party B Interim
Exchange Amount:

   In respect of an Interim Exchange Date means the A$ Principal Entitlement in
relation to that Interim Exchange Date. To be paid by Party B to Party A.

6.3            Final Exchange:

  

Final Exchange Date:

   In respect of Party A and Party B means the Termination Date.

Party A Final
Exchange Amount:

   In respect of the Final Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Final Exchange Date. To be paid by
Party A to Party B.

Party B Final Exchange Amount:

   In respect of the Final Exchange Date means the A$ Principal Entitlement in
relation to that Final Exchange Date. To be paid by Party B to Party A.

7.               Exchange Rates

  

For the purpose of the definitions of “A$ Equivalent”, and “US$ Equivalent”:

  

US$ Exchange Rate:

   Means, with respect to each A$1.00, US$1.055

A$ Exchange Rate:

   1/US$ Exchange Rate

8.               Account Details

  

8.1            Payments to Party A

  

Account for payments in US$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(b) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(a) of the Schedule to the Agreement.



--------------------------------------------------------------------------------

8.2            Payments to Party B

  

Account for payments in US$

   The account notified in writing by the Principal Paying Agent to Party A as
contemplated by Part 5(2) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party B to Party A in accordance with Part
5(2)(i) of the Schedule to the Agreement.

9.               Offices

  

For the purpose of this Transaction:

 

(a) Party A will be acting through its Melbourne Office; and

 

(b) Party B will be acting through its Sydney Office.

10.            Notification of
Invested Amount

  

On or before the Determination Date in respect of each Distribution Date the
Manager must notify Party A in writing of:

 

(a)      the A$ Principal Entitlement in relation to that Distribution Date;

 

(b)      the A$ Class A-2b Floating Amount (as defined in the Series Supplement)
in relation to that Distribution Date;

 

(c)      the Unpaid Floating Amount (if any) in relation to that Distribution
Date; and

 

(d)      the A$ Floating Payment in relation to that Distribution Date.

11.            Time for payment

  

For the purposes of this Transaction, in Section 2(a)(ii) of the Agreement the
first sentence is deleted and replaced with the following sentence:

 

“Payments under this Agreement by:

 

(i)                    Party A, will be made, by 5.00 p.m. (Sydney time); and

 

(ii)                  Party B, will be made by 10.00 a.m. (Sydney time),

 

on the due date for value on that date in the place of the account specified in
or pursuant to this Confirmation, in freely transferable funds, free of any set
off, counterclaim, deduction or withholding (except as expressly provided in
this Agreement) and in the manner customary for payment in the required
currency. Notwithstanding the foregoing, Party A must pay the Party A Initial
Exchange Amount to Party B by 4.00 p.m. (Sydney time) on the Initial Exchange
Date and Party B must pay Party A the Party B Initial Exchange Amount by



--------------------------------------------------------------------------------

             4.00 p.m. (New York time) on the Initial Exchange Date.”.

Please confirm that the above correctly sets out the terms of our agreement in
respect of each Transaction to which this Confirmation relates by signing and
returning this Confirmation to us by facsimile today.



--------------------------------------------------------------------------------

Executed documents will follow by mail.

Yours sincerely

 

SIGNED for and on behalf of Australia and

New Zealand Banking Group Limited

ABN 11 005 357 522

       

By: /s/ Bruce Frederick

       

(Authorised Officer)

       

Name

 

Bruce Frederick

       

Title

 

Team Manager

OTC Derivative Confirmations

       

Confirmed as at the date first written above:

      Confirmed as at the date first written above:

SIGNED for and on behalf of PERPETUAL

TRUSTEE COMPANY LIMITED ABN 42

000 001 007 as trustee of the SMART

ABS Series 2013-1US Trust

     

SIGNED for and on behalf of MACQUARIE

SECURITIES MANAGEMENT PTY LIMITED

ABN 26 003 435 443

By: /s/ Hagbarth Strom        /s/ Esther Ang

     

By: /s/ Amber Riley              /s/ Alan D. Cameron

(Authorised Officer)

      (Authorised Officer)

Name

  Hagbarth Strom         Esther Ang       Name     Amber Riley             Alan
D. Cameron

Title

  Manager                     Manager       Title  

Division Director     Executive Director

    Fixed Income &

    Currencies

           

    Macquarie Bank Ltd



--------------------------------------------------------------------------------

Definitions Schedule for Confirmation in relation to Class A-2b Notes

In this Confirmation and in the Agreement unless the context otherwise requires,

“A$ Equivalent” has the meaning given to that term in the Series Supplement.

“A$ Floating Payment” in relation to a Distribution Date means the amounts paid
or available to be paid on that Distribution Date with respect to the A$
Class A-2b Floating Amount (as defined in the Series Supplement) and any A$
Unpaid Floating Amount in relation to the Class A-2b Notes from Available Income
(as defined in the Series Supplement) under clause 10.1 of the Series
Supplement.

“A$ Principal Entitlement” in relation to an Interim Exchange Date means the
amounts to be distributed to Party A in accordance with clause 9.4(c) of the
Series Supplement on that Interim Exchange Date.

“A$ Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraphs 5.2(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party B on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Sydney, Melbourne, London and New York,
other than a Saturday, a Sunday or a public holiday in Sydney, Melbourne, London
or New York.

“Distribution Date” has the meaning given in the Series Supplement.

“Invested Amount” has the meaning given to that term in the Series Supplement.

“London/New York Business Day” means any day on which banks are open for
business in London and New York City, other than a Saturday, a Sunday or a
public holiday in London or New York City.

“Monthly Floating Amount” means (i) in respect of Party A, the amount or amounts
(as applicable) calculated in accordance with paragraph 5.1 , and (ii) in
respect of Party B, the amount or amounts (as applicable) calculated in
accordance with paragraph 5.2.

“Note Conditions” means the terms and conditions of the Relevant Notes annexed
to the Relevant Notes.

“Rate Page” means the Reuters Screen LIBOR01 Page or, if the Reuters Screen
LIBOR01 Page ceases to quote the relevant rate, such other screen, page, section
or part of Reuters as quotes the relevant rate and is selected by the Agent
Bank.

“Relevant Agency Agreement” means the Agency Agreement dated on or about
9 January 2013 between the Relevant Note Trustee, Party B, the Manager and The
Bank of New York Mellon.

“Relevant Noteholders” means the Class A-2b Noteholders as that term is defined
in the Relevant Note Trust Deed.

“Relevant Notes” means the Class A-2b Notes issued by Party B under the Relevant
Note Trust Deed and the Series Supplement.

“Relevant Note Trustee” means The Bank of New York Mellon, in its capacity as
US$ Note Trustee under the Relevant Note Trust Deed or, if The Bank of New York
Mellon is removed or retires as the trustee for the Relevant Noteholders, any
person appointed from time to time in its place in accordance with the Relevant
Note Trust Deed.



--------------------------------------------------------------------------------

“Relevant Note Trust Deed” means the SMART ABS Series 2013-1US Trust US$ Note
Trust Deed dated on or about 9 January 2013 between Party B, Macquarie Leasing
Pty Limited, the Manager and the Relevant Note Trustee.

“Security Trust Deed” means the Master Security Trust Deed dated 27 February
2007 between Party B, the Manager, the Security Trustee and the Relevant Note
Trustee, as amended.

“Series Supplement” means the SMART ABS Series 2013-1US Trust Series Supplement
dated 8 January 2013 between Party B, the Manager, Macquarie Leasing Pty Limited
and Macquarie Bank Limited.

“Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraphs 5.1(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party A on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“USD-LIBOR-BBA” for an Interest Period will be calculated by the Agent Bank in
accordance with paragraphs (a) and (b), as applicable, below.

 

(a) on the second London/New York Business Day before the beginning of the
Interest Period (a “US$ Floating Rate Set Date”) the Agent Bank will determine
the rate “USD-LIBOR-BBA”, as the applicable Floating Rate Option under the 2006
ISDA Definitions of the International Swaps and Derivatives Association, Inc.
(the “ISDA Definitions”), being the rate applicable to any Interest Period for
one month deposits in US$ in the London inter bank market which appears on the
Rate Page as of 11.00am, (London time) on the US$ Floating Rate Set Date; and

 

(b) if the rate referred to in paragraph (a) does not appear on the Rate Page on
the relevant US$ Floating Rate Set Date, the USD-LIBOR-BBA for that Interest
Period will be determined as if the Issuer Trustee and the Agent Bank had
specified “USD-LIBOR-Reference Banks”, as the applicable Floating Rate Option
under the ISDA Definitions. For this purpose “USD-LIBOR-Reference Banks” means
that the rate for an Interest Period will be determined on the basis of the
rates at which deposits in US$ are offered by the Reference Banks (being four
major banks in the London interbank market determined by the Agent Bank) at
approximately 11.00am, London time, on the US$ Floating Rate Set Date to prime
banks in the London interbank market for a period of one month commencing on the
first day of the Interest Period and in a Representative Amount (as defined in
the ISDA Definitions). The Agent Bank will request the principal London office
of each of the Reference Banks to provide a quotation of its rate. If at least
two such quotations are provided, the USD-LIBOR-BBA for that Interest Period
will be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the USD-LIBOR-BBA for that Interest Period will be the
arithmetic mean of the rates quoted by not less than two major banks in New York
City, selected by the Agent Bank, at approximately 11.00am, New York City time,
on that US$ Floating Rate Set Date for loans in US$ to leading European banks
for a period of one month commencing on the first day of the Interest Period and
in a Representative Amount. If no such rates are available in New York City,
then the USD-LIBOR-BBA for such Interest Period will be the most recently
determined rate in accordance with paragraph (a).

“US$ Equivalent” has the meaning given to that term in the Series Supplement.

Terms defined in the Note Conditions have the same meaning in this Confirmation
unless otherwise defined in this Confirmation



--------------------------------------------------------------------------------

   Australia and New Zealand Banking Group Limited LOGO [g461461g86y56.jpg]   

Level 15, 100 Queen Street

Melbourne VIC 3000

Telephone 61 3 8655 3420

Facsimile 61 3 9273 3444

www.anz.com

ABN 11 005 357 522

17 January 2013

 

To:          

Perpetual Trustee Company Limited

as trustee of the Series Trust

Level 12, 123 Pitt Street

Sydney NSW 2000

  

Macquarie Securities Management Pty Limited

Level 1, 1 Martin Place

Sydney NSW 2000

  Attention: Manager, Securitisation Services    Attention: Manager,
Securitisation

CONFIRMATION - CURRENCY SWAP IN RELATION TO CLASS A-3a NOTES

SMART ABS Series 2013-1US Trust

The purpose of this letter is to confirm the terms and conditions of the
Transaction entered into between us on the Trade Date specified below (the
“Transaction”). This letter constitutes a “Confirmation” as referred to in the
Master Agreement specified below.

This Confirmation is entered into by Perpetual Trustee Company Limited ABN 42
000 001 007 as trustee of the SMART ABS Series 2013-1US Trust (the “Series
Trust”). This Confirmation supersedes any previous Confirmation or other
communication with respect to the Transaction and evidences a complete and
binding agreement between us as to the terms of the Transaction.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 9 January 2013, as amended, novated or supplemented
from time to time (the “Agreement”), between Australia and New Zealand Banking
Group Limited ABN 11 005 357 522 (“Party A”), Perpetual Trustee Company Limited
ABN 42 000 001 007 as trustee of the Series Trust (“Party B”) and Macquarie
Securities Management Pty Limited ABN 26 003 435 443 (the “Manager”). All
provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

This Confirmation incorporates:

 

(a) the attached Definitions Schedule; and

 

(b) the definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc.,

which form part of, and are subject to this Confirmation. In the event of any
inconsistency between the definitions and the provisions in the attached
Definitions Schedule and those contained in the 2006 ISDA Definitions, those
contained in the attached Definitions Schedule will govern.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

1.               Our Reference:

   CS6420524



--------------------------------------------------------------------------------



2.               Trade Date:

   17 January 2013

3.               Effective Date:

   Closing Date in respect of the Relevant Notes

4.               Termination Date:

  

The earlier of:

 

(a)             the date that the Relevant Notes are redeemed in full in
accordance with the Note Conditions; and

 

(b)             the Maturity Date in relation to the Relevant Notes,

 

subject to adjustment in accordance with the Following Business Day Convention.

5.               Fixed and Floating Amounts

  

5.1            Monthly Fixed Amounts Payable by Party A:

  

(A)  Monthly Fixed Rate Payer:

   Party A

Calculation Amount:

   For each Monthly Fixed Rate Payer Payment Date, the aggregate Invested Amount
of the Relevant Notes on the Distribution Date immediately before that Monthly
Fixed Rate Payer Payment Date (after taking into account any reductions in the
Invested Amount of the Relevant Notes on that day).

Monthly Fixed Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Fixed Rate:

   0.840000% per annum.

Fixed Rate Day Count Fraction:

   30/360 (as a numerical fraction, not as a Day Count Fraction defined in the
2006 ISDA Definitions), except in relation to the first Calculation Period and
the last Calculation Period, if the last Calculation Period does not end on (but
exclude) a Distribution Date, the Fixed Rate Day Count Fraction applicable will
be 30/360 (as a Day Count Fraction defined in the 2006 ISDA Definitions)

(B)  Monthly Fixed Rate Payer:

   Party A

Calculation Amount

   An amount equal to the Unpaid Fixed Amount in relation to that Monthly Fixed
Rate Payer Payment Date

Monthly Fixed Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Rate:

   0.840000% per annum



--------------------------------------------------------------------------------

Fixed Rate Day Count Fraction:

   30/360 (as a numerical fraction, not as a Day Count Fraction defined in the
2006 ISDA Definitions), except in relation to the first Calculation Period and
the last Calculation Period, if the last Calculation Period does not end on (but
exclude) a Distribution Date, the Fixed Rate Day Count Fraction applicable will
be 30/360 (as a Day Count Fraction defined in the 2006 ISDA Definitions)

(C)  Unpaid Fixed Amount

   On each Monthly Fixed Rate Payer Payment Date Party A will pay to Party B an
amount equal to the Unpaid Fixed Amount, if any, in relation to that Monthly
Fixed Rate Payer Payment Date.

5.2            Monthly Floating Amounts Payable by Party B:

  

(A)  Monthly Floating Rate Payer:

   Party B

Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the A$ Equivalent of the
aggregate Invested Amount of the Relevant Notes on the Distribution Date
immediately before that Monthly Floating Rate Payer Payment Date (after taking
into account any reductions in the Invested Amount of the Relevant Notes on that
day).

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus 1.027500% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(B)  Monthly Floating Rate Payer:

   Party B

Calculation Amount

   An amount equal to the A$ Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.



--------------------------------------------------------------------------------

Spread:

   Plus 1.027500% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(C)  A$ Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party B will pay to Party A
an amount equal to the A$ Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.3            Limit to Rights

  

If the A$ Floating Payment in relation to a Distribution Date will be less than
the Monthly Floating Amount payable by Party B to Party A on that Distribution
Date (including, in each case, any A$ Unpaid Floating Amount), Party A may, in
its absolute discretion, elect, by notice in writing to Party B and the Manager
(such notice to be received by both such parties prior to that Distribution
Date), to pay to Party B on that Distribution Date (in return for payment by
Party B of the A$ Floating Payment in relation to that Distribution Date and in
lieu of the Monthly Floating Amounts that would otherwise be payable by Party B
to Party A on that Distribution Date) a proportion of the Monthly Fixed Amounts
that would otherwise be payable by Party A to Party B on that Distribution Date
(including any Unpaid Fixed Amounts) being the same proportion as the
A$ Floating Payment in relation to that Distribution Date bears to the Monthly
Floating Amounts payable by Party B to Party A on that Distribution Date.

 

Notwithstanding any election by Party A pursuant to this paragraph 5.3, a
failure by Party B to pay or deliver to Party A the full amount of the Monthly
Floating Amounts payable by Party B on a Distribution Date constitutes a failure
to pay for the purposes of Section 5(a)(i) of the Agreement.

6.               Exchanges

  

6.1             Initial Exchange:

  

Initial Exchange Date:

   Effective Date

Party A Initial Exchange Amount:

   The A$ Equivalent of the Party B Initial Exchange Amount, being
A$47,391,791.47. To be paid by Party A to Party B.

Party B Initial Exchange Amount:

  

The total Invested Amount of the Relevant Notes on the Issue Date, being
US$49,998,340.00. To be paid by Party B to Party A.

 

Notwithstanding Section 2(a)(ii) of the Agreement, Party A must pay the Party A
Initial Exchange Amount to Party B by 4.00 pm (Sydney time) on the Initial
Exchange Date and Party B must pay Party A the Party B Initial Exchange



--------------------------------------------------------------------------------

   Amount by 4.00 pm (New York time) on the Initial Exchange Date. Section
2(a)(v) does not apply to the payment of the Party A Initial Exchange Amount.

6.2            Interim Exchange:

  

Interim Exchange Date:

   In respect of Party A and Party B means each Distribution Date (other than
the Final Exchange Date).

Party A Interim
Exchange Amount:

   In respect of an Interim Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Interim Exchange Date. To be paid by
Party A to Party B.

Party B Interim Exchange Amount:

   In respect of an Interim Exchange Date means the A$ Principal Entitlement in
relation to that Interim Exchange Date. To be paid by Party B to Party A.

6.3            Final Exchange:

  

Final Exchange Date:

   In respect of Party A and Party B means the date which is the Termination
Date.

Party A Final Exchange Amount:

   In respect of the Final Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Final Exchange Date. To be paid by
Party A to Party B.

Party B Final Exchange Amount:

   In respect of the Final Exchange Date means the A$ Principal Entitlement in
relation to that Final Exchange Date. To be paid by Party B to Party A.

7.               Exchange Rates

  

For the purpose of the definitions of “A$ Equivalent”, and “US$ Equivalent”:

  

US$ Exchange Rate:

   Means, with respect to each A$1.00, US$1.055

A$ Exchange Rate:

   1/ US$ Exchange Rate

8.               Account Details

  

8.1             Payments to Party A

  

Account for payments in US$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(b) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(a) of the Schedule to the Agreement.

8.2            Payments to Party B

  

Account for payments in

   The account notified in writing by the Principal Paying Agent to Party A as
contemplated by Part 5(2) of the



--------------------------------------------------------------------------------

US$

   Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party B to Party A in accordance with Part
5(2)(i) of the Schedule to the Agreement.

9.               Offices

  

For the purpose of this Transaction:

 

(a) Party A will be acting through its Melbourne Office; and

 

(b) Party B will be acting through its Sydney Office.

10.            Notification of Invested Amount

  

On or before the Determination Date in respect of each Distribution Date the
Manager must notify Party A in writing of:

 

(a)      the A$ Principal Entitlement in relation to that Distribution Date;

 

(b)      the A$ Class A-3a Floating Amount (as defined in the Series Supplement)
in relation to that Distribution Date;

 

(c)      the Unpaid Fixed Amount (if any) in relation to that Distribution Date;
and

 

(d)      the A$ Floating Payment in relation to that Distribution Date.

11.            Time for payment

  

For the purposes of this Transaction, in Section 2(a)(ii) of the Agreement the
first sentence is deleted and replaced with the following sentence:

 

“Payments under this Agreement by:

 

(i)                    Party A, will be made, by 5.00 p.m. (Sydney time); and

 

(ii)                  Party B, will be made by 10.00 a.m. (Sydney time),

 

on the due date for value on that date in the place of the account specified in
or pursuant to this Confirmation, in freely transferable funds, free of any set
off, counterclaim, deduction or withholding (except as expressly provided in
this Agreement) and in the manner customary for payment in the required
currency. Notwithstanding the foregoing, Party A must pay the Party A Initial
Exchange Amount to Party B by 4.00 p.m. (Sydney time) on the Initial Exchange
Date and Party B must pay Party A the Party B Initial Exchange Amount by 4.00
p.m. (New York time) on the Initial Exchange Date.”.



--------------------------------------------------------------------------------

Please confirm that the above correctly sets out the terms of our agreement in
respect of each Transaction to which this Confirmation relates by signing and
returning this Confirmation to us by facsimile today.



--------------------------------------------------------------------------------

Executed documents will follow by mail.

Yours sincerely

 

SIGNED for and on behalf of Australia and
New Zealand Banking Group Limited
ABN 11 005 357 522      

 

 

By: /s/ Bruce Frederick

     

(Authorised Officer)

     

Name

 

Bruce Frederick

     

Title

 

Team Manager

OTC Derivative Confirmations

     

Confirmed as at the date first written above:

    Confirmed as at the date first written above: SIGNED for and on behalf of
PERPETUAL
TRUSTEE COMPANY LIMITED ABN 42
000 001 007 as trustee of the SMART
ABS Series 2013-1US Trust     SIGNED for and on behalf of MACQUARIE
SECURITIES MANAGEMENT PTY LIMITED
ABN 26 003 435 443

By: /s/ Hagbarth Strom             /s/ Esther Ang

   

By: /s/ Amber Riley               /s/ Alan D. Cameron

(Authorised Officer)

    (Authorised Officer)

Name

 

Hagbarth Strom             Esther Ang

    Name     Amber Riley             Alan D. Cameron

Title

 

Manager                        Manager

 

 

    Title  

Division Director      Executive Director

Fixed Income &

Currencies

Macquarie Bank Ltd.



--------------------------------------------------------------------------------

Definitions Schedule for Confirmation in relation to Class A-3a Notes

In this Confirmation and in the Agreement unless the context otherwise requires,

“A$ Equivalent” has the meaning given to that term in the Series Supplement.

“A$ Floating Payment” in relation to a Distribution Date means the amounts paid
or available to be paid on that Distribution Date with respect to the A$
Class A-3a Floating Amount (as defined in the Series Supplement) and any A$
Unpaid Floating Amount in relation to the Class A-3a Notes from Available Income
(as defined in the Series Supplement) under clause 10.1 of the Series
Supplement.

“A$ Principal Entitlement” in relation to an Interim Exchange Date means the
amounts to be distributed to Party A in accordance with clause 9.4(d) of the
Series Supplement on that Interim Exchange Date.

“A$ Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraph 5.2(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party B on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Melbourne, Sydney, London and New York,
other than a Saturday, a Sunday or a public holiday in Melbourne, Sydney, London
or New York.

“Distribution Date” has the meaning given in the Series Supplement.

“Invested Amount” has the meaning given to that term in the Series Supplement.

“Monthly Fixed Amount” means the amount or amounts, as applicable, calculated in
accordance with paragraph 5.1.

“Monthly Floating Amount” means the amount or amounts, as applicable, calculated
in accordance with paragraph 5.2.

“Note Conditions” means the terms and conditions of the Relevant Notes annexed
to the Relevant Notes.

“Relevant Agency Agreement” means the Agency Agreement dated on or about
9 January 2013 between the Relevant Note Trustee, Party B, the Manager and The
Bank of New York Mellon.

“Relevant Noteholders” means the Class A-3a Noteholders as that term is defined
in the Relevant Note Trust Deed.

“Relevant Notes” means the Class A-3a Notes issued by Party B under the Relevant
Note Trust Deed and the Series Supplement.

“Relevant Note Trustee” means The Bank of New York Mellon, in its capacity as
US$ Note Trustee under the Relevant Note Trust Deed or, if The Bank of New York
Mellon is removed or retires as the trustee for the Relevant Noteholders, any
person appointed from time to time in its place in accordance with the Relevant
Note Trust Deed.

“Relevant Note Trust Deed” means the SMART ABS Series 2013-1US Trust US$ Note
Trust Deed dated on or about 9 January 2013 between Party B, Macquarie Leasing
Pty Limited, the Manager and the Relevant Note Trustee.



--------------------------------------------------------------------------------

“Security Trust Deed” means the Master Security Trust Deed dated 27 February
2007 between Party B, the Manager, the Security Trustee and the Relevant Note
Trustee, as amended.

“Series Supplement” means the SMART ABS Series 2013-1US Trust Series Supplement
dated 8 January 2013 between Party B, the Manager, Macquarie Leasing Pty Limited
and Macquarie Bank Limited.

“Unpaid Fixed Amount” in relation to a Monthly Fixed Rate Payer Payment Date
means the aggregate amount of the Monthly Fixed Amounts calculated under
paragraphs 5.1(A) and (B) with respect to each preceding Monthly Fixed Rate
Payer Payment Date which have not been paid by Party A on any Monthly Fixed Rate
Payer Payment Date preceding that Monthly Fixed Rate Payer Payment Date in
reliance on paragraph 5.3.

“US$ Equivalent” has the meaning given to that term in the Series Supplement.

Terms defined in the Note Conditions have the same meaning in this Confirmation
unless otherwise defined in this Confirmation.



--------------------------------------------------------------------------------

  

Australia and New Zealand Banking Group Limited

 

LOGO [g461461g86y56.jpg]   

Level 15, 100 Queen Street

Melbourne VIC 3000

Telephone 61 3 8655 3420

Facsimile 61 3 9273 3444

www.anz.com

ABN 11 005 357 522

17 January 2013

 

To:      

Perpetual Trustee Company Limited

as trustee of the Series Trust

Level 12, 123 Pitt Street

Sydney NSW 2000

 

Macquarie Securities Management Pty Limited

Level 1, 1 Martin Place

Sydney NSW 2000

  Attention: Manager, Securitisation Services   Attention: Manager,
Securitisation

CONFIRMATION - CURRENCY SWAP IN RELATION TO CLASS A-3b NOTES

SMART ABS Series 2013-1US Trust

The purpose of this letter is to confirm the terms and conditions of the
Transaction entered into between us on the Trade Date specified below (the
“Transaction”). This letter constitutes a “Confirmation” as referred to in the
Master Agreement specified below.

This Confirmation is entered into by Perpetual Trustee Company Limited ABN 42
000 001 007 as trustee of the SMART ABS Series 2013-1US Trust (the “Series
Trust”). This Confirmation supersedes any previous Confirmation or other
communication with respect to the Transaction and evidences a complete and
binding agreement between us as to the terms of the Transaction.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 9 January 2013, as amended, novated or supplemented
from time to time (the “Agreement”), between Australia and New Zealand Banking
Group Limited ABN 11 005 357 522 (“Party A”), Perpetual Trustee Company Limited
ABN 42 000 001 007 as trustee of the Series Trust (“Party B”) and Macquarie
Securities Management Pty Limited ABN 26 003 435 443 (the “Manager”). All
provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

This Confirmation incorporates:

 

(a) the attached Definitions Schedule; and

 

(b) the definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc.,

which form part of, and are subject to this Confirmation. In the event of any
inconsistency between the definitions and the provisions in the attached
Definitions Schedule and those contained in the 2006 ISDA Definitions, those
contained in the attached Definitions Schedule will govern.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

1.               Our Reference:

   CS6420521



--------------------------------------------------------------------------------

2.              Trade Date:

   17 January 2013

3.              Effective Date:

   Closing Date in respect of the Relevant Notes

4.              Termination Date:

  

The earlier of:

 

(a)             the date that the Relevant Notes are redeemed in full in
accordance with the Note Conditions; and

 

(b)             the Maturity Date in relation to the Relevant Notes,

 

subject to adjustment in accordance with the Following Business Day Convention.

5.              Floating Amounts

 

5.1            Monthly Floating Amounts Payable by Party A:

  

(A)  Monthly Floating Rate Payer:

   Party A

        Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the aggregate Invested
Amount of the Relevant Notes on the Distribution Date immediately before that
Monthly Floating Rate Payer Payment Date (after taking into account any
reductions in the Invested Amount of the Relevant Notes on that day).

        Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

        Floating Rate Option:

   USD-LIBOR-BBA (as defined in this Confirmation)

        Designated Maturity:

   One month.

        Spread:

   Plus 0.450000% per annum for each Calculation Period.

        Floating Rate Day Count Fraction:

   Actual/360

        Reset Dates:

   The first day of each Calculation Period

        Compounding:

   Inapplicable

(B)  Monthly Floating Rate Payer:

   Party A

        Calculation Amount

   An amount equal to the Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

        Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.



--------------------------------------------------------------------------------

        Floating Rate Option:

   USD-LIBOR-BBA (as defined in this Confirmation)

        Designated Maturity:

   One month

        Spread:

   Plus 0.450000% per annum for each Calculation Period

        Floating Rate Day Count Fraction:

   Actual/360

        Reset Dates:

   The first day of each Calculation Period

        Compounding:

   Inapplicable

(C)  Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party A will pay to Party B
an amount equal to the Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.2            Monthly Floating Amounts Payable by Party B:

  

(A)  Monthly Floating Rate Payer:

   Party B

        Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the A$ Equivalent of the
aggregate Invested Amount of the Relevant Notes on the Distribution Date
immediately before that Monthly Floating Rate Payer Payment Date (after taking
into account any reductions in the Invested Amount of the Relevant Notes on that
day).

        Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

        Floating Rate Option:

   AUD-BBR-BBSW

        Designated Maturity:

   One month.

        Spread:

   Plus 0.945000% per annum for each Calculation Period.

        Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

        Reset Dates

   The first day of each Calculation Period

        Compounding:

   Inapplicable

(B)   Monthly Floating Rate Payer:

   Party B

        Calculation Amount

   An amount equal to the A$ Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

        Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.



--------------------------------------------------------------------------------

        Floating Rate Option:

   AUD-BBR-BBSW

        Designated Maturity:

   One month.

        Spread:

   Plus 0.945000% per annum for each Calculation Period.

        Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

        Reset Dates

   The first day of each Calculation Period

        Compounding:

   Inapplicable

(C)   A$ Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party B will pay to Party A
an amount equal to the A$ Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.3            Limit to Rights

  

If the A$ Floating Payment in relation to a Distribution Date will be less than
the Monthly Floating Amount payable by Party B to Party A on that Distribution
Date (including, in each case, any A$ Unpaid Floating Amount), Party A may, in
its absolute discretion, elect, by notice in writing to Party B and the Manager
(such notice to be received by both such parties prior to that Distribution
Date), to pay to Party B on that Distribution Date (in return for payment by
Party B of the A$ Floating Payment in relation to that Distribution Date and in
lieu of the Monthly Floating Amounts that would otherwise be payable by Party B
to Party A on that Distribution Date) a proportion of the Monthly Floating
Amounts that would otherwise be payable by Party A to Party B on that
Distribution Date (including any Unpaid Floating Amounts) being the same
proportion as the A$ Floating Payment in relation to that Distribution Date
bears to the Monthly Floating Amounts payable by Party B to Party A on that
Distribution Date.

 

Notwithstanding any election by Party A pursuant to this paragraph 5.3, a
failure by Party B to pay or deliver to Party A the full amount of the Monthly
Floating Amounts payable by Party B on a Distribution Date constitutes a failure
to pay for the purposes of Section 5(a)(i) of the Agreement.

6.              Exchanges

  

6.1            Initial Exchange:

  

Initial Exchange Date:

   Effective Date

Party A Initial Exchange Amount:

   The A$ Equivalent of the Party B Initial Exchange Amount, being
A$84,360,189.57. To be paid by Party A to Party B.

Party B Initial Exchange Amount:

   The total Invested Amount of the Relevant Notes on the Issue Date, being
US$89,000,000.00. To be paid by Party B to Party A.



--------------------------------------------------------------------------------

   Notwithstanding Section 2(a)(ii) of the Agreement, Party A must pay the Party
A Initial Exchange Amount to Party B by 4.00 pm (Sydney time) on the Initial
Exchange Date and Party B must pay Party A the Party B Initial Exchange Amount
by 4.00 pm (New York time) on the Initial Exchange Date. Section 2(a)(v) does
not apply to the payment of the Party A Initial Exchange Amount.

6.2            Interim Exchange:

  

Interim Exchange Date:

   In respect of Party A and Party B means each Distribution Date (other than
the Final Exchange Date).

Party A Interim
Exchange Amount:

   In respect of an Interim Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Interim Exchange Date. To be paid by
Party A to Party B.

Party B Interim
Exchange Amount:

   In respect of an Interim Exchange Date means the A$ Principal Entitlement in
relation to that Interim Exchange Date. To be paid by Party B to Party A.

6.3            Final Exchange:

  

Final Exchange Date:

   In respect of Party A and Party B means the Termination Date.

Party A Final Exchange Amount:

   In respect of the Final Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Final Exchange Date. To be paid by
Party A to Party B.

Party B Final Exchange Amount:

   In respect of the Final Exchange Date means the A$ Principal Entitlement in
relation to that Final Exchange Date. To be paid by Party B to Party A.

7.               Exchange Rates

 

For the purpose of the definitions of “A$ Equivalent”, and “US$ Equivalent”:

  

US$ Exchange Rate:

   Means, with respect to each A$1.00, US$1.055

A$ Exchange Rate:

   1/US$ Exchange Rate

8.              Account Details

  

8.1            Payments to Party A

  

Account for payments in US$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(b) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(a) of the Schedule to the Agreement.



--------------------------------------------------------------------------------

8.2            Payments to Party B

  

Account for payments in US$

   The account notified in writing by the Principal Paying Agent to Party A as
contemplated by Part 5(2) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party B to Party A in accordance with Part
5(2)(i) of the Schedule to the Agreement.

9.              Offices

  

For the purpose of this Transaction:

 

(a) Party A will be acting through its Melbourne Office; and

 

(b) Party B will be acting through its Sydney Office.

10.            Notification of
Invested Amount

  

On or before the Determination Date in respect of each Distribution Date the
Manager must notify Party A in writing of:

 

(a)        the A$ Principal Entitlement in relation to that Distribution Date;

 

(b)       the A$ Class A-3b Floating Amount (as defined in the Series
Supplement) in relation to that Distribution Date;

 

(c)        the Unpaid Floating Amount (if any) in relation to that Distribution
Date; and

 

(d)       the A$ Floating Payment in relation to that Distribution Date.

11.            Time for payment

  

For the purposes of this Transaction, in Section 2(a)(ii) of the Agreement the
first sentence is deleted and replaced with the following sentence:

 

            “Payments under this Agreement by:

 

(i)         Party A, will be made, by 5.00 p.m. (Sydney time); and

 

(ii)        Party B, will be made by 10.00 a.m. (Sydney time),

 

on the due date for value on that date in the place of the account specified in
or pursuant to this Confirmation, in freely transferable funds, free of any set
off, counterclaim, deduction or withholding (except as expressly provided in
this Agreement) and in the manner customary for payment in the required
currency. Notwithstanding the foregoing, Party A must pay the Party A Initial
Exchange Amount to Party B by 4.00 p.m. (Sydney time) on the Initial Exchange
Date and Party B must pay Party A the Party B Initial Exchange Amount by



--------------------------------------------------------------------------------

  

4.00 p.m. (New York time) on the Initial Exchange Date.”.

Please confirm that the above correctly sets out the terms of our agreement in
respect of each Transaction to which this Confirmation relates by signing and
returning this Confirmation to us by facsimile today.



--------------------------------------------------------------------------------

Executed documents will follow by mail.

Yours sincerely

SIGNED for and on behalf of Australia and

New Zealand Banking Group Limited

ABN 11 005 357 522

 

 

By: /s/ Bruce Frederick

(Authorised Officer) Name      

Bruce Frederick

Title  

Team Manager

OTC Derivative Confirmations

 

Confirmed as at the date first written above:      Confirmed as at the date
first written above:

SIGNED for and on behalf of PERPETUAL

TRUSTEE COMPANY LIMITED ABN 42

000 001 007 as trustee of the SMART

ABS Series 2013-1US Trust

    

SIGNED for and on behalf of MACQUARIE

SECURITIES MANAGEMENT PTY LIMITED

ABN 26 003 435 443

By: /s/ Hagbarth Strom         /s/ Esther Ang

    

By: /s/ Amber Riley             /s/ Alan D. Cameron

(Authorised Officer)      (Authorised Officer) Name        Hagbarth Strom
    Esther Ang      Name        Amber Riley        Alan D. Cameron Title   
Manager                 Manager      Title   

Division Director Executive Director

Fixed Income &

Currencies

Macquarie Bank Ltd.



--------------------------------------------------------------------------------

Definitions Schedule for Confirmation in relation to Class A-3b Notes

In this Confirmation and in the Agreement unless the context otherwise requires,

“A$ Equivalent” has the meaning given to that term in the Series Supplement.

“A$ Floating Payment” in relation to a Distribution Date means the amounts paid
or available to be paid on that Distribution Date with respect to the A$
Class A-3b Floating Amount (as defined in the Series Supplement) and any A$
Unpaid Floating Amount in relation to the Class A-3b Notes from Available Income
(as defined in the Series Supplement) under clause 10.1 of the Series
Supplement.

“A$ Principal Entitlement” in relation to an Interim Exchange Date means the
amounts to be distributed to Party A in accordance with clause 9.4(e) of the
Series Supplement on that Interim Exchange Date.

“A$ Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraphs 5.2(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party B on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Sydney, Melbourne, London and New York,
other than a Saturday, a Sunday or a public holiday in Sydney, Melbourne, London
or New York.

“Distribution Date” has the meaning given in the Series Supplement.

“Invested Amount” has the meaning given to that term in the Series Supplement.

“London/New York Business Day” means any day on which banks are open for
business in London and New York City, other than a Saturday, a Sunday or a
public holiday in London or New York City.

“Monthly Floating Amount” means (i) in respect of Party A, the amount or amounts
(as applicable) calculated in accordance with paragraph 5.1 , and (ii) in
respect of Party B, the amount or amounts (as applicable) calculated in
accordance with paragraph 5.2.

“Note Conditions” means the terms and conditions of the Relevant Notes annexed
to the Relevant Notes.

“Rate Page” means the Reuters Screen LIBOR01 Page or, if the Reuters Screen
LIBOR01 Page ceases to quote the relevant rate, such other screen, page, section
or part of Reuters as quotes the relevant rate and is selected by the Agent
Bank.

“Relevant Agency Agreement” means the Agency Agreement dated on or about
9 January 2013 between the Relevant Note Trustee, Party B, the Manager and The
Bank of New York Mellon.

“Relevant Noteholders” means the Class A-3b Noteholders as that term is defined
in the Relevant Note Trust Deed.

“Relevant Notes” means the Class A-3b Notes issued by Party B under the Relevant
Note Trust Deed and the Series Supplement.

“Relevant Note Trustee” means The Bank of New York Mellon, in its capacity as
US$ Note Trustee under the Relevant Note Trust Deed or, if The Bank of New York
Mellon is removed or retires as the trustee for the Relevant Noteholders, any
person appointed from time to time in its place in accordance with the Relevant
Note Trust Deed.



--------------------------------------------------------------------------------

“Relevant Note Trust Deed” means the SMART ABS Series 2013-1US Trust US$ Note
Trust Deed dated on or about 9 January 2013 between Party B, Macquarie Leasing
Pty Limited, the Manager and the Relevant Note Trustee.

“Security Trust Deed” means the Master Security Trust Deed dated 27 February
2007 between Party B, the Manager, the Security Trustee and the Relevant Note
Trustee, as amended.

“Series Supplement” means the SMART ABS Series 2013-1US Trust Series Supplement
dated 8 January 2013 between Party B, the Manager, Macquarie Leasing Pty Limited
and Macquarie Bank Limited.

“Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraphs 5.1(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party A on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“USD-LIBOR-BBA” for an Interest Period will be calculated by the Agent Bank in
accordance with paragraphs (a) and (b), as applicable, below.

 

(a) on the second London/New York Business Day before the beginning of the
Interest Period (a “US$ Floating Rate Set Date”) the Agent Bank will determine
the rate “USD-LIBOR-BBA”, as the applicable Floating Rate Option under the 2006
ISDA Definitions of the International Swaps and Derivatives Association, Inc.
(the “ISDA Definitions”), being the rate applicable to any Interest Period for
one month deposits in US$ in the London inter bank market which appears on the
Rate Page as of 11.00am, (London time) on the US$ Floating Rate Set Date; and

 

(b) if the rate referred to in paragraph (a) does not appear on the Rate Page on
the relevant US$ Floating Rate Set Date, the USD-LIBOR-BBA for that Interest
Period will be determined as if the Issuer Trustee and the Agent Bank had
specified “USD-LIBOR-Reference Banks”, as the applicable Floating Rate Option
under the ISDA Definitions. For this purpose “USD-LIBOR-Reference Banks” means
that the rate for an Interest Period will be determined on the basis of the
rates at which deposits in US$ are offered by the Reference Banks (being four
major banks in the London interbank market determined by the Agent Bank) at
approximately 11.00am, London time, on the US$ Floating Rate Set Date to prime
banks in the London interbank market for a period of one month commencing on the
first day of the Interest Period and in a Representative Amount (as defined in
the ISDA Definitions). The Agent Bank will request the principal London office
of each of the Reference Banks to provide a quotation of its rate. If at least
two such quotations are provided, the USD-LIBOR-BBA for that Interest Period
will be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the USD-LIBOR-BBA for that Interest Period will be the
arithmetic mean of the rates quoted by not less than two major banks in New York
City, selected by the Agent Bank, at approximately 11.00am, New York City time,
on that US$ Floating Rate Set Date for loans in US$ to leading European banks
for a period of one month commencing on the first day of the Interest Period and
in a Representative Amount. If no such rates are available in New York City,
then the USD-LIBOR-BBA for such Interest Period will be the most recently
determined rate in accordance with paragraph (a).

“US$ Equivalent” has the meaning given to that term in the Series Supplement.

Terms defined in the Note Conditions have the same meaning in this Confirmation
unless otherwise defined in this Confirmation



--------------------------------------------------------------------------------

  

Australia and New Zealand Banking Group Limited

 

LOGO [g461461g86y56.jpg]   

Level 15, 100 Queen Street

Melbourne VIC 3000

Telephone 61 3 8655 3420

Facsimile 61 3 9273 3444

www.anz.com

ABN 11 005 357 522

17 January 2013

 

To:          

Perpetual Trustee Company Limited

as trustee of the Series Trust

Level 12, 123 Pitt Street

Sydney NSW 2000

  

Macquarie Securities Management Pty Limited

Level 1, 1 Martin Place

Sydney NSW 2000

  Attention: Manager, Securitisation Services    Attention: Manager,
Securitisation

CONFIRMATION - CURRENCY SWAP IN RELATION TO CLASS A-4a NOTES

SMART ABS Series 2013-1US Trust

The purpose of this letter is to confirm the terms and conditions of the
Transaction entered into between us on the Trade Date specified below (the
“Transaction”). This letter constitutes a “Confirmation” as referred to in the
Master Agreement specified below.

This Confirmation is entered into by Perpetual Trustee Company Limited ABN 42
000 001 007 as trustee of the SMART ABS Series 2013-1US Trust (the “Series
Trust”). This Confirmation supersedes any previous Confirmation or other
communication with respect to the Transaction and evidences a complete and
binding agreement between us as to the terms of the Transaction.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 9 January 2013, as amended, novated or supplemented
from time to time (the “Agreement”), between Australia and New Zealand Banking
Group Limited ABN 11 005 357 522 (“Party A”), Perpetual Trustee Company Limited
ABN 42 000 001 007 as trustee of the Series Trust (“Party B”) and Macquarie
Securities Management Pty Limited ABN 26 003 435 443 (the “Manager”). All
provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

This Confirmation incorporates:

 

(a) the attached Definitions Schedule; and

 

(b) the definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc.,

which form part of, and are subject to this Confirmation. In the event of any
inconsistency between the definitions and the provisions in the attached
Definitions Schedule and those contained in the 2006 ISDA Definitions, those
contained in the attached Definitions Schedule will govern.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

1.               Our Reference:

   CS6420526



--------------------------------------------------------------------------------

2.               Trade Date:

   17 January 2013

3.               Effective Date:

   Closing Date in respect of the Relevant Notes

4.               Termination Date:

  

The earlier of:

 

(a)             the date that the Relevant Notes are redeemed in full in
accordance with the Note Conditions; and

 

(b)             the Maturity Date in relation to the Relevant Notes,

 

subject to adjustment in accordance with the Following Business Day Convention.

5.              Fixed and Floating
Amounts

 

5.1            Monthly Fixed
Amounts Payable by
Party A:

  

(A)  Monthly Fixed Rate Payer:

   Party A

Calculation Amount:

   For each Monthly Fixed Rate Payer Payment Date, the aggregate Invested Amount
of the Relevant Notes on the Distribution Date immediately before that Monthly
Fixed Rate Payer Payment Date (after taking into account any reductions in the
Invested Amount of the Relevant Notes on that day).

Monthly Fixed Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Fixed Rate:

   1.050000% per annum.

Fixed Rate Day Count Fraction:

   30/360 (as a numerical fraction, not as a Day Count Fraction defined in the
2006 ISDA Definitions), except in relation to the first Calculation Period and
the last Calculation Period, if the last Calculation Period does not end on (but
exclude) a Distribution Date, the Fixed Rate Day Count Fraction applicable will
be 30/360 (as a Day Count Fraction defined in the 2006 ISDA Definitions)

(B)  Monthly Fixed Rate Payer:

   Party A

Calculation Amount

   An amount equal to the Unpaid Fixed Amount in relation to that Monthly Fixed
Rate Payer Payment Date

Monthly Fixed Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Rate:

   1.050000% per annum



--------------------------------------------------------------------------------

Fixed Rate Day Count Fraction:

   30/360 (as a numerical fraction, not as a Day Count Fraction defined in the
2006 ISDA Definitions), except in relation to the first Calculation Period and
the last Calculation Period, if the last Calculation Period does not end on (but
exclude) a Distribution Date, the Fixed Rate Day Count Fraction applicable will
be 30/360 (as a Day Count Fraction defined in the 2006 ISDA Definitions)

(C)  Unpaid Fixed Amount

   On each Monthly Fixed Rate Payer Payment Date Party A will pay to Party B an
amount equal to the Unpaid Fixed Amount, if any, in relation to that Monthly
Fixed Rate Payer Payment Date.

5.2            Monthly Floating Amounts Payable by Party B:

  

(A)  Monthly Floating Rate Payer:

   Party B

Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the A$ Equivalent of the
aggregate Invested Amount of the Relevant Notes on the Distribution Date
immediately before that Monthly Floating Rate Payer Payment Date (after taking
into account any reductions in the Invested Amount of the Relevant Notes on that
day).

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus 1.157500% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(B)  Monthly Floating Rate Payer:

   Party B

Calculation Amount

   An amount equal to the A$ Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.



--------------------------------------------------------------------------------

Spread:

   Plus 1.157500% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(C)  A$ Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party B will pay to Party A
an amount equal to the A$ Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.3            Limit to Rights

  

If the A$ Floating Payment in relation to a Distribution Date will be less than
the Monthly Floating Amount payable by Party B to Party A on that Distribution
Date (including, in each case, any A$ Unpaid Floating Amount), Party A may, in
its absolute discretion, elect, by notice in writing to Party B and the Manager
(such notice to be received by both such parties prior to that Distribution
Date), to pay to Party B on that Distribution Date (in return for payment by
Party B of the A$ Floating Payment in relation to that Distribution Date and in
lieu of the Monthly Floating Amounts that would otherwise be payable by Party B
to Party A on that Distribution Date) a proportion of the Monthly Fixed Amounts
that would otherwise be payable by Party A to Party B on that Distribution Date
(including any Unpaid Fixed Amounts) being the same proportion as the
A$ Floating Payment in relation to that Distribution Date bears to the Monthly
Floating Amounts payable by Party B to Party A on that Distribution Date.

 

Notwithstanding any election by Party A pursuant to this paragraph 5.3, a
failure by Party B to pay or deliver to Party A the full amount of the Monthly
Floating Amounts payable by Party B on a Distribution Date constitutes a failure
to pay for the purposes of Section 5(a)(i) of the Agreement.

6.              Exchanges

  

6.1            Initial Exchange:

  

Initial Exchange Date:

   Effective Date

Party A Initial Exchange Amount:

   The A$ Equivalent of the Party B Initial Exchange Amount, being
A$100,440,485.88. To be paid by Party A to Party B.

Party B Initial Exchange Amount:

  

The total Invested Amount of the Relevant Notes on the Issue Date, being
US$105,964,712.60. To be paid by Party B to Party A.

 

Notwithstanding Section 2(a)(ii) of the Agreement, Party A must pay the Party A
Initial Exchange Amount to Party B by 4.00 pm (Sydney time) on the Initial
Exchange Date



--------------------------------------------------------------------------------

   and Party B must pay Party A the Party B Initial Exchange Amount by 4.00 pm
(New York time) on the Initial Exchange Date. Section 2(a)(v) does not apply to
the payment of the Party A Initial Exchange Amount.

6.2            Interim Exchange:

  

Interim Exchange Date:

   In respect of Party A and Party B means each Distribution Date (other than
the Final Exchange Date).

Party A Interim
Exchange Amount:

   In respect of an Interim Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Interim Exchange Date. To be paid by
Party A to Party B.

Party B Interim
Exchange Amount:

   In respect of an Interim Exchange Date means the A$ Principal Entitlement in
relation to that Interim Exchange Date. To be paid by Party B to Party A.

6.3            Final Exchange:

  

Final Exchange Date:

   In respect of Party A and Party B means the date which is the Termination
Date.

Party A Final Exchange Amount:

   In respect of the Final Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Final Exchange Date. To be paid by
Party A to Party B.

Party B Final Exchange Amount:

   In respect of the Final Exchange Date means the A$ Principal Entitlement in
relation to that Final Exchange Date. To be paid by Party B to Party A.

7.              Exchange Rates

  

For the purpose of the definitions of “A$ Equivalent”, and “US$ Equivalent”:

  

US$ Exchange Rate:

   Means, with respect to each A$1.00, US$1.055

A$ Exchange Rate:

   1/ US$ Exchange Rate

8.              Account Details

  

8.1            Payments to Party A

  

Account for payments in US$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(b) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(a) of the Schedule to the Agreement.

8.2            Payments to Party B

  

Account for payments in

   The account notified in writing by the Principal Paying



--------------------------------------------------------------------------------

US$

   Agent to Party A as contemplated by Part 5(2) of the Schedule to the
Agreement.

Account for payments in A$

   The account notified in writing by Party B to Party A in accordance with Part
5(2)(i) of the Schedule to the Agreement.

9.               Offices

  

For the purpose of this Transaction:

 

(a) Party A will be acting through its Melbourne Office; and

 

(b) Party B will be acting through its Sydney Office.

10.            Notification of
Invested Amount

  

On or before the Determination Date in respect of each Distribution Date the
Manager must notify Party A in writing of:

 

(a)      the A$ Principal Entitlement in relation to that Distribution Date;

 

(b)      the A$ Class A-4a Floating Amount (as defined in the Series Supplement)
in relation to that Distribution Date;

 

(c)      the Unpaid Fixed Amount (if any) in relation to that Distribution Date;
and

 

(d)      the A$ Floating Payment in relation to that Distribution Date.

11.            Time for payment

  

For the purposes of this Transaction, in Section 2(a)(ii) of the Agreement the
first sentence is deleted and replaced with the following sentence:

 

“Payments under this Agreement by:

 

(i)                    Party A, will be made, by 5.00 p.m. (Sydney time); and

 

(ii)                  Party B, will be made by 10.00 a.m. (Sydney time),

 

on the due date for value on that date in the place of the account specified in
or pursuant to this Confirmation, in freely transferable funds, free of any set
off, counterclaim, deduction or withholding (except as expressly provided in
this Agreement) and in the manner customary for payment in the required
currency. Notwithstanding the foregoing, Party A must pay the Party A Initial
Exchange Amount to Party B by 4.00 p.m. (Sydney time) on the Initial Exchange
Date and Party B must pay Party A the Party B Initial Exchange Amount by 4.00
p.m. (New York time) on the Initial Exchange Date.”.



--------------------------------------------------------------------------------

Please confirm that the above correctly sets out the terms of our agreement in
respect of each Transaction to which this Confirmation relates by signing and
returning this Confirmation to us by facsimile today.



--------------------------------------------------------------------------------

Executed documents will follow by mail.

Yours sincerely

SIGNED for and on behalf of Australia and

New Zealand Banking Group Limited

ABN 11 005 357 522

 

 

By: /s/ Bruce Frederick

(Authorised Officer) Name      

Bruce Frederick

Title  

Team Manager

OTC Derivative Confirmations

 

Confirmed as at the date first written above:      Confirmed as at the date
first written above:

SIGNED for and on behalf of PERPETUAL

TRUSTEE COMPANY LIMITED ABN 42

000 001 007 as trustee of the SMART

ABS Series 2013-1US Trust

    

SIGNED for and on behalf of MACQUARIE

SECURITIES MANAGEMENT PTY LIMITED

ABN 26 003 435 443

By: /s/ Hagbarth Strom         /s/ Esther Ang

    

By: /s/ Amber Riley             /s/ Alan D. Cameron

(Authorised Officer)      (Authorised Officer) Name        Hagbarth Strom
    Esther Ang      Name        Amber Riley        Alan D. Cameron Title   
Manager                 Manager      Title   

Division Director Executive Director

Fixed Income &

Currencies

Macquarie Bank Ltd.



--------------------------------------------------------------------------------

Definitions Schedule for Confirmation in relation to Class A-4a Notes

In this Confirmation and in the Agreement unless the context otherwise requires,

“A$ Equivalent” has the meaning given to that term in the Series Supplement.

“A$ Floating Payment” in relation to a Distribution Date means the amounts paid
or available to be paid on that Distribution Date with respect to the A$
Class A-4a Floating Amount (as defined in the Series Supplement) and any A$
Unpaid Floating Amount in relation to the Class A-4a Notes from Available Income
(as defined in the Series Supplement) under clause 10.1 of the Series
Supplement.

“A$ Principal Entitlement” in relation to an Interim Exchange Date means the
amounts to be distributed to Party A in accordance with clause 9.4(f) of the
Series Supplement on that Interim Exchange Date.

“A$ Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraph 5.2(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party B on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Melbourne, Sydney, London and New York,
other than a Saturday, a Sunday or a public holiday in Melbourne, Sydney, London
or New York.

“Distribution Date” has the meaning given in the Series Supplement.

“Invested Amount” has the meaning given to that term in the Series Supplement.

“Monthly Fixed Amount” means the amount or amounts, as applicable, calculated in
accordance with paragraph 5.1.

“Monthly Floating Amount” means the amount or amounts, as applicable, calculated
in accordance with paragraph 5.2.

“Note Conditions” means the terms and conditions of the Relevant Notes annexed
to the Relevant Notes.

“Relevant Agency Agreement” means the Agency Agreement dated on or about
9 January 2013 between the Relevant Note Trustee, Party B, the Manager and The
Bank of New York Mellon.

“Relevant Noteholders” means the Class A-4a Noteholders as that term is defined
in the Relevant Note Trust Deed.

“Relevant Notes” means the Class A-4a Notes issued by Party B under the Relevant
Note Trust Deed and the Series Supplement.

“Relevant Note Trustee” means The Bank of New York Mellon, in its capacity as
US$ Note Trustee under the Relevant Note Trust Deed or, if The Bank of New York
Mellon is removed or retires as the trustee for the Relevant Noteholders, any
person appointed from time to time in its place in accordance with the Relevant
Note Trust Deed.

“Relevant Note Trust Deed” means the SMART ABS Series 2013-1US Trust US$ Note
Trust Deed dated on or about 9 January 2013 between Party B, Macquarie Leasing
Pty Limited, the Manager and the Relevant Note Trustee.



--------------------------------------------------------------------------------

“Security Trust Deed” means the Master Security Trust Deed dated 27 February
2007 between Party B, the Manager, the Security Trustee and the Relevant Note
Trustee, as amended.

“Series Supplement” means the SMART ABS Series 2013-1US Trust Series Supplement
dated 8 January 2013 between Party B, the Manager, Macquarie Leasing Pty Limited
and Macquarie Bank Limited.

“Unpaid Fixed Amount” in relation to a Monthly Fixed Rate Payer Payment Date
means the aggregate amount of the Monthly Fixed Amounts calculated under
paragraphs 5.1(A) and (B) with respect to each preceding Monthly Fixed Rate
Payer Payment Date which have not been paid by Party A on any Monthly Fixed Rate
Payer Payment Date preceding that Monthly Fixed Rate Payer Payment Date in
reliance on paragraph 5.3.

“US$ Equivalent” has the meaning given to that term in the Series Supplement.

Terms defined in the Note Conditions have the same meaning in this Confirmation
unless otherwise defined in this Confirmation.



--------------------------------------------------------------------------------

  

Australia and New Zealand Banking Group Limited

 

LOGO [g461461g86y56.jpg]   

Level 15, 100 Queen Street

Melbourne VIC 3000

Telephone 61 3 8655 3420

Facsimile 61 3 9273 3444

www.anz.com

ABN 11 005 357 522

17 January 2013

 

To:          

Perpetual Trustee Company Limited

as trustee of the Series Trust

Level 12, 123 Pitt Street

Sydney NSW 2000

 

Attention: Manager, Securitisation Services

  

Macquarie Securities Management Pty Limited

Level 1, 1 Martin Place

Sydney NSW 2000

 

Attention: Manager, Securitisation

CONFIRMATION - CURRENCY SWAP IN RELATION TO CLASS A-4b NOTES

SMART ABS Series 2013-1US Trust

The purpose of this letter is to confirm the terms and conditions of the
Transaction entered into between us on the Trade Date specified below (the
“Transaction”). This letter constitutes a “Confirmation” as referred to in the
Master Agreement specified below.

This Confirmation is entered into by Perpetual Trustee Company Limited ABN 42
000 001 007 as trustee of the SMART ABS Series 2013-1US Trust (the “Series
Trust”). This Confirmation supersedes any previous Confirmation or other
communication with respect to the Transaction and evidences a complete and
binding agreement between us as to the terms of the Transaction.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 9 January 2013, as amended, novated or supplemented
from time to time (the “Agreement”), between Australia and New Zealand Banking
Group Limited ABN 11 005 357 522 (“Party A”), Perpetual Trustee Company Limited
ABN 42 000 001 007 as trustee of the Series Trust (“Party B”) and Macquarie
Securities Management Pty Limited ABN 26 003 435 443 (the “Manager”). All
provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

This Confirmation incorporates:

 

(a) the attached Definitions Schedule; and

 

(b) the definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc.,

which form part of, and are subject to this Confirmation. In the event of any
inconsistency between the definitions and the provisions in the attached
Definitions Schedule and those contained in the 2006 ISDA Definitions, those
contained in the attached Definitions Schedule will govern.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

1.               Our Reference:

   CS6420522



--------------------------------------------------------------------------------

2.              Trade Date:

   17 January 2013

3.              Effective Date:

   Closing Date in respect of the Relevant Notes

4.              Termination Date:

  

The earlier of:

 

(a)             the date that the Relevant Notes are redeemed in full in
accordance with the Note Conditions; and

 

(b)             the Maturity Date in relation to the Relevant Notes,

 

subject to adjustment in accordance with the Following Business Day Convention.

5.              Floating Amounts

 

5.1            Monthly Floating Amounts Payable by Party A:

  

(A)  Monthly Floating Rate Payer:

   Party A

Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the aggregate Invested
Amount of the Relevant Notes on the Distribution Date immediately before that
Monthly Floating Rate Payer Payment Date (after taking into account any
reductions in the Invested Amount of the Relevant Notes on that day).

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   USD-LIBOR-BBA (as defined in this Confirmation)

Designated Maturity:

   One month.

Spread:

   Plus 0.500000% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/360

Reset Dates:

   The first day of each Calculation Period

Compounding:

   Inapplicable

(B)   Monthly Floating Rate Payer:

   Party A

Calculation Amount

   An amount equal to the Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.



--------------------------------------------------------------------------------

Floating Rate Option:

   USD-LIBOR-BBA (as defined in this Confirmation)

Designated Maturity:

   One month

Spread:

   Plus 0.500000% per annum for each Calculation Period

Floating Rate Day Count Fraction:

   Actual/360

Reset Dates:

   The first day of each Calculation Period

Compounding:

   Inapplicable

(C)  Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party A will pay to Party B
an amount equal to the Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.2            Monthly Floating Amounts Payable by Party B:

  

(A)  Monthly Floating Rate Payer:

   Party B

Calculation Amount:

   For each Monthly Floating Rate Payer Payment Date, the A$ Equivalent of the
aggregate Invested Amount of the Relevant Notes on the Distribution Date
immediately before that Monthly Floating Rate Payer Payment Date (after taking
into account any reductions in the Invested Amount of the Relevant Notes on that
day).

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus 1.142500% per annum for each Calculation Period.

Floating Rate Day Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(B)   Monthly Floating Rate Payer:

   Party B

Calculation Amount

   An amount equal to the A$ Unpaid Floating Amount in relation to that Monthly
Floating Rate Payer Payment Date

Monthly Floating Rate Payer Payment Dates:

   Each Distribution Date and the Termination Date, subject to adjustment in
accordance with the Following Business Day Convention.



--------------------------------------------------------------------------------

Floating Rate Option:

   AUD-BBR-BBSW

Designated Maturity:

   One month.

Spread:

   Plus 1.142500% per annum for each Calculation Period.

Floating Rate Day
Count Fraction:

   Actual/365 (Fixed)

Reset Dates

   The first day of each Calculation Period

Compounding:

   Inapplicable

(C)  A$ Unpaid Floating Amount

   On each Monthly Floating Rate Payer Payment Date Party B will pay to Party A
an amount equal to the A$ Unpaid Floating Amount, if any, in relation to that
Monthly Floating Rate Payer Payment Date.

5.3            Limit to Rights

  

If the A$ Floating Payment in relation to a Distribution Date will be less than
the Monthly Floating Amount payable by Party B to Party A on that Distribution
Date (including, in each case, any A$ Unpaid Floating Amount), Party A may, in
its absolute discretion, elect, by notice in writing to Party B and the Manager
(such notice to be received by both such parties prior to that Distribution
Date), to pay to Party B on that Distribution Date (in return for payment by
Party B of the A$ Floating Payment in relation to that Distribution Date and in
lieu of the Monthly Floating Amounts that would otherwise be payable by Party B
to Party A on that Distribution Date) a proportion of the Monthly Floating
Amounts that would otherwise be payable by Party A to Party B on that
Distribution Date (including any Unpaid Floating Amounts) being the same
proportion as the A$ Floating Payment in relation to that Distribution Date
bears to the Monthly Floating Amounts payable by Party B to Party A on that
Distribution Date.

 

Notwithstanding any election by Party A pursuant to this paragraph 5.3, a
failure by Party B to pay or deliver to Party A the full amount of the Monthly
Floating Amounts payable by Party B on a Distribution Date constitutes a failure
to pay for the purposes of Section 5(a)(i) of the Agreement.

6.               Exchanges

  

6.1             Initial Exchange:

  

Initial Exchange Date:

   Effective Date

Party A Initial Exchange Amount:

   The A$ Equivalent of the Party B Initial Exchange Amount, being
A$23,696,682.46. To be paid by Party A to Party B.

Party B Initial Exchange Amount:

   The total Invested Amount of the Relevant Notes on the Issue Date, being
US$25,000,000.00. To be paid by Party B to Party A.



--------------------------------------------------------------------------------

   Notwithstanding Section 2(a)(ii) of the Agreement, Party A must pay the Party
A Initial Exchange Amount to Party B by 4.00 pm (Sydney time) on the Initial
Exchange Date and Party B must pay Party A the Party B Initial Exchange Amount
by 4.00 pm (New York time) on the Initial Exchange Date. Section 2(a)(v) does
not apply to the payment of the Party A Initial Exchange Amount.

6.2            Interim Exchange:

  

Interim Exchange Date:

   In respect of Party A and Party B means each Distribution Date (other than
the Final Exchange Date).

Party A Interim Exchange Amount:

   In respect of an Interim Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Interim Exchange Date. To be paid by
Party A to Party B.

Party B Interim Exchange Amount:

   In respect of an Interim Exchange Date means the A$ Principal Entitlement in
relation to that Interim Exchange Date. To be paid by Party B to Party A.

6.3            Final Exchange:

  

Final Exchange Date:

   In respect of Party A and Party B means the Termination Date.

Party A Final Exchange Amount:

   In respect of the Final Exchange Date means the US$ Equivalent of the A$
Principal Entitlement in relation to that Final Exchange Date. To be paid by
Party A to Party B.

Party B Final Exchange Amount:

   In respect of the Final Exchange Date means the A$ Principal Entitlement in
relation to that Final Exchange Date. To be paid by Party B to Party A.

7.               Exchange Rates

 

For the purpose of the definitions of “A$ Equivalent”, and “US$ Equivalent”:

  

US$ Exchange Rate:

   Means, with respect to each A$1.00, US$1.055

A$ Exchange Rate:

   1/US$ Exchange Rate

8.               Account Details

  

8.1             Payments to Party A

  

Account for payments in US$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(b) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party A to Party B in accordance with Part
5(3)(a) of the Schedule to the Agreement.



--------------------------------------------------------------------------------

8.2            Payments to Party B

  

Account for payments in US$

   The account notified in writing by the Principal Paying Agent to Party A as
contemplated by Part 5(2) of the Schedule to the Agreement.

Account for payments in A$

   The account notified in writing by Party B to Party A in accordance with Part
5(2)(i) of the Schedule to the Agreement.

9.               Offices

  

For the purpose of this Transaction:

 

(a) Party A will be acting through its Melbourne Office; and

 

(b) Party B will be acting through its Sydney Office.

10.            Notification of Invested Amount

  

On or before the Determination Date in respect of each Distribution Date the
Manager must notify Party A in writing of:

 

(a)      the A$ Principal Entitlement in relation to that Distribution Date;

 

(b)      the A$ Class A-4b Floating Amount (as defined in the Series Supplement)
in relation to that Distribution Date;

 

(c)      the Unpaid Floating Amount (if any) in relation to that Distribution
Date; and

 

(d)      the A$ Floating Payment in relation to that Distribution Date.

11.            Time for payment

  

For the purposes of this Transaction, in Section 2(a)(ii) of the Agreement the
first sentence is deleted and replaced with the following sentence:

 

“Payments under this Agreement by:

 

(i)                    Party A, will be made, by 5.00 p.m. (Sydney time); and

 

(ii)                 Party B, will be made by 10.00 a.m. (Sydney time),

 

on the due date for value on that date in the place of the account specified in
or pursuant to this Confirmation, in freely transferable funds, free of any set
off, counterclaim, deduction or withholding (except as expressly provided in
this Agreement) and in the manner customary for payment in the required
currency. Notwithstanding the foregoing, Party A must pay the Party A Initial
Exchange Amount to Party B by 4.00 p.m. (Sydney time) on the Initial Exchange
Date and Party B must pay Party A the Party B Initial Exchange Amount by



--------------------------------------------------------------------------------

  

4.00 p.m. (New York time) on the Initial Exchange Date.”.

Please confirm that the above correctly sets out the terms of our agreement in
respect of each Transaction to which this Confirmation relates by signing and
returning this Confirmation to us by facsimile today.



--------------------------------------------------------------------------------

Executed documents will follow by mail.

Yours sincerely

SIGNED for and on behalf of Australia and

New Zealand Banking Group Limited

ABN 11 005 357 522

 

 

By: /s/ Bruce Frederick

(Authorised Officer) Name     Bruce Frederick Title  

Team Manager

OTC Derivative Confirmations

 

Confirmed as at the date first written above:       Confirmed as at the date
first written above:

SIGNED for and on behalf of PERPETUAL

TRUSTEE COMPANY LIMITED ABN 42
000 001 007 as trustee of the SMART
ABS Series 2013-1US Trust

      SIGNED for and on behalf of MACQUARIE
SECURITIES MANAGEMENT PTY LIMITED
ABN 26 003 435 443

By: /s/ Hagbarth Strom             /s/ Esther Ang

     

By: /s/ Amber Riley               /s/ Alan D. Cameron

(Authorised Officer)       (Authorised Officer) Name        Hagbarth
Strom      Esther Ang       Name      Amber Riley            Alan D. Cameron
Title    Manager                 Manager       Title   

Division Director     Executive Director

    Fixed Income &

    Currencies

    Macquarie Bank Ltd.



--------------------------------------------------------------------------------

Definitions Schedule for Confirmation in relation to Class A-4b Notes

In this Confirmation and in the Agreement unless the context otherwise requires,

“A$ Equivalent” has the meaning given to that term in the Series Supplement.

“A$ Floating Payment” in relation to a Distribution Date means the amounts paid
or available to be paid on that Distribution Date with respect to the A$
Class A-4b Floating Amount (as defined in the Series Supplement) and any A$
Unpaid Floating Amount in relation to the Class A-4b Notes from Available Income
(as defined in the Series Supplement) under clause 10.1 of the Series
Supplement.

“A$ Principal Entitlement” in relation to an Interim Exchange Date means the
amounts to be distributed to Party A in accordance with clause 9.4(g) of the
Series Supplement on that Interim Exchange Date.

“A$ Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraphs 5.2(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party B on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Sydney, Melbourne, London and New York,
other than a Saturday, a Sunday or a public holiday in Sydney, Melbourne, London
or New York.

“Distribution Date” has the meaning given in the Series Supplement.

“Invested Amount” has the meaning given to that term in the Series Supplement.

“London/New York Business Day” means any day on which banks are open for
business in London and New York City, other than a Saturday, a Sunday or a
public holiday in London or New York City.

“Monthly Floating Amount” means (i) in respect of Party A, the amount or amounts
(as applicable) calculated in accordance with paragraph 5.1 , and (ii) in
respect of Party B, the amount or amounts (as applicable) calculated in
accordance with paragraph 5.2.

“Note Conditions” means the terms and conditions of the Relevant Notes annexed
to the Relevant Notes.

“Rate Page” means the Reuters Screen LIBOR01 Page or, if the Reuters Screen
LIBOR01 Page ceases to quote the relevant rate, such other screen, page, section
or part of Reuters as quotes the relevant rate and is selected by the Agent
Bank.

“Relevant Agency Agreement” means the Agency Agreement dated on or about
9 January 2013 between the Relevant Note Trustee, Party B, the Manager and The
Bank of New York Mellon.

“Relevant Noteholders” means the Class A-4b Noteholders as that term is defined
in the Relevant Note Trust Deed.

“Relevant Notes” means the Class A-4b Notes issued by Party B under the Relevant
Note Trust Deed and the Series Supplement.

“Relevant Note Trustee” means The Bank of New York Mellon, in its capacity as
US$ Note Trustee under the Relevant Note Trust Deed or, if The Bank of New York
Mellon is removed or retires as the trustee for the Relevant Noteholders, any
person appointed from time to time in its place in accordance with the Relevant
Note Trust Deed.



--------------------------------------------------------------------------------

“Relevant Note Trust Deed” means the SMART ABS Series 2013-1US Trust US$ Note
Trust Deed dated on or about 9 January 2013 between Party B, Macquarie Leasing
Pty Limited, the Manager and the Relevant Note Trustee.

“Security Trust Deed” means the Master Security Trust Deed dated 27 February
2007 between Party B, the Manager, the Security Trustee and the Relevant Note
Trustee, as amended.

“Series Supplement” means the SMART ABS Series 2013-1US Trust Series Supplement
dated 8 January 2013 between Party B, the Manager, Macquarie Leasing Pty Limited
and Macquarie Bank Limited.

“Unpaid Floating Amount” in relation to a Monthly Floating Rate Payer Payment
Date means the aggregate amount of the Monthly Floating Amounts calculated under
paragraphs 5.1(A) and (B) with respect to each preceding Monthly Floating Rate
Payer Payment Date which have not been paid by Party A on any Monthly Floating
Rate Payer Payment Date preceding that Monthly Floating Rate Payer Payment Date
in reliance on paragraph 5.3.

“USD-LIBOR-BBA” for an Interest Period will be calculated by the Agent Bank in
accordance with paragraphs (a) and (b), as applicable, below.

 

(a) on the second London/New York Business Day before the beginning of the
Interest Period (a “US$ Floating Rate Set Date”) the Agent Bank will determine
the rate “USD-LIBOR-BBA”, as the applicable Floating Rate Option under the 2006
ISDA Definitions of the International Swaps and Derivatives Association, Inc.
(the “ISDA Definitions”), being the rate applicable to any Interest Period for
one month deposits in US$ in the London inter bank market which appears on the
Rate Page as of 11.00am, (London time) on the US$ Floating Rate Set Date; and

 

(b) if the rate referred to in paragraph (a) does not appear on the Rate Page on
the relevant US$ Floating Rate Set Date, the USD-LIBOR-BBA for that Interest
Period will be determined as if the Issuer Trustee and the Agent Bank had
specified “USD-LIBOR-Reference Banks”, as the applicable Floating Rate Option
under the ISDA Definitions. For this purpose “USD-LIBOR-Reference Banks” means
that the rate for an Interest Period will be determined on the basis of the
rates at which deposits in US$ are offered by the Reference Banks (being four
major banks in the London interbank market determined by the Agent Bank) at
approximately 11.00am, London time, on the US$ Floating Rate Set Date to prime
banks in the London interbank market for a period of one month commencing on the
first day of the Interest Period and in a Representative Amount (as defined in
the ISDA Definitions). The Agent Bank will request the principal London office
of each of the Reference Banks to provide a quotation of its rate. If at least
two such quotations are provided, the USD-LIBOR-BBA for that Interest Period
will be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the USD-LIBOR-BBA for that Interest Period will be the
arithmetic mean of the rates quoted by not less than two major banks in New York
City, selected by the Agent Bank, at approximately 11.00am, New York City time,
on that US$ Floating Rate Set Date for loans in US$ to leading European banks
for a period of one month commencing on the first day of the Interest Period and
in a Representative Amount. If no such rates are available in New York City,
then the USD-LIBOR-BBA for such Interest Period will be the most recently
determined rate in accordance with paragraph (a).

“US$ Equivalent” has the meaning given to that term in the Series Supplement.

Terms defined in the Note Conditions have the same meaning in this Confirmation
unless otherwise defined in this Confirmation